Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 1 of 112




                 EXHIBIT 14
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 2 of 112




     The Tuolumne-Calaveras Unit




          Pre-Fire Management Plan
                             2005
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 3 of 112




              Tuolumne-Calaveras Unit
          2005 Pre-Fire Management Flan
            September 28,2005 Edition




Cover Photo: This was a home that was threatened by the Pattison fire in September
             2004 and survived due to proper fire safe clearance of wildland
             vegetation around the home.


9-28-05
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 4 of 112




                                     TABLE OF CONTENTS



TABLE OF CONTENTS                                                           1

LIST OF FIGURES AND TABLES                                                 3
   List OF Figures                                                          3
   List OF Tables                                                           3

EXECUTIVE SUMMARY                                                           4

INTRODUCTION                                                               6
   Fire Plan Concept and Process                                            6
      Goal and Objectives.                                                  6
      Fire Plan Framework                                                   7
   Tuolumne-Calaveras Unit Fire Plan Concept                                9
   Tuolumne-Calaveras Unit Description                                     12
      Geographic                                                           12
      Socioeconomic                                                        12
      Fire Environment                                                     13
      CDF Facilities and Resources                                         13
      Fire Protection Responsibilities                                     14

STAKEHOLDER PROCESS-FIRE SAFE COUNCIL                                      18

FUELS,WEATHER,LEVEL OF SERVICE & ASSETS AT RISK                            20
   Fuels                                                                   20
      TCU Current Fuels                                                    21
      Historic Fuels and Planning Belts                                    25
      Fuel Hazard Rank                                                     25
   Weather                                                                 28
          Weather Station Coverage                                         28
     Weather Rank.                                                         29
   Level OF Service                                                        29
   Assets AT Risk                                                          35
      Water and Power                                                      35
      Structures                                                           35
      Timber                                                               36
      Recreation and Scenic                                                37
      Air Quality                                                          37
      Historic Buildings                                                   38
      Wildlife                                                             38
      Infrastructure                                                       38

UNIT-WIDE AND BATTALION FRE-FIRE MANAGEMENT PLANS                          40
   Stanislaus National Forest-Scope of Fuel ManagementProgram              41
   Tuolumne-Calaveras Unit 2005 Pre-Fire ManagementPlan CDF Project List   42
   Unit-Wide Plan                                                          45
      Unit-Wide High Hazard Fuels Prescriptions                            45
      Unit-Wide Structure Ignitability Summary                             46

9-28-05                                           1
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 5 of 112




      Unit-Wide Structure Ignitability Prescriptions                               48
      2004 Unit-Wide Ignition Summary and2005 Ignition Management Prescriptions    48
      Unit-Wide Large Damaging Fire History Summary and Prescriptions              50
   Battalion 11 Plan                                                               52
     Battalion II Overview                                                         52
      Battalion II Fuels, Assets at risk. Ignition and Fire History Summary        52
      Battalion II Prescriptions                                                   53
   Battalion 12 Plan                                                               57
     Battalion 12 Overview                                                         57
      Battalion 12 Fuels, Assets at risk. Ignition and Fire History Summary        57
      Battalion 12 Prescriptions                                                   58
   Battalion 13 Plan                                                               62
     Battalion 13 Overview                                                         62
      Battalion 13 Fuels, Assets at risk. Ignition and Fire History Summary        63
      Battalion 13 Prescriptions                                                   65
   Battalion 14 Ran                                                                69
     Battalion 14 Overview                                                         69
      Battalion 14 Fuels, Assets at risk. Ignition and Fire History Summary        70
      Battalion 14 Prescriptions                                                   71
   Battalion 15 Plan                                                               80
     Battalion 15 Overview                                                         80
      Battalion 15 Fuels, Assets at risk. Ignition and Fire History Summary        80
      Battalion 15 Prescriptions                                                   82
      Tuolumne County Fire Marshal WUIMitigations.                                 89
   Battalion 16 Plan                                                               95
     Battalion 16 Overview                                                         95
      Battalion 16 Fuels, Assets at risk. Ignition and Fire History Summary        95
      Battalion 16 Prescriptions                                                   96

FIRE SAFE COUNCIL ACTIVITIES                                                      100
   Calaveras Foothills Fire Safe Council                                          ICQ
      2001 Fire Safe Council Formation Grant Project                              100
      2001 Fire Safe Council Operating Costs Grant                                100
      Fire Safe Council Operations 2003 Through 2004                              101
      Fire Safe Council Operations 2005                                           102
      Western Alpine County                                                       102
   Highway 108 Fire Safe Council                                                  104
   Yosemite Foothills Fire Safe Council                                           105

INSTITUTIONAL AND OTHER ISSUES                                                    106

UNIT-WIDE BLM PROJECTS                                                            108
   2005 AND Beyond Activities                                                     108




9-28-05
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 6 of 112




List of Figures and Tables


List of Figures


Figure 1: Tuolumne-Calaveras Fire Plan Concept                                          11
Figure 2: Tuolumne-Calaveras Unit Map                                                   17
Figure 3: Current Fuels Map                                                             23
Figure 4: Historic Fuels Map                                                            24
Figure 5: Planning Belt Map                                                             26
Figure 6: Fuel Hazard Rank Map                                                          27
Figure 7: LOS (Ignition Workload)analysis for the grass planning belt in TCU            30
Figure 8: TCU Level of Service Map                                                      32
Figure 9: TCU Ignition Density Map                                                      33
Figure 10: TCU Ignition Failure Map                                                     34
Figure 11: TCU Major Fire History Map                                                   51

List of Tables


Table 1: TCU Fuels by Planning Belt                                                     25
Table 2: TCU LOS by Planning Belt                                                       31
Table 3: Calaveras County Communities at Risk list                                      36
Table 4: Tuolumne County Communities at Risk list                                       36
Table 5: TCU 2005 Pre-Fire Management Plan Project List                                 42
Table 6: Stanislaus National Forest Calaveras Ranger District completed projects in
          Battalion 13                                                                  68
Table 7: Stanislaus National Forest Calaveras District completed projects in Battalion 14.
                                                                                        76
Table 8: Stanislaus National Forest Calaveras District active and planned projects in
          Battalion 14                                                                  77
Table 9: Battalion 15 Large Fire History                                                82
Table 10: Highway 108 Strategic Fire Planning Group 2005/2006 Projects                  94




9-28-05
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 7 of 112




                             EXECUTIVE SUMMARY



The 2005 Tuolumne-Calaveras Unit Pre-Fire Management Plan is a comprehensive plan
that combines all the Unit's pre-fire components into one document. It includes: the
Tuolumne-Calaveras Unit's(TCU)concept ofthe Pre-Fire Management Plan; a current
description ofTCU;a discussion ofthe stakeholders, fuels, weather, level ofservice
(LOS)and assets at risk in TCU;the Unit-wide and Battalion Pre-Fire Management
Plans; and a discussion ofthe institutional issues related to implementation ofthe Unit
Pre-Fire Management Plan. This plan addresses how Unit staff are trying to mitigate the
wildland fire hazard and ignition problem in the Unit. The 2005 Tuolumne-Calaveras
Unit Pre-Fire Management Plan will serve as the CWPP for all communities in Calaveras
County. TCU staff worked closely with the Calaveras Foothills Fire Safe Council in
preparing this year's plan to ensure it met the local needs and desires. All ofthe fire
districts in the county have been solicited for their input into the plan as well. Where the
data was available, projects of all cooperators was incorporated into the plan.

As determined by all stakeholders in the Unit, the key priority of pre-fire management
activities is to protect the communities from damage and loss due to wildfires. Other key
assets identified include water supply, recreation, hydro power,timber, ranching,
tourism, wine production, small and large businesses, and many more. The main tools
used to achieve the goals of protecting these assets are: educate the public on how they
can make their homes and property more fire safe; reduce the hazardous wildland fuels in
and around the communities; determine the cause of all fires in order to find measures
that can reduce the number offire starts in each cause category; educate government
officials (federal, state and local) ofthe wildfire hazards within their jurisdictions to
make them aware ofthe existing hazards and the benefits Of pre-fire management
activities(seek leadership, funding, policy/law changes, etc.); and educate all government
agencies and the public on what they can do when wildfires threaten homes and
communities in the Unit.


The 2004 fire season was very destructive with slightly below average ignitions, but
above average values lost. There were over $10 million in damages with 26 homes lost.
There were 380 fires in the Unit in 2004 compared to the five-year average of386.
Acres burned were 7,796, which compare to a five-year average of 8,926. During the
2001 season 30,137 acres burned and only 884 acres during the 2002 season.

There were three large and damaging fires in 2004. They were the Copperopolis Fire
which burned 3,444 acres and destroyed one home,the Armstrong Complex which
burned 963 acres and destroyed three homes, and the Pattison Fire which burned 2,676
acres and destroyed 17 homes. The leading cause of fires during the 2004 season was
vehicle use followed by arson, equipment use, and miscellaneous causes. This mirrors

9-28-05                                      4
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 8 of 112




the 2003 season's causes. The cause ofthe Copperopolis Fire and the Pattison Fire was
vehicle use. The Armstrong Complex was four related roadside arson fires.

Ignition management projects in 2004 focused on reduction of equipment caused fires,
reduction offireworks related incidents during the 4*"^ of July period, close monitoring of
arson fire activity, and tighter bum permit administration. Focus ofthe 2005 Ignition
Management Plan will primarily be a continuation ofthe activities initiated in 2003/2004
to deal with equipment caused fires, arson fires, 4''^ of July fireworks activities, and bum
permit escapes and violations.

In 2004, cooperative efforts with the Fire Safe Councils, interagency groups, citizens, and
federal, state and local government agencies resulted in the completion of many pre-fire
management projects including: clearance of heavy vegetation along roadway corridors
in both counties; creation of yard debris disposal sites in both counties; yard waste
chipper programs; grants provided funding to create fire safe clearance around homes of
the elderly; evacuation plan maps and fire safe brochures provided to selected Tuolumne
County communities; educating the public about the hazards of using equipment in
wildland areas; CDF staff and Volunteers in Prevention(VIP) were used to patrol the unit
on high fire hazard days for possible arson related activities and to educate the public on
the safe use of equipment during fire season; reactivation of the Highway 108 Strategic
Planning Group; continued success in the SWIFT area. Grants, agency funding. Sierra
Pacific Industries(SPI)and individual citizens supported this work.

In 2005, TCU will continue working with their cooperators to develop pre-fire projects in
many high hazard areas in the Unit. The projects range from fuels reduction to
information/education type activities. Many of these projects will involve the
continuation of efforts that were undertaken in 2004 or earlier. The details ofthese
projects are outlined in the Unit-Wide, Battalion Plan and section ofthis document.

CDF fire crews continue to be a great asset in completing pre-fire projects. In 2004,
Baseline Conservation Camp worked 48,462 man hours, Vallecito Conservation Camp
worked 65,448 man hours and Sierra Training Center worked 229,500 man hours on
fuels reduction projects. These figures emphasize the importance of the Camp Program's
support of Fire Plan projects and their overall benefit to the citizens of California.
Without CDF fire crews, much ofthe manual fuel reduction worked performed by CDF
would not be accomplished.




9-28-05
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 9 of 112




                                     INTRODUCTION




Fire Plan Concept and Process


In 1996,the State Board of Forestry and the California Department of Forestry and Fire
Protection(CDF)drafted a comprehensive update ofthe fire plan process for wildland
fire protection in California. The planning process defines a level of service
measurement, considers assets at risk, incorporates the cooperative interdependent
relationships of wildland fire protection providers, provides for public stakeholder
involvement, and creates a fiscal framework for policy analysis. The State Board of
Forestry, being the policy maker for CDF,is responsible for reviewing, commenting on
and approving processes such as the California Fire Plan.



Goal and Objectives

The overall goal ofthe California Fire Plan is to reduce total costs and losses from
wildland fire in California by protecting assets at risk through focused pre-fire
management prescriptions and increasing initial attack success. The goals ofthe
Tuolumne-Calaveras Unit(TCU),the Battalions and the Fire Safe Councils within TCU
are noted later in this document.

The California Fire Plan has five strategic objectives:
1. To create wildfire protection zones in and around key assets at risk that will reduce
      the risks to citizens and firefighters.

2. To assess all wildland areas, notjust the state responsibility areas. The analysis will
   include all wildland fire service providers — federal, state, local government, and
   private. The analysis will identify high risk, high value areas, and develop
   information on and determine who is responsible, who is responding, and who is
      paying for wildland fire emergencies.

3. To identify and analyze key policy issues and develop recommendations for changes
   in public policy. Analysis will include alternatives to reduce total costs and losses by
      increasing fire protection system effectiveness.




9-28-05
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 10 of 112




 4. To have a strong fiscal policy focus and monitor the wildland fire protection system
    in fiscal terms. This will include all public and private expenditures and economic
     losses.


 5. The results ofthe analysis will be used to change public policies to afford better
     wildland fire protection to the citizens of California.


 Fire Plan Framework


Five major components will form the basis ofan ongoing fire planning process to
 monitor and assess California's wildland fire environment:

 1. Wildfire protection zones. A key product ofthis Fire Plan is the development of
    wildfire safety zones in and around key assets at risk. The zones will be identified
    through stakeholder meetings with government agencies, private citizens and
    interested groups. They will be designed to reduce citizen and firefighter risks from
    future large wildfires.

2. Initial attack success. The fire plan defines an assessment process for measuring the
   level of service provided by the wildland fire protection system. This measure can be
   used to assess the department's ability to provide an equal level of protection to lands
   of similar type, as required by Public Resources Code 4130. This measurement is the
   percentage offires that are successfully controlled before unacceptable costs are
   incurred. Knowledge ofthe level of service will help define the risk to wildfire
   damage faced by public and private assets in wildland areas.

3. Assets protected. The plan will establish a methodology for defining assets protected
   and their degree ofrisk from wildfire. The assets addressed in the plan are citizen and
   firefighter safety, watersheds and water,timber, wildlife and habitat(including rare
   and endangered species), unique areas (scenic, cultural, and historic), recreation,
   range, structures, air quality. Stakeholders — national, state, local, and private
   agencies, interest groups, etc. — will be identified for each asset at risk. The
    assessment will define the areas where assets are at risk from wildfire, enabling fire
    service managers and stakeholders to set priorities for pre-fire management project
     work.


4. Pre-Fire Management.This aspect focuses on system analysis methods that assess
    alternatives to protect assets from unacceptable risk of wildland fire damage. Projects
    include a combination offuels reduction, ignition management,fire-safe engineering,
    and forest health activities to protect public and private assets. The priority for
    projects will be based on asset owners and other stakeholders' input and support. Pre-
    fire management prescriptions designed to protect these assets will also identify who
    benefits and who should share in the project costs.


9-28-05
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 11 of 112




5. Fiscal framework. The Board of Forestry and CDF are developing a fiscal
   framework for assessing and monitoring annual and long-term changes in California's
   wildland fire protection systems. State, local, and federal wildland fire protection
   agencies, along with the private sector, have evolved into an interdependent system of
   pre-fire management and suppression forces. As a result, budget changes that modify
   the level of service of any ofthe entities directly affects the others and the services
   delivered to the public. Monitoring system changes through this fiscal framework will
   allow the board and CDF to address public policy issues that maximize the efficiency
   of local, state, and federal firefighting resources.




The following are Fire Plan framework applications:

• Identify for state, federal, and local officials and for the public those areas of
  concentrated assets that are at high risk.

• Allow CDF to create a more efficient fire protection system focused on meaningful
  solutions for identified problem areas.

• Give citizens an opportunity to identify public and private assets to design and carry
  out projects to protect those assets.

• Identify, before fires start, where cost-effective pre-fire management investments can
  be made to reduce taxpayer costs and citizen losses from wildfire.

• Encourage an integrated intergovemmental approach to reducing costs and losses.

• Enable policy makers and the public to focus on what can be done to reduce future
    costs and losses from wildfires.




9-28-05
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 12 of 112




 Tuolumne-Calaveras Unit Fire Plan Concept


The Fire Plan Concept in the Tuolumne-Calaveras Unit(TCU)involves a strategic and
holistic approach to fire safe planning and project development. Under the "Alliance For
A Fire Safe California," the Unit will work with other governmental agencies, public and
private groups, and stakeholders to develop a comprehensive Fire Plan to address the fire
problem within the Unit.

Past TCU fire plans were written with some non-CDF involvement, but they mainly
concentrated on the CDF fire plan analysis and projects. This year's plan is being written
to conform to the components required in a Community Wildfire Protection Plan(CWPP)
and it will serve as the CWPP for all communities in Calaveras County. CWPP
development must include the following components:

      1) Collaboration: A CWPP must be collaboratively developed by local and state
         government representatives, in consultation with federal agencies and other
         interested parties.
      2) Prioritized Fuel Reduction: A CWPP must identify and prioritize areas for
         hazardous fuel reduction treatments and recommend the types and methods of
          treatment that will protect one or more at-risk communities and essential
          infrastructure.
      3) Treatment of Structural Ignitability: A CWPP must recommend measures that
          homeowners and communities can take to reduce the ignitability ofstructures
          throughout the area addressed by the plan.

Tuolumne County has already adopted a more detailed CWPP for their county. The 2005
Tuolumne-Calaveras Pre-Fire Management Plan will include the Battalion analysis and
projects from their plan. TCU staff will see if Tuolunme County would like to
incorporate their CWPP into the TCU Unit Plan in 2006.

The fire safe councils in Tuolumne and Calaveras County play a key role in preparation
and implementation ofthe plan. They act as the primary outreach mechanism for
soliciting comments, needs and desires from the public, as well as disseminating fire safe
information to the communities they serve. Over the last several years, the councils have
been planning and implementing their own projects and also assisting with agency
projects.

TCU staff work cooperatively with entities that provide fire and natural resource
protection on Local Responsibility Areas(LRA)and Federal lands, to develop a
comprehensive fire plan. CDF,local government(city and county),the United States
Forest Service(USFS),the US Bureau of Land Management(BLM)and other agencies
9-28-05                                       9
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 13 of 112




have worked cooperatively on pre-fire projects in TCU. Although there are no Resource
Conservation Districts(ROD)within Tuolumne or Calaveras Counties, the Natural
Resource Conservation Service(NRCS)has formed a Resource Conservation and
Development District(RC&D)that includes these counties. This offers an additional
avenue to form public/private partnerships to plan and implement projects. The local
RC&D is currently working with Tuolumne County staff to form an RCD in Tuolumne
County. The RC& D coordinator would begin the process to form an RCD in Calaveras
County if interested groups would support its development.

Coordination ofthe efforts ofthe agencies and fire safe councils will take place at the
meetings ofseveral interagency groups and the three fire safe councils that exist within
the Unit. For a detailed description ofthe councils see the Stakeholder Process-Fire Safe
Council section ofthis document. Within the Fire Safe Council framework, members
(agencies, groups, citizens, etc.) can work together with the Board of Supervisors and
local fire districts to develop fire safe measures, plans and projects within their respective
counties.


Existing programs and treatment methods will be used to implement the projects that are
developed through the fire plan process. One of the most commonly used programs will
be CDF's Vegetation Management Program(VMP). The VMP Program allows CDF to
enter into agreements with landowners(private or federal, state, local govt.)to assist
them in performing fuel modification projects such as prescribed bums, manual or
mechanical bmsh clearing, biomass reduction, and fuel break constmction. CDF's
defensible space inspections will be used to ensure that property owners have adequate
clearance offlammable vegetation around their stmctures. This program will help reduce
the stmcture ignitability of homes and businesses in the area. Timber harvesting ofover-
dense forest stands will be encouraged to reduce the fuel build-up, which leads to large,
catastrophic wildfires. Demonstrations ofthe above projects will be used to educate the
public on their importance in creating a fire safe environment in and around their
communities and homes.


CDF was able to get funding for use on fuel reduction projects through Califomia's
Proposition 40(Prop 40), the clean water initiative. Fire safe councils and other local
govemment entities can tap into these funds to use for their fire safe projects by
submitting applications on the State Fire Safe Council Grant Clearinghouse web site.
Private landowners can also apply for funding to improve their forest covered land
through CDF's California Forest Improvement Program (CFIP). Through CFIP, CDF
can enter into agreements with small forest land owners (less than 5,000 acres) where
CDF provides 75% to 90% ofthe funding to perform forest improvement work on
cooperators' land. This work can include thinning, site preparation for planting trees,
fuel reduction work and many other forest improvement efforts. The VMP Program will
also be used to implement Prop 40 projects.

For an area in which a Fire Plan Project is proposed,the first objective is to isolate the assets
at risk, while the second objective is to mitigate the condition that is the agent causing the
risk. This can be accomplished in a single project or a series ofprojects over time.
9-28-05                                        10
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 14 of 112


            Tuolumne-Calaveras Fire Plan Concept
                                                   wildfire




                          Board of                                                  Agency
                        Supervisors                                                 Groups
   Interested Parties/
      Stakeholders
                               FIRE SAFE
                               COUNCILS
          Pub he

                                                                                        USFS

                   Districts    Commercial
                                 interests

                                                                              { BLM)


               Strategic/Holistic FIRE SAFE Planning/Projects
                           Under The "Alliance For A Fire Safe California"
                                      Fuel Breaks, VMP's, Biomass,Timber
                                      Harvesting, LE-38's& Demonstrations




Figure 1: Tuolumne-Calaveras Fire Plan Concept


Establishment of fuel breaks and/or fire safe communities(PRC 4290 and 4291) will be the
first step to isolate assets at risk from adjacent hazardous wildland vegetation (fuels). Once
those are established, they will be used as an anchor point for fuel modification efforts for
the adjoining areas through manual and mechanical treatments, prescribed buming and
timber harvesting. Utilizing these measures,the objective is to be able to confine future
wildfires to the watershed drainage oforigin that is bounded by the fuel breaks. The Fire
Plan process will be utilized for the maintenance of the established fuel breaks.

All of these measures will enable multiple agencies and private citizens to become
involved in planning and implementing fire safe projects. By involving other agencies
and the general public,jurisdictional boundaries will no longer stall implementation of
strategic projects.




9-28-05
                                                    11
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 15 of 112




 Tuolumne-Calaveras Unit Description


 Geographic

The Tuolumne-Calaveras Unit is located in Central California. It includes all of
Tuolumne County except those portions within Yosemite National Park, Calaveras
County and the eastern portions of San Joaquin and Stanislaus Counties. The entire Unit
encompasses 2,869,021 acres. Tuolumne, Calaveras, San Joaquin and Stanislaus
Counties cover 1,030,812,663,000, 596,396 and 578,813 acres respectively within TCU.
There are approximately 1,173,320 acres of State Responsibility Area(SRA)lands
within this area. SRA is defined as forest, brush or grass covered lands where CDF is
responsible for wildland fire protection. SRA is mainly composed of state and private
land holdings. The lands outside the SRA are either federally owned(FRA), within an
incorporated city or are areas that don't meet the criteria to be considered SRA. Lands
that are neither SRA nor FRA are considered LRA (Local Responsibility Area)and
wildland fire protection is borne upon a local government entity (city, county,fire
district, etc.).

Land owners of both SRA and NON-SRA lands within the Unit include: United States
Forest Service(USFS-690,017 acres); Bureau ofLand Management(BLM-82,190 acres);
US Fish and Wildlife Service(USFWS-10,279 acres); Bureau of Indian Affairs(BIA-356
acres); Military (24,207 acres); State of California(16,443 acres); and private (2,040,346
acres).

There are three major watersheds in the Unit,the Mokelumne, Stanislaus and Tuolumne
Rivers. Numerous water and power utilities make use ofthe resources ofthese rivers and
their tributaries as well as the agriculture industry within the Unit.

There are 5 east-west state highways in the Unit: 12,26 and 4 in Calaveras County; 108
and 120 in Tuolumne County. State Highways 49,99 and Interstate 5 are the only north-
south highways in the Unit. The majority ofthe towns and population in the area exist on
or near these major transportation corridors.


Socioeconomic


The approximate population within the CDF Direct Protection Area(DPA)in TCU is
103,500. In 2004,the US census Bureau reported an estimated population of45,939 in
Calaveras County and 56,962 in Tuolumne County. Almost the entire population within
these counties is in the CDF DPA. The DPA in San Joaquin and Stanislaus Counties is
less dense and only provides a minor contribution to the population in the CDF DPA.

In Tuolumne County, the highest population density is found on the Highway 108
corridor from Jamestown to Twain Harte. The Groveland and Lake Don Pedro areas also
have a high population density. Higher population densities in Calaveras County are

9-28-05                                    19
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 16 of 112




more scattered with the greatest densities in the upper Highway 4 corridor from Murphys
to Big Trees Village,from Valley Springs to Jenny Lind, and in the Copperopolis area.
Other areas of more dense population exist in Anjgels Camp,San Andreas, Mokelumne
 Hill, Mountain Ranch and West Point.

The population within the Unit increases significantly during the fire season for several
reasons. Many vacation homes exist within the Unit that are used more frequently at this
time ofthe year. This area has many recreational opportunities, which draw people from
all over the state and country. Seasonal workers come to this area in search ofsummer
jobs, thus increasing the resident population. Since the majority offires are human
caused,this increase in population usually results in more wildland fire ignitions.

The major industries that support the local economy include tourism, viticulture, timber,
cattle, recreation and construction. A variety of other small businesses exist to support
the needs ofthe populace and contribute significantly to the local economy. All ofthese
industries have been affected at one time or another when wildfires have burned in the
Unit. Hundreds ofthousands of dollars have been lost both directly and indirectly due to
these fires.



Fire Environment


The fire environment in the Tuolumne-Calaveras Unit is conducive to large, damaging
fires as shown by the major fire history map. Over 38% ofthe CDF DPA lands are
covered with high hazard fuels(brush and timber). The topography contains many steep
canyons, which, in some cases, are inaccessible. Fighting fires with bulldozers is
difficult, if not impossible, in much ofthe Unit due to this rugged terrain. Severe fire
weather occurs on 35% ofthe days during the fire season in much of the Unit. This,
coupled with the rugged terrain and the high hazard fuels, increases the probability that
large damaging fires will occur on a regular basis.


CDF Facilities and Resources


The Tuolumne-Calaveras Unit manages 15 CDF fire stations, the Tuolunme County Fire
Department,2 conservation camps, 1 conservation camp training center, an air attack
base and a helitack base. During peak fire season, TCU staffs 21 Schedule "B"engines,
10 fire crews,2 bulldozers, 1 air attack,2 air tankers, 1 helicopter, and 1 Tuolumne
County Schedule"A" engine. Schedule "B"equipment are those resources that are
directly funded by state dollars to protect SKA lands. Schedule "A" equipment is owned
by a local government entity, but through a contract the entity pays for CDF personnel to
staffthe equipment. In addition to dispatching CDF resources, TCU's Emergency
Command Center(ECC)handles dispatching for all ofthe local fire departments in
Tuolumne and Calaveras Counties and the Bear Valley Fire Department in Alpine
County. The ECC handled over 10,800 calls in 2004.
9-28-05                                     13
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 17 of 112




Fire Protection Responsibilities

To reduce fire protection costs, the CDF and Federal wildland fire protection agencies
have entered into various agreements that define Direct Protection Areas(DPA)for each
agency. The DPA for an agency is the geographic area where that particular agency is
responsible for providing wildland fire protection, regardless of land ownership within
the area. As an example, a chunk of private land(SRA)well within the national forest
boundary(FRA)may be protected by the USFS(USFS DPA)due to the close proximity
of a USFS fire station. The same goes for isolated USFS land(FRA)surrounded by
private land (SRA), which may be protected by CDF(CDF DPA)since it is surrounded
by CDF DPA. On a statewide basis, CDF and the federal agencies attempt to balance the
acreage ofthese trade-offs between each set of agencies so that no single agency is
protecting more ofthe other agencies' land than the reciprocating agency. This process
is termed the "Balancing of Acres."

The CDF DPA in TCU covers 1,253,551 acres from the foothills of eastern San Joaquin
and Stanislaus Counties to above 6000 feet in elevation in the Central Sierra Nevada
mountain range. The CDF DPA in Tuolumne, Calaveras, San Joaquin and Stanislaus
Counties covers 386,316,623,621,64,437 and 179,174 acres respectively in each county.
Through the balancing of acres agreements,the Tuolumne-Calaveras Unit provides direct
wildland fire protection on lands owned by the USFS(73,487 acres), BLM (82,023
acres), BIA(356 acres), and Military (23,157 acres). Conversely, the USFS and BLM
provide wildland fire protection on 89,211 and 19,912 acres respectively of CDF SRA
lands within the Unit.


Besides CDF,the USFS has wildland fire protection responsibilities on 678,853 acres
within the Unit. Although county and local government fire departments do not have a
statutory wildland fire protection responsibility, they do respond to wildfires with their
equipment to assist CDF and USFS firefighting resources.

TCU is administered by the Unit Chief whose headquarters is co-located with the San
Andreas Forest Firefighting Station (FFS). TCU DPA is divided into North and South
Divisions, each of which is managed by a CDF Division (aka Assistant) Chief. The
North Division is essentially in Calaveras County except for the area north ofthe Middle
Fork Stanislaus River in Tuolumne County, which is more accessible from Calaveras
County. Eastern San Joaquin and a small section of northeastern Stanislaus County are
also in this division. The South Division includes the remainder of Tuolumne County
and Eastern Stanislaus County. The Tuolumne County Fire Department is also
administered by the South Division Chiefthrough a contract between Tuolumne County
and CDF.


The North Division is divided into four sub-areas called Battalions, each of which is
administered by a CDF Battalion Chief. Battalion 11 covers from Mokelumne Hill to
Wallace on the north, and from Jenny Lind to San Andreas on the south. The Valley
9-28-05                                      14
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 18 of 112




Springs and San Andreas FFS's are within this Battalion. Battalion 12 covers the lower
Highway 4 corridor from Eastern Stanislaus County to Murphys. The Copperopolis,
Altaville and Murphys FFS's are administered by this Battalion Chief. Battalion 13 is
the upper Highway 26 area and includes the communities of Glencoe, West Point,
Wilseyville, Railroad Flat and Mountain Ranch. This Battalion includes the West Point,
Esperanza(near Mountain Ranch)and Hermit Springs FFS's. Battalion 14 is the upper
Highway 4 area from Forest Meadows to Black Springs Road and also the area in
Tuolumne County north ofthe Middle Fork Stanislaus River. Arnold FFS, Skull Creek
FFS and Blue Mountain Lookout are within this Battalion. Vallecito Conservation
Camp,the main office for the North Division Chief, is also in the North Division.

The South Division Chief oversees the Tuolumne County Fire Department and CDF
operations in Battalions 15 and 16 in the South Division, as well as at the Columbia Air
Attack Base. Battalion 15 covers the upper Highway 108 corridor from Jamestown to
Long Bam and includes the Sonora and Twain Harte FFS's. Battalion 16 includes the
Highway 120 and 132 areas in the Unit and the Groveland, Green Springs and Blanchard
FFS's. Baseline Conservation Camp and Sierra Conservation Center are also in the
South Division.


In TCU there are eleven fire districts in Calaveras County and eight in Tuolumne County.
These districts are primarily responsible for structural fire protection (residential,
commercial, public, etc. buildings) within their jurisdictions and also respond to wildland
fire, medical, public assist, hazardous material and a variety ofother emergency calls. As
noted above, CDF relies heavily on district equipment to supplement CDF equipment on
wildland fires. CDF reciprocates this system of mutual aid by responding to all
emergency calls within the districts, if they so desire this service while CDF equipment is
staffed during fire season. The closest equipment, whether CDF or fire district, is
dispatched to each emergency incident in the Unit.

The fire districts in Calaveras County include: West Point; Mokelumne Hill; Foothill;
Jenny Lind; San Andreas; Central; Copperopolis; Altaville-Melones; Angels Camp;
Murphys; and Ebbetts Pass. The district boundaries combine to cover the entire county
except three geographic areas that chose to be excluded from the districts. These areas
are as follows: Area 1 - west county area between the Jenny Lind and Copperopolis Fire
Districts; Area 2- Old Gulch Road area south of San Andreas; and Area 3-the greater
Sheep Ranch area. These areas later negotiated with adjacent districts to provide their
fire protection. The district boundaries cover the areas ofthe communities that they are
named after and then some. The Foothill Fire District includes the Highway 12 corridor
from Valley Springs to Wallace. The Central Fire District covers the Mountain Ranch,
Railroad Flat areas.


The fire districts in Tuolumne County include: Columbia; Jamestown; Sonora City;
Tuolumne; Twain Harte; Mi-Wuk; Strawberry and Groveland Community Services
District. Most ofthe district boundaries incorporate the general area ofthe community
that they are named after. Areas in Tuolumne County outside ofthe fire districts are
protected by the Tuolumne County Fire Department, which is administered by CDF
9-28-05                                     15
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 19 of 112




through a contract with the county. All ofthe Tuoiumne County fire stations are staffed
by volunteer firefighters except the Mono Village Station. This station is staffed with a
minimum oftwo full time CDF personnel 24 hours a day,7 days a week (24/7).
Jamestown Fire District has contracted with CDF to provide one CDF Fire Captain to
perform the administration duties for the department.

Once fire season ends each year, CDF enters into a contract with Tuoiumne County to
continue staffing CDF fire engines with CDF personnel at Twain Harte, Sonora and
Blanchard CDF Firefighting Stations. The CDF equipment responds to emergency calls
in Tuoiumne County through the fall, winter and spring until regular CDF staffing occurs
again when fire season begins in the spring. This process originated in Amador County
and has been termed and "Amador Plan" agreement. Many counties throughout
California rely on this service to provide fire protection when not in fire season. In the
past, Calaveras County has taken advantage ofthis service, but currently there are no
active contracts.




9-28-05                                    16
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 20 of 112




                                                                            ?
                                                                        »   JQ                                                                               HOTirt
                                                                        ®   B                                                                                Springs
                                                                                                                                         West Point
                                                                            n
                                                                            H
                                                                            s                                                            Ban 13
                                                                            2.
                                                                            S"                                                                                              Ban14
                                                                                                                                                      /^ndd
                                                                            3                                 ^tMkFnne
                                                                            s                                                main    ^persnz
                                                                                                                          Rsndi
                                                                            n
                                                                            —
                                                                            5"                           . ' ^n
                                                                            c                                Arxkes
                                                                            o
                                                                            n
                                                                                                                                 valecrto
                                                                            &s
                                                                            us                                                      CC
                                                                                                Ban 11
                                                                            G                                         AKa/ille
                                                                            3
                                                                                                                                                      OouimoB
                                                                                                                                                           AA6
                                                                            3
                                                                            ■T3
                                                                                                                                                                             Tuokimne
                                                                                                                          Iraining
                                                                                                                Batt12 \                              Ban15
                                                                                                                                                                 Grovdand
                                                                                                                                         9- \
                                                                                                                                                       ,
                                                                                                                                                Blarahatf                                     Legend
                                                                                                                                                                                              AkAMadcBse
                                                                                  /   Modaato                                                                                                 CoTEeivBtlon Camp
                                                                                                                                                                                              CDF Fire Station
                                                                                                                                                                                         ^ TCU Heaci9«iters
                                                                                                    TurkMA
                                                                                                                                                                                         ^ Cormunity
                                                                                                                                                                                                    Boundaiy
                                                                                                                                                                                        t ^   Coun^ Line
                                                                                                                                                                                              State HiQlways
                                                                                                                                                                                        C ^ - L*e
                                                                                                                                                                 Miles
                                                                                                                                                      0                     10                Battalion Boundary
                                                                                                                                                                                              LocekUSFSDPA
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 21 of 112




              STAKEHOLDER PROCESS-FIRE SAFE COUNCIL

 The Tuolumne-Calaveras Fire Safe Council was formed in the mid 1990's and was the
 main stakeholder group used by TCU to collect and disseminate information vital to the
 Unit fire plan. This group's membership included people from government, industry,
 special interest groups and private individuals that were interested in promoting the fire
 safe message.Interest and participation in this council slowly declined in the late 1990's and TCU
 pre-fue management staffbegan seeking a way to revitalize the group.It was determined that the
 unit-wide council covered too large an area to focus on local issues and thatforming several smaller
 councils would probably result in more active,productive,independent councils.

 In 2001 TCU applied for and received a National Fire Plan Forest Service Dependent
 Rural Communities Grant from the Stanislaus National Forest to form four new fire safe
councils,one on each ofthe four major east-west highway corridors in the Unit The goal ofthis
grant was for CDF to contract with a consultant who would coordinate the formation ofthe new
fire safe councils. Mark Valle, of Corporate Visions, was awarded the contract in the fall
of2002 and the first meetings ofthe four councils were held in November. The Calaveras
Foothills(Northern Calaveras County area), Sierra-Highway-4(Southern Calaveras
County area). Highway 108(Northern Tuolumne County)and Yosemite Foothills(Southem
Tuolumne County)Fire Safe Councils formed after the first meeting.
Upon completion ofthe Grant with Mark Valle on September 30,2003,the Calaveras
Foothills and Sierra Highway 4 Fire Safe Councils continued under volunteer members
and an Executive Board without a coordinator. The two Councils shared information but
 duplicate services and competed for funding within the County. In December of2003,a
 decision was made to merge the two Councils to avoid duplication and a decline in
 volunteer participation. The joint Boards voted to merge under the Calaveras Foothills
 Fire Safe Council articles of incorporation and place the Sierra Highway 4 Fire Safe
 Council on an inactive status. The Calaveras Foothills now serves all of Calaveras
 County and the western portion of Alpine County.

 The three fire safe councils are now becoming more active in developing fire safe plans, projects and
 educational activities within their geographic areas. Working cooperatively with these
 councils to identify, plan and implement projects is an important aspect ofthe TCU Pre-
 Fire Management Plan. Stakeholders in the fire safe councils also play an important part
 in validating fire plan data in their particular areas ofexperience and expertise.

 Key issues that are important to the 3 councils in TCU include:
   • Educate the public about the fire threat and the fire-safe measures.
   • Reducing the fiiel hazards that exist around their homes and communities.
   • Recycle or bum yard debris to lessen landfill impacts.
   • Develop Creative ways to make compliance with fire-safe regulations easier and more
       effective for property owners.
   • Maintain an open communication line with and be the link between the general public and
       fire protection agencies.
   • Be an active partner in creating comprehensive fire plans for the council's area ofinfluence.
 9-28-05                                          1Q
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 22 of 112




      • Build community supportfor gaining additional funding,programs,and equipment in order
        to meet fire suppression and prevention needs in the local region.
      • Monitor and support programs to ensure that die minimum legal requirementsfor
        preventative clearance and fire safely are met every year on all private properties,
          timberlands,and public lands within the council's area ofinfluence.

The members ofthe original Tuolumne-Calaveras Fire Safe Council were very helpfiil in
assessing the assets at risk in TCU. Water, power, county and local government agencies,
private citizens, and many others provided valuable information to TCU pre-fire management
staff. This combined Pre-Fire Management Plan/Community Wildfire Protection Plan has
utilized Fire Safe Council member's expertise and input. Public participation in the Plan was
obtained through a series ofpublic meetings where comments and concerns could be voiced by
citizens in Calaveras County,the US Forest Service area,and Western Alpine County.

The Calaveras Foothill FSC has taken several steps to maintain operations and improve wildfire
safety in Calaveras and western Alpine Counties. Funding fiom Calaveras County is
responsible for the Councils' continued operation. However,the FSC continues to have
difficulty finding committed volunteers that will spend their time and talents to sustain the
Council and develop the necessary plans and fund and implement projects in order to show
improvements.




9-28-05                                           19
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 23 of 112




      FUELS.WEATHER.LEVEL OF SERVICE & ASSETS AT RISK

As part ofthe fire plan process,the fuels, assets at risk, past fire weather history and the
level of service that CDF has provided to the public will be analyzed. Data for these four
components has been compiled by staff in CDF's Fire and Resource Assessment Program
(FRAP)in Sacramento. The initial fire plan analysis will only be performed on CDF
DPA lands. From this point on in this document,the acronym DPA will refer to CDF
DPA,unless otherwise noted. Through a cooperative planning effort with other agencies
that are responsible for wildland fire protection on non DPA land, CDF would like to
include all lands in the Unit in future data analysis.

To arrive at a common land area unit to assemble and analyze this data, US Geological
Survey 7.5 minute quadrangle maps were divided by a 9x9 grid,forming 81 equal area
blocks of land. Each block contains approximately 450 acres and has been named a quad
          The data for the entire Unit has been aggregated down to the quad 81®\

Fuels are the burnable vegetation that exist within the Unit. Assets at risk refer to
anything of value as determined by the local stakeholders that has the potential to be
burned or damaged when a wildfire bums in an area. Seventeen assets have been
identified by CDF's Fire and Resource Assessment Program(FRAP)and will be ranked
as to their risk from wildfire. The past fire weather history will be analyzed and the
percentage of days, during the fire season, that severe fire weather is experienced by each
quad 81^ will be calculated. The level ofservice is a measure of how successful CDF is
at controlling fires during the initial attack stages of a fire. Initial attack is defined as the
wildfire control efforts taken by firefighters that are first to arrive at a wildfire. The
number offires that are controlled during the initial attack stage of a fire(successful
initial attacks) divided by the total number of initial attacks will equal the level ofservice
provided by CDF for the time period analyzed.

Fuels


Wildland fuels or vegetation are the basic catalyst that support the combustion process of
wildfires. The various fuels found in California have specific characteristics, which
allow fire behavior analysts to categorize them based upon how they bum. The Fire
Behavior Prediction System(FBPS)was the method chosen for categorizing fuels for the
fire plan process. This method classifies fuels into 13 basic fuel models, each of which
has specific physical and buming characteristics. The models include 3 grass,4 bmsh,3
timber and 3 slash fuel types. The fire plan has labeled fuel model #2,a grass model, as a
woodland fuel. The woodland fuel model is primarily an area covered with annual grass
with scattered trees that provide some shading to the grass. The overall fuel modeling
system also allows the creation of custom fuel models when none ofthe 13 models
adequately represent the fuels that are found in an area. Custom fuel models were
developed for plantation/bumed areas, water, rock/barren and urban areas.


9-28-05                                        20
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 24 of 112




The fuels models will be used to label the current and historic fuels in the Unit. The
current fuels are those fuels that presently exist in TCU. The historic fuels are the climax
fuel models or those that existed prior to fire occurrence or other activities in the area.
Past wildfires, land management activities, Vegetation Management Program(VMP)
bums and other occurrences have modified these fuels to their current condition. The
Unit was assessed to determine the historic fuels that existed prior to the activities noted
above.


The historic fuel models will be used to label the four CDF planning belts found in the
Tuolumne-Calaveras Unit. Planning belts are the general fuel categories of grass, brush,
woodland or conifer that are used to group the basic fuel models into similar fuel types.
These general types are then used to classify lands throughout the state based on their
vegetative cover, which is used in the CDF Level of Service analysis discussed later in
this document.


The fuel hazard rank is used to define the wildland fire hazard presented by the current
fuels when other factors are taken into consideration. The current fuel model,slope
class, a ladder fuel and crown closure component,and a difficulty ofcontrol rating will
be used to derive the fuel hazard rank for each quad 81®^ CDF staff in Sacramento
determined that there are realistically no low hazard fuels in Califomia,thus the fuels
will be ranked medium, high or very high. FRAP has assigned a medium ranking to fuel
model #1 (grass) on slopes of 10% or less and high on slopes greater than 10%. Fuel
model #2(woodland)is ranked high on slopes of40% or less and very high on slopes
greater than 40%. Fuel model #6(bmsh/hardwood) is ranked high on slopes of75% or
less and very high on slopes greater than 75%. Fuel models #4(bmsh)and #10(timber)
are ranked very high regardless ofthe slope.

TCU Pre-Fire Management staff completed the Unit fuels validation in 1997. Since then,
there have been several major wildfires and enough manmade disturbances to local
vegetation that a reassessment is necessary. It is anticipated that the reassessment will
occur over the next 2 years as time and personnel are available to work on the project. In
2002, CDF was a member of an interagency group that contracted with a vendor to
collect new color digital orthophoto data for Calaveras County. The 2 foot resolution
digital imagery will be very useful when the fuels are re-evaluated.

TCU Current Fuels


Referring to the current fuel model map;45% ofthe quad 81^^'s in the DPA were labeled
as grass, 19% woodland,8% brush,7% brush/hardwood, and 21% timber. The majority
ofthe grass model exists west of State Highway 49 in the lower foothills, and to the east
ofthe highway,the grass model is limited above 2,500 feet in elevation. The woodland
areas are scattered from 800 to 4000 feet in elevation, some of which are in large blocks.

The brush model(#4)exists in larger blocks in the 800 to 4000 foot elevation. The
blocks are in some ofthe less inhabited areas of Tuolumne and Calaveras Counties. The
Pardee Reservoir, New Hogan Lake, Bear Mountain, Red Hills, Lake Don Pedro,
9-28-05                                      Ol
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 25 of 112




 Moccasin and New Melones Lake areas have the largest concentrations of brush. There
 are also large blocks of brush north of San Andreas, south and east of Railroad Flat, south
of Mountain Ranch,the Tuolumne River canyon south of Tuolumne City, and Highway
49 south of Moccasin.


Fuel model #6, the brush/hardwood model, was used to label those areas that have a
 mixture of live oak, black oak, manzanita, and chamise. This fuel type has a closed
overstory (tree canopy) with light grass or leaf litter on the ground. Manzanita and
chamise make up less than 15% ofthe fuel cover. The majority ofthis fuel type is
between 1000 to 4000 feet in elevation. In Calaveras County,there are large blocks of
this fuel model located east of Highway 49. A large block extends from New Melones
Reservoir near Parrots Ferry, up the South Fork ofthe Stanislaus River approximately 5
miles, and then over Big Hill to the Cedar Ridge area. South ofthis area, there are
scattered areas consisting of2 to 4 Quad     cells.

Except for scattered blocks between Mountain Ranch and West Point, and a large block
east of Groveland, the timber fuel model(#10)is primarily above 3500 feet in elevation.
In the DPA,approximately 140,000 acres ofthis model are Sierra Pacific Industries(SPI)
timberland. The remaining areas are made up of USFS,BLM,CDPR and other
government and private ownership. Timber fuel models #8 and #9 are scattered
throughout the unit. These models are less hazardous than fuel model #10, which
consists of larger, denser dead fuels on the ground.




9-28-05                                     22
RJS
            Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 26 of 112




       ^
^ <?® era                                                                                                       Bear Valley
  o    C

       ft




       n
       e

       •n
       ft
       s
                                                                       ^WpOnlii
       s
                                                                                  i^mold
       ft




       &s
                         Clanerts          Vaii           San Hri0re
       ■o                              s




 IsJ
                                                  Copperopoils
 w
                                                                                        •?TuolLim




                                            Oakda&

                                                                                      The fuels dsta in the ra p was              Legend
                                Modesto                                               oeated by theCDF Fre &              # Cities
                                                             &                        ResouroEAssessment PrograrTT             Slate H igtivflys
                                                                                      and was aflgre^ated to the Quad
                                                                                      81. Th's map is an appfoxrnate      <3>TCU Boundary
                                                                                      representation of actual iooation   C^DPABoundary
                                                                                                                          CZ^i8kes_maJor
                                                                                                                          Current Fuels
                                                                                                                               1 - Grass
                                    TurlocK *
                                                                                                                          ■«» 2-Woodland
                                                                                                                               4-Brus(i
                                                                                                                               5- Med Brush
                                                                                                                          ■«   6-Bnrsh/Hardvwod
                                                                                                                               8- Closed Tlmt)er
                                                                                    Ni es
                                                                                                                               9-Hardwood
                                                                                                                               10 - HeavyTimljer
                 Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 27 of 112




       23
             m
 W (JQ
 o     e
                                                                                                                                  Bear Valley
       ft
                                                                                               >   ^

       X
       So'
                     (f,/j Fuels Map                                           • .
                                                                                      esi Point

                                                                                     "O"   .

       o
       2
       ?5'
                       r                                             I Ltt
                                                                   ketuffFnc
                                                                               u       HH -
                                                                   ■uin^ LJ
       s
       ft^
       c?
                                  Clements
       &»
       ■o




                                                                                                                       Hflrte

Si
                                                    Copperopolis ^
-ti.                                                                                                       •fTuotumn
                                                              y




                                                        u


                                                 OakdalG

                                                                                                         Thefuee dstainths map was                 Legend
                                         Modesto                                                         oeated by theCDF Fire &                Cities
                                                                                                         Resource Assessment Rogjam
                                                                                                                                                State Highviays
                                                                                                         and was aggregated to the Quad
                                                            ■ it                                                                                     Boundafy
                                                                      ■ ^                                81. The map is an approximate
                                                                                                         representdion of actual location   O^DPA Boundary
                                                                                                                                            CI^ lakes_major
                                                                                                                                            Historic Fueb
                                                                                                                                                1 - Grass
                                                 jckV
                                             Turiock
                                                                                                                                                2-Woodland
                                                                                                                                                4- Brush
                                                                                                                                                5- Med Brush
                                                                                                                                                6- Brush/Hardviood
                                                                                                                                                8- CloaedTimber
                                                                                                       M es
                                                                                                                                                9- Hardvcod
                            (Me
                                                                                                                                                10-Heavy Timber
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 28 of 112




Historic Fuels and Planning Belts

In the DPA,with the exception of several areas, the current fuels are very similar to the
 historic fuels. Most ofthe fuels in bum areas have reverted to their historic state or close
enough to classify them as such. Some quad 81^^'s within the Railroad Flat Complex
(July 1988), the Gulch Fire and the Moccasin Fire(August 1992)areas have not reverted
 back to their historic fuel models.


The historic fuels were the basis for assigning planning belts to each quad 81®\ The table
below shows the fuel models assigned to and the percentage ofthe DPA covered by each
planning belt.


                  Planning      Historic Fuel       % of DPA
                     Belt           Model(s)
                 Grass          1 and 3                44
                 Woodland       2                      18
                 Brush          4,5,6 and 7            17
                 Conifer        8,9 and 10             21
Table 1: TCU Fuels by Planning Belt

Except for the woodland planning belt, all ofthe others include two or more fuel models.
In the DPA,there are more areas shaded in brown on the planning belt map compared to
that ofthe historic fuels map because fuel models #4 and #6 are combined to form the
bmsh planning belt. Fuel model #10 was used to classify all the conifer type areas in the
DPA,so the conifer planning belt in the DPA is exactly the same as the area covered by
fuel model #10 in the historic fuel map.


Fuel Hazard Rank


In the DPA,25% ofthe quad 81®^'s were ranked medium,45% high and 30% very high.
This shows that over three-quarters ofthe CDF direct protection area contains high
 hazard fuels.


The fuel rank for each quad 81®Ms directly related to its assigned current fuel model. All
cells labeled with fuel models #4 and #10 were ranked very high and represent a total of
29% ofthe DPA. Those consisting offuel model #6(8%)were all ranked high. Because
higher slopes can increase their fuel rank, it was necessary to take the slope into
consideration in Quad 8PS with fuel models #1 and #2. The grass model(#1)covered
44% ofthe DPA,of which the number of cells were divided equally between medium
and high ranks. Fuel model #2(18%)was divided into 90% high and 10% very high
ranks.


9-28-05
                                               25
RJS
            Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 29 of 112




        m
O® (W
                  f^laveras Unit
                                                                                                    Bear Valley
                               Belt Map
                                                           okeiiimS""C
                                                              iiii" T ^
                                                                    ■€ i

                             Clements        ValiSi^J^F   San Andreas
                                           SDrin'gsU
                                                          . An
                                                           , Camp

                                                                                       mHade
                                                  Copperopolls
                                                                                .IV^unii


                                                                           Groveiand




                                             Oakdale
                                                                                 Thefueb data in thb map was
                                                                                 creatBd by theCDF Fre &
                                                                                 Rasou/ce Assessmert ProQtam
                                    Modesto                                      and was aggregated to the Quad
                                                                                 81. This map is an approximate
                                                                                 lepresentatlon of actual ioc^on
                                                                                                                      Legend
                                                                                                                       Cities
                                                                                                                       State Hlghv^ys
                                                                                                                   C^TCU Boundary
                                                                                                                     "^DPA Boundary
                                        Turlock                                                                    CZ? lakes_major
                                                                                                                   Planning Belt
                                                                                                                       Bmsh
                                                                                                                       Grass
                                                                            M es
                                                                                                                       InteriorConifer
                      t»c_
                                                                                                                       Woodland
2"?
      m
                                                                              Bear Valley




                   Cements

      f
lO
                                       Coppax>pol)sL
                                                              Tuoium




                                  Oakdae
                                                          Thefuels data in the nupwas
                                                          created by the C DF Fire &
                                                          Resource Assessment Pro^am
                         Modesto                          and was aggregated to the Quad
                                                          81. This map is an approximate
                                                          representation of actual iocaticxr
                                                                                                  Legend
                                                                                                   Cities
                                                                                                   Slate Htghtfflys
                                                                                               <^>TCU Boundary
                             Turiock                                                               DPA Boundary
                                                                                                                      Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 30 of 112




                                                                                               CD ialces_major
                                                                                               Rjel Rank
                                                                                                   Moderate
                                                       M es
                                                                                                   Higti
            poe_
          ic^tmagenja                                                                              \fefy HiA
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 31 of 112




 Weather


 Fire weather is one ofthe most important factors to consider in a study of wildland fire
 history and potential for a given area. In the fire plan, past weather data will be used to
 calculate the Level of Service(LOS), assign a severe fire weather ranking to each quad
 81®\ and run the California Fire Economics Simulator, Version 2(CFES2). In order to
 perform these operations, it will be necessary to gather past weather records from local
 weather stations that cover different areas within the Unit. Each quad 81®* will be
 assigned a weather station from which data will be collected. Prior to 1991,the CDF
 Remote Automated Weather Stations(RAWS)maintained incomplete data due to
 malfunctions and other equipment problems. During this period and any other time that
 data is not available, the weather data will come from other weather stations that cover
similar areas outside the Unit.

The weather data will be used in several ways in the fire plan analysis. In the LOS
analysis, it is used to calculate the Bum Index(HI)and Energy Release Component
(ERC)to determine the fire intensity for each fire ignition that occurred during the
analysis period. From these components and other ignition information, the fire will be
categorized as a successful or unsuccessful initial attack. This software will also
calculate the severe fire weather rank (high, medium or low),for each quad 81®*, based on
the weather data, slope and other quad 81®* attributes. In CFES2,the historic weather
data will be used to project fire indices(BI,ERC,Rate of Spread(ROS))to be used in
simulating wildland fires in the future. This information will then be used to analyze
how changes in fire suppression forces will affect the Unit's level of service.


 Weather Station Coverage

Ten weather stations were used to provide weather coverage in the Tuolumne-Calaveras
Unit. The Green Springs weather station covers the low elevation areas below 1000 feet.
The Esperanza station covers from 1000 to 3500 feet in the north and central portions of
the Unit. It also covers southern Tuolumne County between 1000 and 2000 feet in
elevation. The Buck Meadows(USFS)station covers 2000 to 4800 feet in southem
Tuolumne County. The West Point and Railroad Flat areas are covered by the Mount
Zion station. Most ofthe Unit between the elevations of3500 to 6000 feet is represented
by weather data from Beaver(USFS)on the north end ofthe Unit and Mount Elizabeth
(USFS)on the south. The Pinecrest station(USFS)covers areas between 5,000 to 6,000
feet in the east-central area ofthe Unit. The 6,000 to 7,200 foot elevation areas are
covered by the Crane Flat(YNP)weather station. The White Wolf(YNP)services the
elevations between 7,200 and 8,600 feet. The Tuolumne Meadows(USFS)weather
station covers from 8,600 feet to just east ofthe Sierra crest.




                                             28
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 32 of 112




 Weather Rank


The process for deriving the weather rank is currently being reassessed and modified.
This section will be added to the fire plan once a new method is developed and
implemented.


Level of Service


A primary California Board of Forestry responsibility is set forth in Public Resources
Code Section 4130, which dictates the following:

1. Directs the Board to classify all wildland within State Responsibility Areas(SRA)
   based on cover, beneficial water uses, probable erosion damage and fire risks and
      hazards.
2. Determine the intensity of protection to be given to each type of wildland.
3. Prepare a fire plan to assure adequate statewide fire protection so that lands ofeach
   type are assigned the same intensity of protection.

The Level of Service(LOS)analysis will assess how successful CDF has been in
providing equal fire protection to similar lands across the state. In addition, it will show
where this goal is not being achieved and improvement is needed. For the purposes of
the LOS analysis, CDF is using planning belts to classify similar wildland areas
throughout the state. The brush, grass, woodland and interior conifer(timber)planning
belts exist and will be used to analyze the LOS within the Tuolumne/Calaveras Unit.

Software to perform the LOS analysis was developed by staff at CDF's Information
Technology and Fire and Resource Assessment Program offices in Sacramento. This
software measures CDF's effectiveness in controlling wildfires during the initial attack
(lA)stage of a wildland fire, before unacceptable costs and losses occur. GIS data
containing the location ofeach wildland fire ignition for a given period is examined by
the software and each ignition is classified as being either a successful or unsuccessful
lA. The ignition data is derived from the Emergency Activity Reporting System(EARS)
database where all fire ignitions for CDF are collected and stored. Ignitions are assigned
to a wildland area type based upon the planning belt in which they occurred.

The initial attack success or failure determination is made based on the fire size and
intensity characteristics of each ignition. Fire size class cutoffs(based on acreage)for
each planning belt were set so that ifthe fire size meets or exceeds the cutoff it would be
classified as an unsuccessful initial attack. The fire intensity is calculated through an
analysis ofthe fire weather which was present on the date ofeach ignition and planning
belt existing at each ignition location. Two standard fire weather indices(energy release
component or bum index) are determined based on this analysis. The fire size class and
fire weather index are coupled for each planning belt and cutoff points are set to classify
whether the initial attack forces were successful or not(see figure below). Fire weather
data is obtained from archived weather report data files. For ignitions in which no
9-28-05                                      9Q
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 33 of 112




 weather records are found (unmatched), only the size parameter is used to determine if
 the fire was an initial attack success or failure. The number of successful lA's is then
 divided by the total number of ignitions in each planning belt to determine the lA success
 rate for each planning belt.

                                     Ignitions Woridoad Analysis Matrix
                                                   UnifcTCU

                                      Planning Brit:6(grass)



                                         FIRE SIZE
                                            Spot          SmaD           Medium

             LOW                        455          138


 FWI          MEDIUM                     182         96

             fflGH                       27

              UNMATCHED                 45           20



                 HatmitigEeltlD:|G (grass)           ZlUnh ID:frcij "^1 Refresh Matrix
                                                                                    |

                                               Success:97 %
                        Fire Sizcclass Cutoffs for grass
                                                                 FWI Index Intensity Cutoffs
                        planning belt
                        Spot: Less than 1 acre(s)                Low: less than 15

                        Small: 1-10 acres                        Medium. 15 - 30

                        Medium: 10 - 100 acres                   Hi^: greater than 30
                                                                 Unmatched: no weather
                        Large: 100 - 500 acres
                                                                 observation available

                        Escape: greater than 500 acres

Figure 7: LOS (Ignition Workload)analysis for the grass planning belt in TCU.

During the 1994-2004 period, TCU had 3,825 ignitions, of which 3,657(95%) were
contained within the initial attack stage of the fire as determined by the fire plan analysis.
The 168 initial attack failures that were experienced during this period occurred within
 157 quad 81^''s. That means that some quad Sf^'s experienced more than one failure.

The ignition and LOS analysis were performed on ignition data for the 1994 to 2004
period. The number of ignitions, unsuccessful initial attacks, successful initial attacks
and LOS score for each planning belt in TCU for this period are listed in the table below.




9-28-05
                                                         30
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 34 of 112




 Table 2; TCU LOS by Planning Belt
                    #of       # of Unsuccessful       # of Successful
Planning Belt                                                                  LOS%
                  Ignitions     Initial Attacks       Initial Attacks
Brush                258               13                  245                   95
Grass               1084              32                   1052                  97
Interior
                    1991              100                  1891                  95
Conifer
Woodland            406                15                  391                   96
Non-Classified       86                8                    78                   91
Total               3825              168                  3657                   95


 Table 2 shows the Level of Service for each planning belt, as a whole, in TCU. The TCU
 Level of Service Map(Figure 8)is color-coded based on the LOS score that each quad
 81^ received. This map shows the percentage of initial attacks that were successful based
 on the total number of ignitions that occurred in each quad 8U\ The Ignition Density
 Map(Figure 9)shows the number of wildland fire ignitions occurring in each quad 81®'
 for the 1994-2004 period. The Ignition Failure Map(Figure 10)shows where the
 unsuccessful initial attacks occurred in the Unit.


 An analysis ofthe Ignition Density Map shows that the Highway 108 corridor and the
 Valley Springs area had the most ignitions. Areas in the Unit where there are recreation
 areas or a higher population density also experienced more ignitions. The remainder of
 the Unit is scattered with ignitions that occurred less often than the areas noted above.

 During the 1994-2004 period, the largest number of unsuccessful initial attacks occurred
 in the San Andreas vicinity. Other areas where unsuccessful initial attacks occurred are
 scattered throughout the Unit.




 9-28-05
                                             31
 RJS
          Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 35 of 112




to
»
o
     TO
     C
                 ^alaveras Unit                                                                          Bear Valley
     n
     oe

     H
               ^(Service Map                                   West Point
     n

     r
             (^^2004
                                                  . Mokeiamne,
                                                                            Amod
     V3
                                                          Mountain
                                  — £%-■ lii^SanX '         Ranch
                                                                     ■J                                    PInecrest
                                 Springs "y Andreas
                                                     Camp


                                              ^       r                               rwain h^rte ■
u>
hO                                       CopperopQlls L
                                                                                     fruol|Um


                                                                             Groveland
                                                                                          \
                                        Oakdae


                                                                                This map was generated using
                                                                                                                           Legend
                             i4odesto                                           historic CDF fire ignition data that        Cities
                                                                                was aggregated to the Quad 81.
                                                                                                                            State Highways
                                                                                This map is an approximate
                                                                                representation ofactual location.      ^^>TCU Boundary
                                                                                                                           ' DPABoundary
                                                                                                                       C~^ iakes_maJor
                                        Turiock
                                                                                                                       Level of Service
                                                                                                                            100%
                                                                                                                            95% or t>etter

                                                                                                                            90-95%

                                                                              M es                                          BO-90%
                                                                                                                            0-80%
               Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 36 of 112




           m
®
     ?
r' era
     c
                      ^^laveras Unit                                                                                 Bear Valley
     ft



     H
                          Density Map                                        West Point
     n
                                                                             R
     c
     era
     E.                                                    Mokelumne
     o'                                                          Hiil
     3

     o                                                                  Mountain
     ft
     3                                                                   Ranch
                                                                                                                       Pinecrest
                                                       Andreas


     3
     ■3


                                                    V-                                             •^U    .
                                                                                                   wain Harte
U>
U>                                             Copperopolls
                                                                                                    uaumne



                                                                  V                       Grovaand




                                             Oakdale                                                                                   Legend
                                                                                                                                        Cibes
                                                                                            This map was generated using                State Highways
                                 i/^odesto                                                  historic CDF lire ignition data that   <^>TCU Boundary
                                                                                            wasaggregated to the Quad81.
                                                                                            This map is an approximate                  DPABoundBfy
                                                                                            representation ofactual iocation.           lake3_major
                                                                                                                                   #of Ignitions

                                        ^sjjrlock                                                                                       1
                                                                                                                                        2-3
                                                                                                                                        «
                                                                                                                                        6-10

                                                                                                                                        11-15
                                                                                           Mies                                         16-20
                                                                                                                                        21-25

                     J'V
            Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 37 of 112




S)


o
     (W
      C
                   ^alaveras Unit                                                                            Bear Valley


      H
                       Failure Map                                West Point
                                                                                       7
                               2004
     crci
      a
                  0                                   Moke umne

     o                                                                      rAm old
     a
     'Ti                                                     Mountain
                        ements ^nraiie^-^ w^^San .             Ranch
                                                                                                               PInecrest
     a"                         Springs y Andreas
                                              "        An^s
      ■n




      a
                                                        Camp
     ■a


u>
                                                  ^     f               /""^onoi^
                                                                                      9^a[n Harte
4^                                          Copperopolls L
                                                                                      H rruolumne


                                                             K                 Grovaand




                                          Oakdae


                                                                                    This map vas generated using
                                Modesto                                             historic CDF tire ignition data that
                                                                                    was aggregated to the Quad 81.
                                                                                    Ttils map isan approximate
                                                                                    representation ofactual location.
                                                                                                                               Legend
                                                                                                                                Cities
                                                                                                                                State Highways
                                          N^riock                                                                          ^]^TCU Boundary
                                                                                                                           C7]^PPA Boundary
                                                                                                                                lakes_major
                                                                                                                           # Of Failures
                                                                                Mies                                            1

                        tnxo
                                                                                                                               2
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 38 of 112




 Assets at Risk


The Tuolumne-Calaveras Unit has a multitude of natural and manmade values (assets)
that are at risk when major wildfires occur. Fires can wreak havoc not only on
commercial values, but also on nature in general by destroying fragile habitat and
threatening rare and endangered species. Commercial and residential property is
destroyed by wildfires within the Unit each year. Water,telephone and power utility
companies have lost millions of dollars through both the direct and indirect effects of
forest fires. Wildfires also cause damage to scenic and aesthetic values in rural areas.


 Water and Power


The watershed areas are of particular concern since they affect so many other assets.
Water, power, recreation and fisheries are just a few ofthe values associated with the
Unit's watershed areas. Soil erosion is a major contributor to damage and degradation of
our watersheds and their associated water storage and power generating facilities.

Over 48 water providers and users divert, store or transport water from the watersheds
that lie within the Tuolumne-Calaveras Unit. This water is used for domestic,
commercial and agricultural purposes in the Unit, Central Valley, and greater San
Francisco Bay Area. Millions of people benefit from this great resource.

Many ofthe local water utility companies still depend on ditches and flumes to transport
water to their treatment facilities. Some of the flumes have been damaged directly by
past fires or indirectly by erosion ofthe steep slopes where they exist. Redwood water
tanks are still in use in some areas of the Unit. One ofthese wooden tanks was so
severely damaged during the 2004 Pattison Fire that it was necessary to replace the tank.

There are nine utility companies that generate hydroelectric power in the Unit. Over 5.1
million megawatts of electricity are produced each year by the 30 power plants owned by
these companies. In the past, wildland fires have caused major damage to both the
watersheds where power plants exist and the power line system used to distribute the
electricity.


Structures


The most sacred of all possessions is a person's home or business. These are threatened
almost every time a wildfire bums. Within the Unit, high concentrations of residential
and commercial stmctures exist primarily in the communities along the Highway 4,12,
26,49 and 108 corridors. Outside ofthese areas, there are several other communities and
subdivisions that have a high structure density including: Groveland, Tuolumne City and
Lake Don Pedro in Tuolumne County; and West Point, Mountain Ranch and Railroad
9-28-05                                    oc
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 39 of 112




Flat in Calaveras County. The remainder ofthe structures outside of these concentrated
areas are primarily scattered on large acreage parcels.

Through the National Fire Plan,the Communities at Risk list was developed to identify
communities that were at risk from the threat of wildfires. The official California
Communities at Risk list includes 34 communities in Calaveras County and 28 in
Tuolumne (Tables 1 & 2). The lists do not include the name of every small community
or subdivision. Some ofthe communities listed cover general areas that encompass what
the general public would assume to be several separate communities. Others were named
based on their old town site name, not the current subdivision or commonly known name.
The federal and state wildland fire control agencies are currently developing a process to
add new communities to the official list. Once this is established, communities will be
added if they meet the specified criteria.

Table 3: Calaveras County Communities at Risk list
 Aitaville                       Cottage Springs               Paloma
 Angels Camp                     Dorrington                    Rail Road Flat
 Amold                           Douglas Flat                 San Andreas
 Avery                           Forest Meadows                Sandy Gulch
 Big Meadow                      Ganns                         Sheep Ranch
 Big Trees                       Glencoe                       Sky High
 Burson                          Hathaway Pines                Vallecito
 Calaveritas                     Jenny Lind                    Valley Springs
 Camp Conneii                    Milton                        West Point
 Campo Seco                      Mokelumne Hill                Wilseyville
 Clements                        Mountain Ranch
 Copperopolis                    Murphys



Table 4: Tuolumne County Communities at Risk list
 Arastraville                    Harden Flat                  Sierra Village No.1
 Bumblebee                       Jamestown                    Sonora
 Chinese Camp                    Jupiter                      Soulsbyville
 Cold Springs                    Kennedy Meadow               Standard
 Columbia                        Long Barn                    Stent
 Confidence                      Mather                       Tuolumne City
 Cow Creek                       Mi-Wuk Village               Tuttletown
 Dardanelle                      Moccasin                     Twain Harte
 East Sonora                     Mono Vista
 Groveland-Big Oak Flat          Phoenix Lake-Cedar Ridge



Timber


Approximately 920,000 acres of commercial timberland exist within the Unit. It is
estimated that 58% ofthese timberlands have a high site index, which leads to increased
timber stand productivity. The largest private commercial timberland owner is Sierra
9-28-05
                                              36
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 40 of 112




 Pacific Industries(-140,000 acres). In addition to the SPI timberland, many small
 landowners own commercial timberland. The USFS is the largest government owner of
 timberland in the Unit(over 600,000 acres).


 Recreation and Scenic


 Recreation is a major industry in the Unit. Camping, hunting, fishing, boating, wine
 tasting and many other leisure activities account for a large percentage ofthe revenue
 generated in this area. Wildfires may influence these activities in several ways. First,
 they may destroy the recreational facilities and the surrounding forest vegetation.
 Second,these facilities may be temporarily closed while fires are actively burning in and
 around these areas. Third, once a fire bums in an area, the public's once positive
 perception ofthe area may be slighted.

The four major east-west highways, especially Highways 4, 108 and 120, are the
gateways to recreational areas in the upper elevations in the Unit. The area east of West
Point in the Highway 26 corridor is primarily used for hunting and fishing. The Highway
4 corridor provides access to numerous communities with summer homes. Big Trees
State Park, Bear Valley, Spicer Meadow Reservoir, Lake Alpine and many other
frequently visited sites in the Ebbetts Pass area. Although Bear Valley is home ofthe
Bear Valley Mountain Resort, a winter recreation area, many summer events occur in the
area including the Bear Valley Music Festival. The Highway 108 corridor contains
numerous summer home areas and a variety of both summer and winter recreational
opportunities. Highway 120 is one ofthe major access points to Yosemite National Park.
Wildfires that bum anywhere on these highway corridors result in both short and long
term effects to the recreational industry for the same three reasons noted above.

The Sierra Nevada foothills offer the public unsurpassed scenic landscapes that people
from all over the world come to visit. Portions of State Highways 4 and 89 are
designated as scenic highways. A large area of Calaveras County is in the viewshed of
State Highway 88, which is a scenic highway in Amador County. Highway 120 leads to
the north entrance of Yosemite National Park and provides a substantial viewshed east of
Groveland.



Air Quality

The Tuolumne-Calaveras Unit has portions ofthe San Joaquin Valley and Mountain
Counties Air Basins within its boundaries. The Mountain Counties Air Basin makes up
81% ofthe CDF DPA area.


During fire season, prevailing southwest, west and northwest winds tend to blow the
smog generated in the valley into the Mountain Counties Air Basin. Smoke generated
from wildfires that occur in the Unit adds to the already stagnant air conditions. Low
inversion layers reduce the air quality further by trapping the smoke closer to the ground.
9-28-05                                     07
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 41 of 112




 Prescribed bum projects minimize the negative effects that wildfires have on the air
 quality. Prescribed buming is performed when the weather conditions will allow quick
 dispersal ofthe smoke generated by the bum. These bums are aimed at reducing the
 amount of heavy bmsh and dense forest fiiels. The lighter fuels that exist after a
 prescribed bum produce considerably less smoke when bumed by a wildfire.


Historic Buildings

Since the Tuolumne-Calaveras Unit lies within the Gold Country, many historic
stmctures exist in all areas of the Unit. High concentrations of historic buildings exist in
the communities of Sonora, Columbia, Jamestown, Angels Camp, Murphys, San Andreas
and Mokelumne Hill. Outside ofthese communities, individual or small groups of
historic stmctures are located throughout the Unit. A survey was performed to determine
which ofthese stmctures might be threatened by wildfires.


 Wildlife

Most ofthe Unit consists offorest, bmsh and grass covered lands, which provide
excellent habitat for both game and non-game wildlife. Many wildfires bum at such a
high intensity that they affect wildlife by damaging or destroying their fragile habitat.
Wildlife habitat can benefit greatly and many ofthe harmful effects of wildfires can be
mitigated through the use of prescribed fire.

The Califomia Natural Diversity Database will be used to locate critical habitats in high
fire hazard areas within the Unit. When projects are developed in these areas,
consultations will occur with the Department ofFish and Game(DFG)and mitigation
measures will be used to protect and enhance any critical habitats that are found.


Infrastructure

Infrastructure includes transportation and communications systems, water and power
lines, and public institutions. Water, power and stmctures are addressed in other asset
descriptions in this document. Most ofthe transportation systems in the Unit are not
directly affected physically by wildfires. Indirect effects influence them more through
the erosion that may occur on steeper slopes following a fire.

Communications systems in are the focus ofthe infrastmcture assets at risk analysis.
Communications vaults and various types of antennas exist in remote locations
throughout the Unit, usually on mountaintops. Because oftheir location and the heavy
forest fuels that may surround them, wildfires threaten many ofthese facilities on a
regular basis. The locations of radio, television, microwave and cellular telephone
antennas will be noted in this analysis.
                                            38
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 42 of 112




                TfflS PAGE WAS INTENTIONALLY LEFT BLANK




9-28-05                          on
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 43 of 112




 UNIT-WIDE AND BATTALION PRE-FIRE MANAGEMENT PLANS



The 2005 Tuolumne-Calaveras Unit Pre-Fire Management Plan will serve as both the
Unit Fire Plan and the Calaveras County CWPP. Collaborative efforts have taken place
between CDF,the federal agencies, local government,fire safe councils and the fire
districts in Calaveras County during the preparation and review ofthis plan. The same
efforts were undertaken in late 2004 to develop the Tuolumne County CWPP to serve as
their county wide plan. Tuolumne County opted not to fold their CWPP into the 2005
TCU Pre-Fire Management Plan at this time, but TCU will offer this option to them again
 in 2006.


This section ofthe fire plan contains a summary ofthe high hazard fuels, ignition
problems, past wildland fire history and the assets at risk for each Battalion followed by
the prescriptions for mitigating the wildland fire hazard. Prescriptions are the measures
taken to alleviate the wildland fire hazard. Each Battalion Chief in TCU contacted the
agencies and fire safe councils in their Battalions to gather their input during the pre-fire
planning process. The information that was collected was assembled into each Battalion
fire plan. Ifthe cooperators had information regarding pre-fire projects that they were
planning or implementing, it was included in the TCU Battalion plan serving or adjacent
to the cooperators'jurisdiction. Projects that span between multiple Battalions will be
presented in the Unit-wide section.

Addressing the structure ignitability of structures in TCU will be addressed in the unit-
wide prescriptions section ofthe plan since broad generalities in both building
construction and wildland hazard are found throughout the unit.

Many ofthe assets at risk from major wildfires are located in the 1000-6000 foot
elevations in the Unit. Homes, hydropower, water supply, timber, watershed and many
other assets are at a greater risk in these areas. Fires that start in this corridor are more
difficult to control, not only because ofthe more hazardous fire environment but also
because of how the assets themselves affect firefighting operations. When initial attack
resources are unable to contain a fire before it threatens structures, some or all ofthe
firefighters must change their attack strategy from an offensive attack to a defensive
attack, to protect the structures. If this situation occurs, the fire normally gets larger. By
developing projects in the areas described above,TCU staff hopes to reduce the threat to
valuable assets, while at the same time improving firefighter safety and the chances of
controlling fires during the initial attack stage.

TCU chief officers and pre-fire management staff used the following criteria for
identifying and prioritizing projects within the Unit:
    ■ Assets are at risk due to adjacency to high hazard fuels.
    ■ Willing cooperators want to participate in the project.
    ■ TCU staff are available and willing to develop, plan and implement the project.


9-28-05                                      40
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 44 of 112




      ■   Local CDF and cooperating agencies fire personnel's knowledge and expertise is
          highly considered.
      ■   The local fire safe council supports the project.
      ■   Grant funds have been secured.
      ■   The Fire Plan analysis identified the area as high hazard/risk.
      ■   The area has had past fire and ignition history significant enough to warrant the
          project.

The table on the following pages lists the TCU projects that are in the active, planning
and conceptual stages. Projects that were completed since the last update to the TCU Fire
Plan are also included in the table. Later in this document, most ofthe projects listed
have descriptions that give further details ofthe project activities.

Stanislaus National Forest-Scone of Fuel Management Program


The fuel treatment strategies are designed to reintroduce fire, reduce fuel levels, and
mitigate the consequences of large damaging wildfires. These strategies allow managers
to set priorities that protect fire fighters, the public, property, and natural resources. In
general, landscape level fuel treatment strategies are designed to limit wildfire extent,
modify fire behavior, and improve ecosystems. Fire and fuel management relies on a
combination ofstrategies for modifying wildland fire behavior, achieving Fire
Management Plan goals, and re-introducing fire across broad landscapes:
      ■   Strategically placed area treatments
      ■   Defensible fuel profile and fuels reduction zones adjacent to communities and
          areas of high value
      ■   Wildland Fire Use


Fire managers will use these strategies for prioritizing projects over the entire Forest to
eventually determine priority areas for fuel treatment. The fuel management goals
include:
      ■   Protect life and property in the wildland urban intermix zone
      ■   Provide for firefighter and public safety
      ■   Improve forest health and fire resiliency
      ■   Reduce fire severity and level ofresource damage
      ■   Adhere to the directions, standards, and guidelines in the Land and Resource
          Management Plan
      ■   Protect sensitive habitat




9-28-05                                          41
RJS
             Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 45 of 112




                         Tuolumne-Calaveras Unit 2005 Pre-Fire Management Plan CDF Project List



                                                                                       Estimated
Priority         Battalion   Project Name                                   Status     Completion
                                                                                                    Project Type   Net Acres
                                                                                         Year
   1                11       Hawver-Mountain Ranch Fuel Break               Active       2006         FPA^MP        Not Set
   1                11       Ponderosa Way Fuel Break                       Planning    Not Set       FPA^MP        Not Set
   1                11       Pioneer VMP Project                           Completed     2004         FPA^MP         137
   I              11& 12     Roadside Spraying/Fire Break Project           Ongoing     Ongoing        IMP           20+
                             VIP Patrols on High Hazard Days Batt 11,12
   1             11,12& 16                                                  Active       2004          IMP           N/A
                             & 16
                 11,12,13,
   1                         Structure Protection Plans                    Completed     2003           FP           N/A
                    14
   1                12       State Highway 4 Fuel Elimination Project       Active      Ongoing         FP          Not Set
   1                12       French Gulch LE-38 Project                     Active       2005         FP/IMP         N/A
                             Roadside Right-of-Way Fuels Reduction
   1                12                                                      Active      Ongoing         FP          Varies
                             Project
   1                12       Strategic Fire Line Location Plan             Planning     Not Set         FP          Not Set
                             Winton Road Roadside Fuel Reduction
   1                13                                                     Planning     Not Set         FP          Not Set
                             Project
   1                14       Calaveras State Park 2001 WUI Grant Project   Completed     2003        FPA^MP          117
   1                14       CCWD 2002 WUI Grant Project                   Completed     2003        FPA^MP           50
                             Love Creek Ranch Fuel Reduction
   1                14                                                      Active       2005        FPA^MP          120
                             Demonstration Project
   1                14       Highway 4 Corridor Group                       Active      Ongoing     FPA^MP/IMP       N/A
   1                15       Ponderosa Hills 2002 WUI Grant                Completed     2003           FP           N/A
   1                15       Mi-Wuk Fuel Break                              Active       2004        FPA^MP           58
   1                15       Gibbs Ranch 2003 WUI Grant Project            Completed     2004           FP           340
   1                15       Sugar Pine Fuel Break                          Active      Ongoing      FPA^MP         500+

       9-28-05
                                                                     42
       RIS
             Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 46 of 112




                                                                                        Estimated
Priority         Battalion   Project Name                                    Status     Completion
                                                                                                     Project Type   Net Acres
                                                                                          Year
   1                15       Ponderosa Hills                                 Active      Ongoing         FP           N/A
   1                15       Tuolumne Rancherla Project                      Active      Ongoing         FP           40+
   1                15       Highway 108 Strategic Planning Group            Active      Ongoing     FPA^MP/IMP       N/A
   1                15       Ponderosa Hills 2004 RAC Grant Project          Active       2004           FP          Not Set
                             Columbia State Historic Park/Cattle Drive
   1                15                                                      Planning     Not Set       FPA'MP        Not Set
                             Fuel Reduction Project
   1                15       Greater Twain Harte Fire Safe Program           Active       2005           FP           NA
                             Ponderosa Hills/Skyline Drive Fuel Reduction
   1                15                                                      Planning     Not Set         FP          Not Set
                             Extension
   1                15       Ponderosa Hills Pine Needle Pick-up Program     Active      Ongoing         FP           N/A
                             Tuolumne County Wildland Fire Education
   1                15                                                      Planning     Not Set         FP           N/A
                             Plan
   1                15       Columbia Chipper Program                        Active      Ongoing         FP           N/A
                             Ponderosa Hills Skyline Drive Demonstration
   1                15                                                      Completed     2004           FP            3+
                             Project
                             Tuolumne County Fire Safe and Evacuation
   1             15&16                                                      Planning     Not Set         FP          Not Set
                             Plan
                             Tuolumne County Community Wildfire
   1             15& 16                                                     Completed     2005           FP           N/A
                             Protection Plan
   1                16       Hetch Hetchy/Anker #2                           Active       2004        FPA^MP          518
   1                16       Pine Mountain Lake #2 2002 WUI Grant           Completed     2003        FPA^MP           20
   1                16       Tip Top Fuel Break                              Active       2005           FP           154
                             Creek Fire Fuel Maintenance Demonstration
   1                16                                                      Planning     Ongoing      FPA^MP        Not Set
                             Project
                    16       SouthWest Interface Project                     Active      Ongoing         FP           N/A
   1                16       SWIFT Area Pre-Attack Plan                      Active      Not Set      FPA'MP          N/A
   1                16       Pine Mountain Lake                              Active      Ongoing      FPA^MP          382
   1                16       Senior Assistance Project                       Active       2005           FP           N/A

       9-28-05
                                                                     43
       RJS
             Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 47 of 112




                                                                                         Estimated
Priority         Battalion   Project Name                                     Status     Completion
                                                                                                      Project Type   Net Acres
                                                                                           Year
   1                16       Rim Truck Trail Fuel Break                       Active      Ongoing         FP          Varies
                             2001 Fire Safe Council Foimation Grant
   1             Unit-wide                                                  Completed      2003           FP           N/A
                             Project
   1             Unit-wide   2001 Fire Safe Council Operating Costs Grant   Completed      2003           FP           N/A
                             Small Equipment Inspections- Focus on
   1             Unit-wide                                                    Active       2004          IMP           N/A
                             Rental Yards and Industrial Operations
   1             Unit-wide   4*'' ofJuly Prevention Patrols                   Active       2004          IMP           N/A
   1             Unit-wide   Calaveras Tuolunme Fuel Break                    Active      Ongoing      FPA^MP         Varies
   2                11       Mokelumne Hill Evacuation Plan                  Planning     Not Set         FP           N/A
   2                14       Evacuation Planning                             Plaiming     Not Set         FP           N/A
   2                15       Cedar Ridge                                    Conceptual    Not Set         FP           N/A
   2                16       Jackass Fuel Break                              Planning     Not Set         FP          Not Set
   2             Unit-wide   Unit Pre-Attack Plan                            Planning     Not Set         FP           N/A
   3                11       Hawver-Mokelumne Hill Fuel Break               Conceptual    Not Set      FPA^MP        Not Set
   3                11       Joses VMP                                      Conceptual    Not Set      FPA^MP         -320
   3                11       Filippini VMP                                  Conceptual    Not Set      FPA^MP         ^00
   3                11       Hogan Lake VMP Series                          Conceptual    Not Set      FPATMP        Not Set
   3                11       Mokelumne Hill Fuel Break                      Conceptual    Not Set      FPA^MP        Not Set
  3                 11       Jesus Maria Fuels and Pre-Attack Project       Conceptual    Not Set         FP         Not Set
  3                 13       West Blue #1                                   Conceptual    Not Set      FPA^MP          370
                             Big Trees Village Fuel Break
  3                 14                                                       Planning     Not Set         FP         Not Set

  3                 14       Moran Road Fuel Break                           Planning     Not Set         FP         Not Set
  3                 15       Peoria Flat-Rawhide Project                     Planning     Not Set         FP         Not Set
  3                 15       Tuolunme City Project                          Conceptual    Not Set      FPA^MP        Not Set
  3                 16       Old Priest Grade Fuel Break                     Planning     Not Set         FP         Not Set



       9-28-05
                                                                      44
       RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 48 of 112




 Unit-Wide Plan


 The summaries for the Unit-wide high hazard fuels and assets at risk are given in the
 previous section ofthis document. This section ofthe plan will only explain the
 mitigation measures that are being implemented on a Unit-wide basis to reduce the
 hazard and risk.



 Unit-Wide High Hazard Fuels Prescriptions

The Calaveras Tuolumne fuel break is a cooperative fuel break system with the USFS,
BLM,California Department ofParks and Recreation(CDPR), Sierra Pacific Industries
(SPI)and local landowners in both Calaveras and Tuolunme counties. The USFS,CDPR
and SPI have been performing various fuel reduction projects on their own property. The
USFS and SPI have logged, performed biomass operations and completed prescribed
bums on their land. The CDPR has completed various fiiel reduction and prescribed bum
projects. The Calaveras State Park 2001 WUI Grant Project mentioned earlier is part of
this fuel break system.

Many values, both public and private, are at risk from wildfires that bum in the project
area. This area covers thousands of acres of prime timberland owned by Sierra Pacific
Industries, the USFS and many other private individuals and government agencies. It
also includes the Mokelumne and Stanislaus river watersheds which feed numerous
hydroelectric and water supply facilities. The recreation industry is a major component
in the local economy in both Tuolumne and Calaveras Counties. Major wildfires have, in
the past, contributed to hundreds ofthousands of dollars in losses to the local recreation
and tourist industries. There are many residential and commercial stmctures that have
been bumed or damaged by wildfire in this area. This fiiel break system will help
firefighters control wildfires before they result in unacceptable govemment costs and
citizen losses.


All ofthe proposed fuel breaks have been strategically located to maximize the efforts of
fire control resources in wildland fire situations. Several sections of this fuel break
system were used to contain the Darby Fire in 2001 as noted in the Pre-Fire Success
Stories. Another portion ofthe existing fuel break system was used to stop the Old
Gulch fire in August 1992, which had already cost the state $12.2 million in suppression
costs. Without this fuel break,the Farsite fire prediction program and local fire
professionals estimated that the fire would have bumed an additional 5,000 to 10,000
acres. This would have increased the suppression costs by $5 to $10 million in addition
to causing extensive resource and property damage. The area encompassed by this fuel
break system has had numerous major wildland fires in the past, which have cost the state
millions of dollars in suppression costs. This system has already saved the state great
expense. Its expansion will only provide further savings.



9-28-05                                      AC
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 49 of 112




This fuel break system will be an ongoing project that will utilize CDF inmate crews to
construct and maintain the proposed and existing fuel breaks. SPI will continue to do
focused logging, biomass operations and prescribed burning on the fuel breaks on their
land. All ofthe cooperators will continue to use their resources to assist with the
 construction and maintenance ofthe fuel breaks.


An estimated 15-20 miles offuel break work has been completed on this system since
2000. The USES logged, used CDF crews and contracted to have dozer and mastication
work done in the Winton Road area and also several areas on the Highway 4 corridor.
Maintenance work on existing fuel breaks is occurring each year, but a more in depth
work schedule is needed to ensure maintenance work is occurring on a regular basis on
high profile fuel breaks around communities. SPI has continued their diligent fuel break
 efforts on their land in both Calaveras and Tuolumne Counties. The CCWD 2002 WUI
 Grant Project is also a part ofthis system.


 Unit-Wide Structure Ignitability Summary

The Tuolumne-Calaveras Unit has a variety ofstructural ignitability concerns which can
be broadly categorized based on the building construction and wildland fuels commonly
found at different elevation ranges. Commercial building construction in the unit varies
from concrete/block to wood sided and is very similar to commercial buildings found in
rural areas in the valley and bay area. The following bullets list the four general zones
and the structural ignitability found in each zone.
    ■ From the western Unit boundary to about the 1,000 foot elevation, grass and oak
        woodland are the predominant fuels. Some blocks of brush exist in this area, but
        they are usually outside densely populated areas. Grass, being the least hazardous
        wildland fuel type, still has the potential to damage or destroy structures certain
        conditions. Homes that do not have proper vegetation clearance around them are
        the greatest concern to firefighters. Wood piles too close to homes and debris
        scattered near the structures also hampers firefighters' efforts to save homes when
        threatened by wildfires. Days where critical fire weather occurs(high winds, low
        humidity, high temperatures, etc.) are another example ofthreatening conditions.

          Various building construction types are found in this area including stucco, metal,
          vinyl and wood sided homes with composition, tile or metal roofs. Some older
          homes can still be found with wood shake or shingle roofs. Wood decks and
          attached wooden fences are found on many ofthe homes in this area, which adds
          to the wildfire vulnerability ofthe structure. Many homeowners with stucco or
          metal sided homes think their homes are completely safe from wildfires. This is
          not the case. Many homes with this type of construction catch fire due to embers
          blowing into attic or crawl space vents, and open windows. Also, use of
          flammable landscape plants close to homes has contributed to homes being
          damaged or destroyed by wildfires.


9-28-05                                        Af.
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 50 of 112




          From 1,000 feet to 2,200 feet more dense vegetation is found consisting of
          scattered grass areas, oak woodland, brush stands and dense oak and mixed
          conifer stands. The upper part ofthis region is a transition zone to the mixed
          conifer stands that exist in the next zone. This and the next higher elevation zone
          are the most hazardous in terms of structural vulnerability to wildfires. The dense
          vegetation found in these zones is more prone to transport embers(or fire brands)
          from wildfires longer distances, thus producing a greater threat to structures that
          are further from the fire. High winds in these areas combined with the high
          hazard fuels to create an even more critical situation.

          In this zone,the same construction types situated at the lower zone are found, but
          as you increase in elevation, more wood sided homes have been built to blend in
          with the natural surroundings. Rooftypes are similar to the previous zone, but
          tile and metal roofs are becoming more common on newly constructed homes.
          The same conditions noted in the lower zone contribute to wildfire vulnerability
          of structures in this zone. The main difference in this zone is that the wildland
          fuels are more hazardous.

          From 2,200 feet to about 6,500 feet mixed conifer(evergreen) vegetation exists.
          There are also areas of dense brush and brush/oak stands in this zone. The
          vegetation is highly flammable in this zone, especially if surface litter (leaves,
          needles, dead grass, etc.) and ladder fuels are dense. Ladder fuels are the
          vegetation beneath the trees that can spread a fire from the ground to the tree tops
          causing the trees to torch. Torching trees spread embers a considerable distance
          causing a greater threat to structures in the area.

          The building construction in this zone consists of mostly wood sided, composition
          roofed homes and is very similar to the upper elevations ofthe previous zone.
          Variations exist as mentioned in the previous zone. With most ofthese homes
          having wood exteriors and decks, they are very susceptible to sustaining fire
          damage due to wildfires. The fire safe requirements ofPublic Resources Code
          4291 (PRC 4291)are a must in this area if homeowners want to give firefighters a
          fighting chance to save their homes when threatened by wildfires.

          The 6,500 foot and above zone could be considered the high elevation zone where
          true fir, lodgepole pine, aspen and other high elevation vegetation exists. This
          zone is less fire prone due to the shorter summer and less hazardous fuels. This
          does not mean that damaging wildfires don't occur in this area. Drought
          conditions in the last 25 years have resulted in critical fire conditions even in this
          zone.



          The building construction in this zone consists of mostly wood sided, metal
          roofed homes and cabins. Some ofthe older structures have wood shake or
          shingle roofs. Many ofthe homes are seasonal and only used during the summer
          months. Some ofthe more remote structures have little or no clearance of


9-28-05
                                               47
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 51 of 112




        wildland fuels around them. The same wildfire vulnerability to structures exists
        in this zone as does in the lower elevation zones.



 Unit-Wide Structure Ignitability Prescriptions

Two ofthe best methods to reduce the ignitability of structures in wildland areas are to
promote fire safe building construction measures and fire safe clearance around
structures. The state legislature is currently developing more stringent building codes for
areas conducive to wildland fires. It is expected that the degree ofthe proposed standards
will vary based on the wildland fire hazard present at the construction site. More
hazardous areas will have more fire safe requirements than areas with a lower hazard.
Maintaining the clearances as required by section 4291 ofthe Public Resources Code
(PRC4291)will also reduce the number of structure ignitions resulting form wildland fire
exposure. CDF's fire safe inspection program (LE-38 Program) is used to enforce
compliance with PRC-4291.

Most ofthe projects in the Battalion prescriptions that are aimed at reducing wildland
fuels and educating the public on what they can do for themselves to protect their homes
from wildfires will assist in reducing structure ignitability. Projects focusing on these
goals along with enforcing fire safe building construction standards are key items that
will be used to address the structure ignitability problem in TCU. Refer to the Battalion
fire plans for the specific projects that are proposed for the Unit.

In order to mitigate the wildland fire problem in Tuolumne County the California
Department of Forestry and Fire Protection's Tuolumne-Calaveras Unit Chief and The
Tuolumne County Board Of Supervisors directed the Tuolumne County Fire Marshal to
make the following amendments to the County's adopted Ordinance Codes for the
California Building Code(CBC), California Fire Code(CFC)and the Fire Safe
Regulations with Public Resources Code 4290 and 4291. Many ofthe amendments will
help mitigate the structural ignitibility conditions currently existing in Tuolumne County.
The amendments have been placed in the Tuolumne County Fire Marshal WUI
Mitigations section in the Battalion 15 Fire Plan in this document.


2004 Unit-Wide Ignition Summary and 2005 Ignition Management Prescriptions

The 2004 Fire Season in the Tuolumne-Calaveras Unit opened May 10, which is the
earliest opening since 1990. It ended October 19''^. The season was very destructive with
slightly below average ignitions, but above average values lost. There were over $10
million in damages with 26 homes lost. There were 380 fires in the Unit in 2004
compared to the five-year average of 386. Acres burned were 7,796, which compare to a
five-year average of 8,926. During the 2001 season 30,137 acres burned and only 884
acres during the 2002 season.


«8-05                                       48
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 52 of 112




 There were three large and damaging fires in 2004. They were the Copperopolis Fire
 which burned 3,444 acres and destroyed one home,the Armstrong Complex which
 burned 963 acres and destroyed three homes, and the Pattison Fire which burned 2,676
 acres and destroyed 17 homes. The leading cause of fires during the 2004 season was
 vehicle use followed by arson, equipment use, and miscellaneous causes. This mirrors
 the 2003 season's causes. The cause ofthe Copperopolis Fire and the Pattison Fire was
 vehicle use. The Armstrong Complex was four related roadside arson fires.

 2004 ignition management projects focused on reduction of equipment caused fires,
 reduction offireworks related incidents during the 4^ of July period, close monitoring of
 arson fire activity, and tighter bum permit administration. Focus ofthe 2005 Ignition
 Management Plan will primarily be a continuation ofthe activities initiated in 2003/2004
 to deal with equipment caused fires, arson fires,4^ of July fireworks activities, and bum
 permit escapes and violations. The specific actions for each category are discussed
 below.


 Of primary concem with respect to equipment caused fires is the negligent use of mowers
 and trimmers, and improper clearance while welding, cutting, or grinding. During 2001
mowers and trimmers caused 37 fires including the 5,167 acre Leonard Fire. This figure
dropped to 10 in 2002,15 in 2003 and 11 in 2004 after a substantial increase in public
education through Red Flag Volunteer in Prevention(VIP)patrols, roadside signs,
newspaper articles and adds, radio spots, fair/event displays, and informational handouts
at the fire stations. The Unit will continue the same actions, though somewhat modified
during 2005. During 2004 welding, grinding, and cutting caused 15 fires including the
600 acre Hunt fire. For 2005,the Unit will focus public education similar to that used for
 mowers in an attempt at reducing fires from this activity.

Arson caused fires have been on the increase in the Unit and saw a substantial Jump(62
fires) during the 2002 season. During the 2003 season there were 47 arson fires, and
during 2004 there were 49, which are both above the 5-year average of44. Of particular
concem during 2004 was a series ofroadside arson fires in the Sheep Ranch area
(Armstrong Complex)that consumed 963 acres and destroyed three homes. Close
monitoring and investigation of all arson fires will continue to be a priority ofthe Unit's
Law Enforcement(LE)section to develop pattems and suspects so as to lead to future
arrests.


Historically, illegal fireworks activities during the 4^ of July period have caused both
increased fire occurrence and equipment draw down due to the large call volume. Red
Flag VIP patrols, accompanied by CDF Law Enforcement patrols as well as federal and
local LE have been an effective deterrent offire occurrence in specific trouble spots. The
subdivisions and recreational facilities around the major lakes/reservoirs were the
primary target areas for this activity in 2004. In 2005 an area of primary focus will be
the Rancho Calaveras/Jenny Lind area where 'dangerous fireworks' have been prevalent
for the past few years.
Due to the Unit's large number of issued bum permits (estimate 8000 + in 2004), buming
violations and escapes have been frequent during the spring, early summer,and fall.
9-28-05                                     4Q
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 53 of 112




 There were 50 debris bum escape fires prior to opening ofthe 2004 fire season. The
 implementation of a Statewide Fire Season burning suspension has substantially
 decreased the number of ignitions from this category, and should be continued annually.
 For the past four years, the Unit has increased tighter controls on permit issuance and
 increased law enforcement action on violators to help reduce the number ofthese
 incidents. This will continue in 2005.

 Additionally, to help avoid events similar to the Sourgrass Complex of2002 and the
 Cottage Springs Fire of 1997, tighter restrictions have been placed on the conditions of
 Sierra Pacific Industries Project Buming Permit issued during the fall. New in 2005, are
 bum permit issuance MOU's for dooryard hazard reduction buming with several fire
 districts in the SRA of San Joaquin and Stanislaus Counties. Prior to this, all bum
 permits in those two counties were issued by the San Joaquin APCD. Monitoring ofthis
 new procedure will be conducted by the respective CDF Battalions overseeing those
 areas.




 Unit-Wide Large Damaging Fire History Summary and Prescriptions

The Tuolumne-Calaveras Unit Fire History Map shows that TCU has had a significant
history of major fire incidents over the last 50 years. Almost every community in the unit
has been threatened by wildfires that have occurred during this period. The greatest
hazard to these communities due to the fuels, weather and topography exists on and east
ofthe Highway 49 corridor. The Valley Springs, Copperopolis and Lake Don Pedro
areas are examples of vicinities outside this corridor that are threatened on a regular
basis.


As mentioned in the Fire Environment section ofthis document, conditions that lead to
the occurrence of major fires exist throughout much ofthe fire season. The question to
ask is not,"Will a major fire occur?" but"When will a major fire occur?"

Most ofthe mitigation measures that will help reduce the occurrence of large damaging
wildfires are addressed in the Battalion plans. One project that is a Unit-wide is the
Tuolumne-Calaveras Unit Pre-Attack Plan. It is described below.

Tuolumne-Calaveras Unit Pre-Attack Plan - The Tuolumne-Calaveras Unit Pre-Attack
Plan Project will utilize the experience of Ranger Unit personnel and data from past
studies and fires to develop a pre-attack plan for the Unit. This information will be used
to create detailed maps and databases that firefighters can use to develop plans for
fighting future wildfires. Information incorporated into the plan will include: fuel breaks;
water sources; staging area locations; incident base locations; helibase locations; past fire
history; remote stmcture locations; etc. This project is in the developmental stages and
will use experience gained from the SWIFT Pre-Attack Plan Project during its
implementation.


9-28-05                                      iCA
RJS
           Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 54 of 112




?» era
o
V. =C
                 ^alaveras Unit                                          <1      ^
                                                                    West Point
                    Fire History
     o


                                                                                                                  r
     H
     n
                                                            lumne
                                                                                  ^oW
     o
                                  % gg)n
                                    mm
     •53
                                                                                                                      necr
                                                  Andreas
     i*

     o
                                           ■§.%«■ Ang^2^
                                                                                         ai
                                                                                     . Harte !
     fis
     T3
u»

                                                                                 ^ohjmne




                                         Osdate
                                                                                                                                Map Features
                                                                                         This map was generated using
                                                                                         COF fire history data. Thismap           Main Corrmunitles
                                                                                         is an approximate representation
                        Mode^o                                                                                                _   State Hi^TW^s
                                                                                         of actual location.
                                                                                                                             ^^^TCXJ Boundary
                                                                                                                             o DPA Boundary
                                                                                                                             (1_J L.akes
                                                                                                                             VVIIdfires by Decade
                                 TurfocK
                                                                                                                             C) 1900- 1950
                                                                                                                             <S>196Qr5
                                                                                                                                  197ffs
                                                                                                                                  igSffs
                                                                                                                             CUD logo's
                     Istoy.mKd                                                                                                    200(rs
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 55 of 112




 Battalion 11 Plan




Battalion 11 Overview


Battalion 11 stretches through the general area of Highways 12,26 and 49 in Western
Calaveras and Eastern San Joaquin Counties. The communities of Wallace, Burson,
Campo Seco, Paloma, Valley Springs, Jenny Lind, San Andreas and Mokelumne Hill are
within this Battalion. Many ofthe towns in this Battalion serve as bedroom communities
for the larger cities in the San Joaquin Valley and even the Bay Area. This area was
predominantly ranch land before development started eating away at the open areas in the
late 1900's. Recreation, wineries, ranching and small businesses are the main source of
revenue in this area. The most populated area in the Battalion is the seven mile wide
north/south strip that extends from Camanche Reservoir to Jenny Lind. Rapid
development over the last 20 years has led to the addition of many new homes in this
area. This rate of development is expected to continue indefinitely into the future. The
Foothill, Jenny Lind, Mokelumne Hill and San Andreas Fire Districts are within
Battalion 11. The San Andreas(2 engines)and Valley Springs(1 engine) CDF FFS are
within this Battalion. The San Andreas station serves as the Battalion as well as the Unit
headquarters.

Battalion 11 Fuels, Assets at risk, Ignition and Fire History Summary

The primary fuels within this Battalion include manzanita, chemise, toyon, oak, bull pine
and various grasses. Much ofthe brush is over-mature and exceeds six feet in height.
Fuel loading in much ofthe foothill portion ofthe Battalion is heavy. Historical data
indicates that fires in the upper portions ofthis Battalion, with this type offuel loading,
are difficult to contain and have a high BTU output. The lower elevations of this
Battalion have a combination of chaparral brush, oak woodland, bull pine, and grass.
Though the fuel loading is generally lower here, the population density is greater, thus
increasing the threat to life and property. Much ofthe fuel bed in the lower elevations is
broken up by the road system and grasslands found throughout this area.

Primary Assets at risk within the Battalion cannot be listed by priority, due to the
intrinsic value placed upon private citizen's assets. However, listed below are assets at
risk that have been considered, relating to Pre-Fire Management within the San Andreas
Battalion:

     ■    Residential structures and people located throughout the Battalion. The areas
          with the highest population density and residential construction are located in the
          lower areas ofthe Battalion. The Pattison Fire Complex of2004 resulted in a loss
          of seventeen homes in the Valley Springs area. However, many rural homes are
          also located in the upper area ofthe Battalion and also pose a high risk, due to the
          history of major fires in that geographical area.



9-28-05
                                              52
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 56 of 112




     ■    Fricot City and Mokeiumne Hill - These two communities are located on terrain
          directly above major drainages. Each has evacuation problems relating to
          population density and poor road systems.
     ■    Pasture land -Ranches located throughout the Battalion depend upon the annual
          grasses to feed their livestock.
     ■    Waterways and riparian areas- multiple year-round and seasonal streams are
          located within the Battalion.
     ■    Primary roadways and supporting infrastructure
     ■    Historical and Archeological sites
     ■    Power and phone poles and lines
     ■    Livestock


In 2004 fire season, Battalion 11 had 77 wildland fire ignitions. Fires caused by vehicles
were the number one cause(19), followed by equipment use(14), arson (9), playing with
fire (8), debris burning and other cause(6 each), undetermined (5), campfire and smoking
(4 each), and electrical(2). Equipment use increased over the previous year by one.
These statistics show that it is still a problem. Arson fires increased over the previous
year by three, but were still lower than the 13 fires in 2002.

Historical fire data on large damaging fires within Battalion 11 has until last summer
reflected fires occurring at the lower end of drainages located in the Upper Battalion.
These fires follow terrain and fuels, burning up into the upper Battalions of Calaveras
County. Containment has occurred primarily due to changes in fuels, topography, and/or
weather allowing fire suppression resources to attack the head and flanks ofthese fires.
The Pattison Complex occurring in the lower elevations ofthe Battalion has added a new
aspect to the history of large damaging fires within the Battalion. The Pattison fires of
2004 pushed by 20 mph winds grew at extreme rates of spread, taxing fire resources to
their limits and destroying seventeen homes on its way to a final size of 1900 + acres.


Battalion 11 Prescriptions

Due to the geographical and fuel differences within the San Andreas Battalion, mitigation
prescriptions will be broken into two regions- Upper Battalion (higher elevation) and
Lower Battalion (lower elevation). Projects that are scattered or encompass the entire
Battalion are listed in the Battalion wide section.

The Pattison Complex has demonstrated a need for an aggressive fire prevention plan
throughout the Battalion emphasizing education and mitigation of hazards on private and
public property. As advances in alternative methods offuel removal/modification
become available, these will be studied and used if applicable.




9-28-05                                      CO
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 57 of 112




Upper Battalion 11 Projects:

Fuel Break construction:
Utilizing historical fire data, fuel break agreements and construction will be pursued in
areas identified as favorable to stop future fires before they become catastrophic.
Primary areas for fuel break construction currently under review are: Hawver Road to
Mountain Ranch Road (Leonard Fire), Ponderosa Way to San Antonio Creek(Old Gulch
Fire), Hawver Road to Highway 26 at Mokelumne Hill, Mokelumne Hill above
Mokelumne River canyon. Current priorities ofthese fuel breaks are as follows:
          ■   Hawver - Mountain Ranch Fuel Break
          ■   Ponderosa Way- San Antonio Creek Fuel Break
          ■   Hawver - Mokelumne Hill Fuel Break
          ■   Mokelumne Hill Fuel Break - This fuel break will protect the Mokelumne
              Hill Community from fires that originate in the Mokelumne River Canyon. It
              will be constructed near the top ofthe canyon adjacent to the community.
              Some parts ofthe fuel break area currently have light fuels, but other areas
              contain heavy brush and dense woodland. The heavier fuels will be treated
              during this project. No date has been set for its completion.
          ■   Jesus Maria Fuels Project

Control burns:
All VMP control bums will be prioritized based upon historical fire data. Currently the
only control bums under consideration are located within or along the perimeter ofthe
Leonard Fire. These bums will be conducted with emphasis on fuel modification from a
major bmsh component to primarily grass and oak overstory. The bums under
consideration at this time in order of priority are listed below. Other bums will be
considered based upon viability of project and benefit relating to containment offuture
wildland fires. No other bums have been identified at this time.

          ■   Joses VMP- Approximately 320 acres located at upper end of Leonard Fire.
          ■   Filippini VMP - Approximately 400 acres located along the northem
              boundary ofthe Leonard Fire.

Lower Battalion 11 Projects:

          ■   Mokelumne Hill Evacuation Plan
          ■   Jesus Maria Project — Jesus Maria Road is in the Jesus Maria Creek canyon
              east of Mokelumne Hill. The fuels in the area vary from oak woodland to
              dense bmsh. Homes are scattered throughout the area and it is anticipated that
              more will be built in the future. Due to the high hazard fuels and steep
              canyon, many ofthe homes are at great risk when wildfires occur. The
              objective ofthis project is to reduce the fuel hazard around the homes and
              develop a pre-attack plan to assist firefighters battling fires that ignite in the
              area. In 2002, Battalion 11 personnel began collecting data for the pre-attack
              plan. No timeline has been set for implementing this project, but data
              collection will continue as available staff time allows.

9-28-05
                                                54
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 58 of 112




          ■   Jesus Maria Pre-Attack Plan Project- This project will provide an inventory
              of where structures exist and where critical firefighting resources are located
              in the Jesus Maria Road Area.


 Fuel Break Construction:
 Maintenance ofthe Hogan Lake access road -This is used as a primary fuel break for
 Bear Mountain and as a fire access road for all fires occurring on the east side of Hogan
 Lake.


 Control Burns:
          ■   Pioneer VMP- The Pioneer VMP consists of a 137 acre prescribed bum at
              the Highway 49 and 12 intersection on the outskirts of San Andreas. This is
              one ofthe areas in the Battalion 11 & 12 strip bum project that has had
              several fires(many are arson caused)over the years that have threatened
              assets on the west side of San Andreas. Heavy fuels exist in the area that
              make it difficult to control fires when they occur. Once this project is
              completed, it will be much easier for firefighters to control fires that occur in
              this area. The first ofthree bums on Pioneer was conducted last fire season.
              Since that time, one ofthe landowners has removed much ofthe vegetation by
              mechanical means, removing the bulk ofthe heavy fuels. As a result ofthis,
              the remaining two bums will be conducted on a much smaller scale, focusing
              primarily on the remaining properties with the heavy fuel buildup.
          ■   Hogan Lake VMP Series-Possible series of bums to remove bmsh from lake
              shore and remove non-native species of weed located on back side of lake.

Battalion-Wide Projects:

     ■    LE-38 Inspections- Utilizing VIP assistance and engine companies, areas
          identified as high hazard will have the greatest emphasis. A blanket approach for
          specific locations within the Battalion is being considered, along with a public
          relations campaign focusing on notification of possible inspections as well as
          information relating to minimizing hazards around the residence.
     ■    Fire Prevention Signs-Located along primary roads throughout the Battalion,
          current signs are in need of replacement. Additional signs are needed along the
          Highway 49 corridor and Mountain Ranch Road.
          Issuance of bum permits after May
          Fire Prevention Signs
          Enforcement of laws relating to wildland fire.
          Investigate all fire starts.
          Support bum barrel ban.
          Seek to prosecute all Arson type fires.
          Seek to site all power line clearance violations.
          Require all campers to have campfire permit.




9-28-05
                                               55
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 59 of 112




 Battalion 11 Cooperators Projects

Jenny Lind Fire Protection District Projects:

     ■    #1 Priority -Educate community on fire hazards.
              o Initiate fire hazard inspection program,
              o Initiate Public Safety Awareness Day.
              o Notify and inform landowners of unimproved lots offire risk and hazard
                  reduction measures,
              o   Distribute material to Real Estate Offices for new owners in the
               community,
           o Grant funding to be sought.
     ■ #2 Priority - Hazardous Fuels Reduction
           o Target Areas - Hillvale, Crestview, Ridgeview Brooks, Ross, Didier,
               Hagen and Leckie Roads (this is the ridgeline area directly effected by the
              2004 Pattison Fire),
           o Establish 150' to 200' foot clearance below structures along above listed
               ridgeline, utilizing hand crews and mechanical methods for construction
               and product removal(seek to reestablish utilization of CDF Dozer
               Training class equipment to construct clearance; seek to utilize CDF hand
                  crews).
           o Establish program to maintain clearances utilizing herbicides
           o Grant Funding to be sought
     ■ #3 Priority - Hazardous Fuels Reduction
           o Shaded fuel break along western flank of Calaveras River drainage
               utilizing mechanical and hand crew methods,
           o Location to be from area of Silver Rapids Road to the area of Milton
                  Road.
             o CEQA to be contracted,
              o Homeowner agreements must be established,
              o Grant funding to be sought.
     ■    #4 Priority - Wildland Fire Water System Upgrade
              o Improve water storage with the purchase and installation of larger water
                  tanks around District,
             o Grant funding to be sought.

East Bay Municipal Utility District Projectsfor Pardee and Comanche Lake areas:

          Annual Disking- 18.7 miles per year.
          Annual fire road/trail mowing - 110.6 miles per year.
          Annual mowing in campgrounds and other recreation areas - 387 acres.
          Fuel modification due to grazing: 13,604 acres.
          Heavy fuels modification in acres: 15 acres.
          Removal of downed trees and excess brush around MHP.
          Fuel wood Program - Woody Fuels Management Program.
          Annual fire training of employees - 16-24 hours per year.
9-28-05
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 60 of 112




          Annual Fire extinguisher training for concession employees.
          Annual Fire Safety Audit of District facilities.
          Red Flag Protocol - Minimum of2 rangers on patrol during red flag events.
          Prescribed bums
          Fire Prevention Plans for Concessionaire.


 Battalion 12 Plan



Battalion 12 Overview


Battalion 12 extends from the San Joaquin Valley at the 100 foot elevation, east
approximately 48 miles to the Sierra foothills to the 2500 foot elevation. State Highway
4 is the main highway corridor in the Battalion and the main communities are
Copperopolis, Angels Camp, Vallecito, Douglas Flat and Murphys. The population and
growth in the greater Copperopolis area is similar to that found in westem Battalion 11.
The most populated areas in the Battalion are found in Copperopolis, Angels Camp and
Murphys. Ranching, wineries, tourism, recreation and small businesses are the main
source of revenue in this area. The Copperopolis, Altaville-Melones, Angels Camp and
Murphys Fire Districts are within Battalion 12. The Altaville(1 engine), Copperopolis(1
engine), and Murphys(1 engine) CDF FFS are within this Battalion. The Altaville station
serves as the Battalion headquarters.


Battalion 12 Fuels, Assets at risk, Ignition and Fire History Summary

The fuel types change from grass in the westem portion ofthe Battalion, to bmsh and
mixed conifer in the eastem portion. Although the Battalion is approximately three
quarters grass and rangeland predominately utilized for cattle and sheep production,
brush models mosaic through this area, finally becoming a solid bmsh model at the 2000
foot elevation. Areas of continued concem are where brush models directly impose on
interface and intermix areas, particularly the ingress and egress roadways into these
areas.



History has shown that all assets within the Battalion have the potential to experience
risk from wildfire at some time or another. The best way to address this will be to
prioritize treatments based on the following criteria:
    ■ First Priority - Occupied residential and commercial structures.
    ■ Second Priority - Grass and Rangeland utilized for cattle and sheep production.
    ■ Third Priority - Water shed protection.

The areas and communities in Battalion 12 below the 2000 foot elevation consist of
scattered ranches and farms involved in agricultural use, or are in subdivision form (the
"XX"Subdivisions). The fuel model for this area is predominately grass, generally
grazed down significantly by the end ofsummer reducing the risk ofstmcture loss in the
9-28-05                                     cn
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 61 of 112




event of wildland fire. At this same time, the fuels above 2000 feet are reaching their
most vulnerable and susceptible timeframe to sustain vigorous fire activity. For this
reason, a shift in prevention attention to the structures located in these areas is prudent.

Historical ignition causes in the Battalion have been caused by equipment(motor vehicle
exhaust, mowers and farm equipment exhaust and friction), and debris burning. In 2004,
debris burning causes were at an all-time low of only one incident, with zero acres
burned. This can be attributed to the now "Aimual" suspension ofopen burning being
enacted by CDF. This practice should continue. However, motor vehicle and equipment
caused fires showed a substantial increase in 2004, resulting in two major wildfire
incidents in the Battalion. Causes attributed to this increase can be placed on poor public
information about the use of mechanical equipment in wildland fuels during times of
extreme fire danger, and the fact that roadside spraying and removal offlammable
vegetation by state and county road departments has been curtailed. This has allowed
flash fuels, receptive to ignition from vehicle use,to encroach directly adjacent to the
roadways.

Fires caused by equipment, specifically lawn mowers being utilized to remove grass from
around structures(PRC 4291 requirements), was the number one preventable fire cause
in Battalion 12 in 2000 and 2001. Public information about this issue, displayed to the
public via 4x8 Fire Prevention signs, reduced the average from 16 fire starts each year, to
a low of3 in 2002. Battalion staff will continue promoting the fire prevention message
regarding equipment caused fires via the 4x8 signage. One additional signboard and
stand will be installed on Copper Cove Drive to better carry this message to the residents
of Copper Cove, Saddle Creek, and Oak Canyon. This is an annual program in which
signs are posted throughout the fire season.

Large fire occurrence in the Battalion has been on approximately a 10 year average cycle.
The areas of concern during a large fire will be the Interface component in and around
the town of Murphys, and the Intermix in the"XX"subdivisions


Battalion 12Prescriptions

Roadside Fuel Mitigations, VIP Patrols, and CDF fire prevention education efforts at
both the state and local level that attempt to reduce fire starts will also contribute to
protecting assets in the Battalion.

      ■   Roadside Right-of-Way Fuels Reduction Project- Wildland fuel loading along
          the roadways ofthe Diamond XX,Circle XX,and Bar XX Subdivisions(XX
          subdivisions) is to the extent that fire spread through these areas will become
          difficult, if not impossible to stop or contain with initial attack resources. Over
          350 residential structures currently exist in the three subdivisions. Ingress/egress
          for residents and emergency personnel in the event of a wildfire is currently
          prohibitive due to flame lengths that cross the roads in these subdivisions. The
          Roadside Right-of-Way Fuels Reduction Project will aim at reducing the brush.
9-28-05
                                               58
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 62 of 112




          small trees, and hanging ladder fuels along identified roadways in the "XX"
          subdivisions. Fuel reduction will be accomplished by CDF fire crews, with
          disposal ofthe removed vegetation accomplished by either "pile & bum" or
          mechanical chipping. The Calaveras Foothills Fire Safe Council submitted a
          grant proposal to the California Fire Safe Council Grant Clearinghouse in
          Febmary 2004 to provide funding for this project, but their proposal was not
          approved in that round of grants. The original proposal was re-worked and
          submitted in the 2005 round. It has been tentatively funded in 2005 through the
          Proposition 40 grant program.

          In 2004,this project was initiated and completed in the Diamond XX Subdivision
          in the community of Copperopolis. An initial attack and a major wildland fire
          occurred in this subdivision during the 2004 fire season. Because ofthe measures
          taken in the project, the initial attack fire bumed to a treated roadway and self-
          extinguished due to lack offuel. The major fire consumed all vegetation in the
          southem part ofthe subdivision, but due to the measures taken, no stmctures were
          lost, roadways were utilized as control points and control lines, all residents were
          able to egress the impending fire area, and responding fire equipment and
          personnel were able to access the affected area.
              o Treatments will occur in the following subdivisions:
                      ■ Circle XX - completion in April 2005
                      ■ Bar XX - completion in April 2006
                      ■ Diamond XX -completion in April 2007

              o The goal ofthe fuel reduction measures is to accomplish the following:
                   ■ Create enhanced vehicle view along the roadway.
                   ■ Lessen wildfire intensity along the roadways in the event offire,
                       providing safer ingress and egress routes for emergency personnel
                       and equipment.
                   ■ Lessen wildfire intensity along the roadway in the event of fire,
                       providing safer evacuation routes for affected residents.
                   ■ These measures will create more advantageous fire control points
                      to stop wildfires by reducing the fire intensity and increasing the
                      chance of quickly containing spot fires that occur in the treated
                       areas, and creating a fuel bed conducive to firing and direct
                      suppression tactics.
                   ■ Based on the anticipated success ofthese projects, expansion of
                      this project concept will occur into the Murphys and Sheep Ranch
                      areas(higher elevation wildland fuels), by obtaining grants via the
                         local Fire Safe Council. In Battalion 12, it is believed that this is
                        the most efficient method to provide community protection from
                         wildfire.


          This project is expected to be a continual and annual project. Once all"XX"
          subdivisions have been treated at the end of 2006, annual maintenance will be
          conducted. Whereas this will only require maintenance once the initial treatment
9-28-05
                                               59
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 63 of 112




          has occurred, fire crew time commitment will be minimal. Project work requests
          for Vallecito Conservation Camp fire crews have been secured with sponsorship
          from the Calaveras County Public Works Department and local community
          service district for a 10 year period.

          During a meeting with the Copperopolis Fire Protection District chief(CFPD), he
          proposed the original fuel reduction project, and supports the future project
          components. The chief sees these measures as a resolution to both wildland fuels
          and structure ignitability issues.

          French Gulch LE-38 Project-French Gulch Road runs along a ridge between the
          communities of Angels Camp and Murphys. This 4.5 mile road contains the
          Darby and Murphy's Pines Subdivisions, and well as numerous scattered
          residents. Both subdivisions were devised and built out from the 1960's to the
          1980's, and have a road system design allowing only single roadway ingress and
          egress. In addition, the construction ofthe homes is prior to ignition resistant
          building construction standards. Both ofthese facts jeopardize the approximate
          250 structures when wildland fires threaten the area. A targeted fire safe(LE-38)
          inspection program for this area calls for physical inspection of all structures on
          and adjacent to the French Gulch Road area. Completion ofthe first and second
          inspections is expected by July 2005. Physical inspection of all structures on
          Pennsylvania Gulch/Skunk Ranch/Ponderosa Roads east of Murphys Ranch is
          being proposed for 2006.

          Meetings have been held with both Murphys Fire Protection District(MFPD)and
          Altaville-Melones Fire Protection District(AMFPD)chiefs to advise them ofthis
          inspection plan(MFPD and AMFPD encompass the planned inspection areas).
          Both district chiefs were in agreement with the need and the scope ofthe plan.
          AMFPD does not have any fuel reduction requirements via local ordinance.
          MFPD has a weed abatement ordinance within their local fire code that requires
          clearance offlammable vegetation on parcels Va or less. This is enforced on a
          complaint basis. Agreement was reached to utilize both the CDF LE-38
          inspection and MFPD ordinance in conjunction where appropriate, to achieve
          desired prevention results.

          A meeting was held with the Angels Camp Fire Department(ACFD)Prevention
          Officer. ACFD has in ordinance a "Resolution for Defensibility of Space and
          Structures." The resolution encompasses all elements ofPRC 4291, and
          additional fuel management measures. Future land use and development within
          the City of Angels that can create impact to structure ignitability will be mitigated
          via fire protection planning measures.

          A meeting was held with the Copperopolis Fire Protection District Chief where
          structure ignitability issues of concern existing in the Copper Cove and Poker Flat
          Subdivisions were discussed. CC&R's established in both ofthese subdivisions
          require PRC 4291 clearances around all structures, and weed abatement on vacant
9-28-05
                                               60
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 64 of 112




          lots. Internal compliance is effective and does not require fire service
          intervention. CFPD does not have a fuel reduction ordinance, or the desire to
          enact one at this time.


          VIP Patrols- A Volunteer-in-Prevention patrol is utilized to contact citizens in
          ignition prone areas, providing face-to-face education on equipment caused fires
          and mitigations.

          Roadside Spraying/Fire Break Project- Fires caused by equipment exhaust on the
          Calaveras County side ofthe Parrotts Ferry Bridge have occurred eveiy 5 years
          over the last 50 years. Due to the extreme canyon slope, the fires have burned
          between 100 and 2000 acres. Calaveras County Public Works crews will spray
          herbicide along Parrotts Ferry Road annually, with the request to go as deep as
          possible from the paved roadway. CDF Fire Crews will construct a 6-foot wide
          fire break on the north side of Parrotts Ferry Road from the Parrotts Ferry Bridge
          to a half mile into Calaveras County. CDF Engine Companies will follow up by
          burning the fuel strip between the fire break and the roadway. This is an annual
          project that is completed by June of each year.

          State Highway 4 Fuel Elimination Project-In 2004,there were four fire ignitions
          caused by vehicle exhaust on Highway 4 from the San Joaquin/Calaveras County
          line and 2 miles into Calaveras County. The 4^ ofthese ignitions resulted in the
          Copper Complex major wildfire incident, burning 3445 acres. With the assistance
          ofthe Copperopolis Fire Protection District, CDF will create a "Black Line"
          buffer along this stretch of Highway, by burning away the grass from the roadway
          20 feet. This shall be an annual project, and will be completed by June of each
          year.


          Strategic Fire Line Location Plan - This plan/map identifies the locations of fire control
          lines that have been constructed and used to contain fires in the past, within the Battalion.
          Other key or recommended fire line locations have been identified on this map as
          recommended locations to stop wildfires. This historical and "Fire History Experience"
          can be utilized by firefighters and incident command teams in the event of a large fire.
          This is the single project that is expected to have the most overall positive effect to
          protect assets at risk in the Battalion.

          It is strongly recommended that the Unit compile this same historical information for all
          Battalions. This information should be placed on a Unit-wide map for utilization by
          firefighting personnel on "going" incidents, and as a planning map for possible placement
          offuel breaks extending across Battalion boundaries. All ofthe mitigation prescriptions
          within this summary are relative to this issue.




9-28-05
                                               61
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 65 of 112




 Battalion 13 Plan



Battalion 13 Overview


The West Point Battalion is located in the northeast portion of Calaveras County. The
Battalion extends from the 1,600 foot elevation on the west end and rises to 6,800 feet at
its eastern boundaiy. The West Point Battalion is comprised ofthree(3)Stations. West
Point Station, a two(2)engine station is the Battalion Headquarters located in the
community of West Point, Esperanza Station, a one(1)engine station located 1 mile east
of the community of Mountain Ranch and Hermit Springs Station, a one(1)engine
station located 16 miles east of West Point at the 6,000 foot elevation.

Located within the western half ofthe Battalion are the communities of West Point,
Wilseyville, Glencoe, Railroad Flat and Mountain Ranch. Outside ofthe town sites, the
majority ofthe developed parcels are 5 acres or larger. BLM manages several large
blocks of land in the North, South and Liking Forks ofthe Mokelumne River near the
communities of Glencoe, West Point, Wilseyville and Railroad Flat. They also manage
large blocks to the north and south of Quiggs Mountain (Sierra Vista Lookout) west of
the community of Mountain Ranch and in the Jesus Maria area. The eastern portion of
the Battalion is an intermix of private timber lands owned primarily by Sierra Pacific
Industries (largest private land owner in Battalion),two(2)small subdivisions(Lily
Valley and Upper Blue Creek)and lands administered by the Stanislaus National Forest
(STF).

Local government fire protection is provided by three(3)fire districts. Central Fire and
Rescue Protection District provides protection to the west end ofthe Battalion serving the
communities of Mountain Ranch, Glencoe and Railroad Flat. West Point Fire and
Rescue protects the middle ofthe Battalion including the communities of West Point,
Wilseyville, Lily Valley and Upper Blue Creek Subdivision. Ebbetts Pass Fire District is
responsible for the extreme eastern portion ofthe Battalion.

The Battalion contains a sizeable portion of the Mokelumne River watershed and is
headwaters for the North Fork ofthe Calaveras River. The northern boundary ofthe
Battalion is the North Fork ofthe Mokelumne River. The Battalion is dissected by the
Middle, Licking, and South Forks ofthe Mokelunme River and the North Fork ofthe
Calaveras River. Several other smaller tributaries and drainages also dissect the
Battalion. It is not uncommon to experience wind events within the Battalion. The
Battalion routinely experiences east and north wind events at the higher elevations.
These events have materialized with no previous warning. The forks ofthe Mokelumne
River have also shown a history of significant east wind events. This is a local
phenomenon to this area. Ofcourse, the Battalion is also susceptible to the general north
and mono wind events as with the rest ofthe unit.




9-28-05
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 66 of 112




It is not uncommon to experience relative humidity levels in the low teens from the
middle of September until the rainy season in the upper elevations. During the normal
summer at the end ofextended heat waves,the Battalion does not receive the beneficial
effects from the delta breeze push for a period of about 24 hours after its effects are felt
in the San Joaquin Valley and the front county ofthe Unit. This extends the effects of
high hazard weather patterns one day longer than the lower elevations experience.


Battalion 13 Fuels,Assets at risk. Ignition and Fire History Summary

The majority ofthe Battalion has been categorized and rated within the very high fire danger
rating. Historically the Battalion was primarily timber land with the western portion a ponderosa
pine dominated stand transitioning at the higher elevations to a fir and lodgepole pine dominated
stand. The involvement of mankind has changed the balance and mixture ofthe fuel types in the
Battalion. The majority ofthe Battalion has experienced logging over the past 150 years. The
results ofthese logging practices have changed the historical fuel types from a timber to a brush
dominated fuel type at the lower elevations and an intermix offuel types at the higher elevations.
This pattern of logging consistent with land use policies has created a situation where the brush
fuel types are intermixed with a timber overstory component. This mixture offuels creates a
highly volatile fuel situation. The brush fuel model is the primary fire carrier and the overstory
greatly enhances the spotting potential and flame lengths.

Consistent with the Calaveras County General Plan and Zoning Codes, which are the
governing rules for development, smaller parcel size contributes to the limited ability to
modify fuels with any degree ofsuccess within large geographical areas in the west half
ofthe Battalion. Large private land ownership coupled with federal land in the eastern
half ofthe Battalion afford a far greater opportunity for cooperative projects which are
very beneficial to the associated watershed concems.

In the eastern portion of the Battalion, Sierra Pacific Industries(SPI)is the primary
landowner. SPI has instituted a clear cutting methodology as their standard timber
harvesting practice. The area is on an eighty(80)year harvest cycle. Most plots are 20
acres in size. SPI initiated the clear-cut process in 1998. The cycle includes harvest,
debris removal,then re-planting, generally within a 2-year window.

SPI (formerly Georgia Pacific and American Forest Products), the Stanislaus National
Forest(STF), and the California Department of Forestry and Fire Protection(CDF)with
the cooperation ofPine Grove Conservation Camp(AEU), have instituted and developed
an extensive network offuel breaks comprising approximately 64.25 miles of completed
and proposed breaks. Fuel breaks are typically located on the predominant ridge lines
utilizing a 300 foot shaded fuel break methodology, which will total approximately 2,400
acres under treatment. SPI and the STF have commonly used broadcast burning to
reduce fiiel loading in areas where operationally feasible to mitigate fire risk. The fuel
breaks have shown their value during the 2002 wind event and the Winton Fire
(Lightning #31)in 1999.

9-28-05                                      f.'i
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 67 of 112




In 2003 Calaveras County established a forest waste collection site located at the County
Waste Transfer facility in Wilseyville. Forest and other wood products are collected for
chipping and ultimately delivered to co-generation facilities.

There are several assets as risk in the West Point Battalion. Assets include homes and
businesses, major timber holdings, watershed values, recreational, historical and
archeological sites, electrical power infrastructure and facilities(West Point
Powerhouse), and phone lines.

Communities at risk include West Point, Wilseyville, Glencoe, Railroad Flat, Mountain
Ranch, Lilly Valley and Blue Creek Subdivision. Zoning laws have allowed fragmented
growth throughout the west half ofthe Battalion resulting in what could best be described
as a continuous subdivision with average parcel size offive(5)acres.

The communities within the Battalion will be characteristically classified as old
communities. The majority ofthe development within the community areas is vintage
1940's to 1960 and one can deduce are primarily wood frame construction. As the
communities continue to expand, wood frame remains the primary preference for new
construction.


There are minimal subdivisions within the Battalion that can be classified as modem and high
density. The primary reason for this is the current General Plan and associated zoning
requirements.

The watershed values in the Battalion supply water to the East Bay Municipal District,
Stockton East Water District, Calaveras Public Utility District and the Calaveras County
Water District. The Mokelumne River watershed is the water source for Tiger Creek,
Pardee and Camanche Reservoirs and primary water source for the East Bay Municipal
Utility District(EBMUD). The South Fork and Licking Forks ofthe Mokelumne are the
primary water sources for Calaveras Public Utilities District(CPUD)with their intake
just south ofthe confluence ofthe South and Licking Forks where water is pumped into
Jeff Davis Reservoir located in the Railroad Flat area. The North Fork Calaveras River
is a primary water source for New Hogan Reservoir. Calaveras County Water District
and the Stockton East Water District(SEWD)utilize New Hogan for water storage and
delivery. Calaveras County Water District(CCWD)utilizes the Bear Creek and Forest
Creek Drainages.

There are various water delivery systems within the Battalion. Calaveras County Water
District services the West Point and Wilseyville area. Calaveras Public Water District
services the communities of Railroad Flat and Glencoe. The community of Mountain
Ranch has a single storage tank and hydrant located near Senders Market. The balance of
the Battalion is serviced by individual wells. With the enactment ofPRC 4290, water
delivery was addressed by an optional formula. Some residents have chosen to install
on-site water tanks; however,the majority of new development has opted to pay an in-
lieu Water Enhancement Fee to fund the Calaveras County Water Tender program. On-
9-28-05                                    64
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 68 of 112




site tanks are minimal and there is not currently a system to guarantee functionality ofthe
existing tanks.

The Battalion has averaged 24 fires during the past 7 years. If one only looks at man
caused fires, the number is reduced to an average of21 fires per year. Fires which occur
during the "non-fire season declaration" are not reflected in the Statistical reporting. As
with most mid-elevation Battalions, the Battalion experiences a number of debris bum
escapes into the vegetation during the dry periods normally occurring during the winter
period.

Vehicle fires account for the majority ofthe fires in the Battalion at approximately 17%.
Miscellaneous is the next highest start rate with 13%. Due to statistical balance on starts,
there is not one significant area to target and we will continue an overall strategy of
public education and school programs.

As with all Battalions in TCU,the West Point Battalion has had its share of large and
damaging fires. Historical fires include:
       The Moore Fire (2001)located in Moore Creek on the No. Fork ofthe
       Mokelumne River bumed approximately 579 acres oftimber.
       The Leonard Fire(2001)bumed onto the western boundary ofthe Battalion
       buming approximately 5,188 acres.
       The Harley fire south east of Wilseyville which began on April 1,2000 bumed
       approximately 158 acres oftimber.
       The Winton Fire (Lightning #31)(1999)6 miles east of West Point which bumed
       approximately 114 acres oftimber.
      The Lightning #14 fire(1996)in the Swiss Ranch area bumed approximately
          2,647 acres.
          The Old Gulch Fire(1992) bumed on the southem boundary ofthe Battalion
          south of Mountain Ranch buming approximately 17,419 acres.
          The Railroad Flat Complex(1988)consisting ofthe Bridge (6,690 acres) and
          Mason (4,050 acres)fires located to the East of Railroad Flat and Mountain
          Ranch buming a total of 10,740 acres.
          The Forest Creek Fire(1959)located 10 miles east of West Point bumed
          approximately 528 acres oftimber.
          The Battalion has experienced an additional 27"Large Fires" since 1918 ranging
          from 5 to 1,748 acres.


Battalion 13 Prescriptions

Fuel breaks are the main mitigation measure used to modify fuels in Battalion 13. The largest
land owners on the east side ofthe Battalion are SPl and the USFS. Both ofthese landowners
have partnered with CDF to develop an extensive fuel break system to help protect the valuable
timberland and watershed in this area. These fuel breaks are part ofthe Calaveras Tuolumne
Fuel Break System.

9-28-05
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 69 of 112




The proposed fuel break system is primarily a ridge top dominated system. The current
concept is to use shaded fUel breaks. Several portions have been previously established.
Continuation to incorporate the private landholding, particularly when land is under a
current THP,will expedite the completion. Ongoing maintenance ofthe existing portions
will become an issue as time progresses. A VMP agreement is suggested to accomplish
this goal.

The proposed and current fuel breaks cover a distance ofapproximately 64.25 miles.
Factoring a shaded fuel break of 300-foot average width, the total acreage under
prescription will be approximately 2,400 acres.

Proposed/current Fuel breaks are listed below (shown in miles):
      ■   Winton Road Fuel Break (14.25 miles)
          o   Sierra Pacific   14.25
          o   Stanislaus NF     5.25
          o   Private            1.50


      ■   Schaads Fuel Break (5.25 miles)
          o   Sierra Pacific    4.25
          o   Stanislaus NF     0.50
          o   Private           0.50


      ■   Bailey Ridge Fuel Break(14.75 miles)
          o   Sierra Pacific    9.00
          o   Stanislaus NF     5.75
          o   Private           0.00


      ■   West Blue Fuel Break (9.75 miles)
          o   Sierra Pacific    8.20
          o   Stanislaus NF      .30
          o   Private            1.25


      ■   Blue Mtn. Road/Buck Ranch Fuel Break (15.0 miles)
          o   Sierra Pacific   13.25
          o   Stanislaus NF      1.50
          o   Private           0.25


      ■   Blue/Moore Fuel Break (5.25 miles)
          o   Sierra Pacific    3.75
          o   Stanislaus NF      1.25
          o   Private           0.25


■     West Blue #1 Project- This is a cooperative project between CDF,Sierra Pacific
      Industries(SPI)and local landowners. There are 2 main objectives ofthe project.
      First, to construct a fuel break on the ridge that extends westward from Blue
      Mountain. This fuel break is part ofthe Calaveras-Tuolumne Fuel Break Project.
9-28-05                                       66
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 70 of 112




      Second,to reduce fuels on wildland adjacent to existing structures in the project area.
      About 100 of the 370 project acres have been treated to date.

      Winton Road Roadside Fuel Reduction Project- This is a cooperative project
      between CDF Sierra Pacific Industries(SPI), local land owners and the Stanislaus
      National Forest. The road is owned by Sierra Pacific Industries. There are 2 main
      objectives ofthe project. First is to reduce the fuels availability immediately adjacent
      to the main forest road utilized by the public and the logging industry. Second,the
      reduction in fuels will dramatically improve sight distance for vehicle travel. Winton
      Road is the primary response road for the Hermit Springs FFS. Providing this
      clearance will greatly enhance the safety of CDF Personnel, the logging industry and
      the public.

      The Stanislaus National Forest(STF)will be continuing work on lands within their
      ownership on the Moore/Blue and Winton Fuel Breaks. They also have thinning and
      under burning plans for the Moore and Blue Garnet timber sales. Future efforts by
      the STF will be concentrated within the WUI areas in Battalion 14 and minimal effort
      will take place with the Battalion 13 area.

      The Bureau of Land Management(BLM)currently does not have any projects
      scheduled for their lands within the West Point Battalion. They are currently re
      writing their fire management plan for the Folsom office.

      Roadside Sign Program - Status: Complete
      School Programs- Status: Done Yearly
      West Point Lumberjack Days- Status: Participate Yearly
      West Point Community Plan/Evacuation Plan - Status: Structure Planning
      Worksheet/2002; Community Plan/Evacuation Plan proposed
      Wilseyville Community Plan/Evacuation Plan- Status: Structure Planning
      Worksheet/2002; Conununity Plan/Evacuation Plan proposed
      Glencoe Community Plan/Evacuation Plan - Status: Structure Planning
      Worksheet/2002; Community Plan/ Evacuation Plan proposed
      Mountain Ranch Community Plan/Evacuation Plan - Status: Structure Planning
      Worksheet/2002; Community Plan/ Evacuation Plan proposed
      Lilly Valley Community Plan/Evacuation Plan - Status: Structure Planning
      Worksheet/2004; Community Plan/ Evacuation Plan proposed
      Blue Creek Community Plan/Evacuation Plan - Status: Structure Planning
      Worksheet/2002; Community Plan/ Evacuation Plan proposed
      West Point Demonstration Garden - Status: Proposed
      Lynn Park Acres Focused LE-38- Status: Proposed
      South Rim/Hwy 26 Mokelumne River Focused LE-38- Status: Proposed
      El Rancho Loma Serena Focused LE-38- Status: Proposed




9-28-05                                       67
RJS
 Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 71 of 112




  Battalion 13 USFS Projects

  Table 6: Stanislaus National Forest Calaveras Ranger District completed projects in
  Battalion 13.


        Project           Treatment       Year      Acres   Accomplished      Community @ Risk
Winton Road Fuel       Thin/Mechanical    2004      205           205         Blue Mt. Estates
break - Active        /Rx Fire
Moore Creek            Thin/Mechanical    1996      986          446*         NA
                      /Rx Fire
Bellfour               Thin/Mechanical    1996      745           745         NA
                      /Rx Fire
Castle                 Thin/Mechanical    1998      190          183*         NA
                      /Rx Fire
Interface              Thin/Mechanical    1998      327          327*         NA
                      /RxFire
Blue Garnet            Thin/Mechanical    1999      577          577*         NA
                      /Rx Fire
Pumpkin                Thin/Mechanical    1999      205           205         NA
                      /Rx Fire
Moore/Bellfour         Rx Fire            2000      2937         431*         NA
Winton Road Fuel       Thin/Mechanical    1996      245          245          NA
break**               /Rx Fire
Blue Mt. Fuel          Thin/Mechanical    2004       75           75          NA
break                 /Rx Fire
  * - Projects still active.
  * - Total fuel break is 450 acres


  Battalion 13- Committees of Calaveras Healthy Impact Products Solutions

  The Committees of Calaveras Healthy Impact Products Solutions(CHIPS)is a coalition
  of organizations and individuals from the West Point, Wilseyville and Rail Road Flat
  areas that are looking into the feasibility of using wood waste in ways that could provide
  jobs, reduce energy costs and improve safety for area residents. Members ofthe coalition
  include the Calaveras County District 2 Supervisor, Calaveras County Mountain Mi-Wuk
  Tribal Council, Sierra Pacific Industries, BLM,Calaveras Band of Mi-Wuk, Mother Lode
  Job Training, Calaveras Foothills Fire Safe Council, Foothill Conservancy, and Sierra
  Nevada Forest Protection Campaign. The wood waste would come from the Wilseyville
  solid waste transfer station, residual timber harvest debris, and forest wildland fuel
  reduction efforts. It is hoped that this program would provide jobs, reduce energy costs
  and improve the safety for local residents.

  The committees are currently working on feasibility studies for four options that include
  the production of electrical energy, mulch and chips,fence posts and wood pellets. The
  study regarding generation of electricity would include investigating the viability of

  9-28-05
                                               68
  RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 72 of 112




building a cogeneration plant in the study area to provide cheaper energy to local
residents. The other options would provide much needed jobs for local forest industry
workers whose job market has dwindled over the last decade. All ofthe options help
dispose ofthe forest waste generated though wildland fuel reduction efforts in the area.



Battalion 14 Plan



Battalion 14 Overview


The Arnold Battalion consists of 136,520 acres in the southeast portion Calaveras
County, as well as a significant portion of northern Tuolumne County. The Battalion
includes a wide geographic area, with elevations ranging from 1400 to 6800 feet and is
bisected by multiple east-west drainages that have a history ofsupporting fire spread.
The Battalion is comprised oftwo stations, Arnold and Skull Creek, and a lookout. Blue
Mountain, which is not currently funded for staffing. The Arnold Forest Fire Station is a
two (2)-engine station that serves as the Battalion headquarters. The Skull Creek Forest
Fire Station is located south of Big Trees State Park(BTSP)in a remote area of
Tuolumne County.

The major communities in the Battalion are Hathaway Pines, Avery, Arnold, and
Dorrington; there are no incorporated cities. The Amold/Dorrington area is one ofthe
most densely populated communities in the county, as there are over 6000 structures in
the immediate vicinity. Fortunately, most ofthese structures are located within
established subdivisions. However,there are also many homes and cabins located
outside subdivisions on larger parcels, ranging from 1-40 acres in size. Much ofthe land
in the eastern portion ofthe Battalion is an inter-mix of commercial timberlands owned
by Sierra Pacific Industries or the Stanislaus National Forest. Most National Forest lands
within the Battalion are protected by CDF under an inter-agency fire protection
agreement. Local government fire protection is provided by the Ebbetts Pass Fire
Protection District, which has four stations, two of which are staffed with full-time
firefighters.

In addition to providing protection to life and private property, the Arnold Battalion
provides resource protection for critical watershed,timber, and recreational values. The
Battalion protects portions of the Calaveras, Mokelumne,and Stanislaus river
watersheds. The streams feeding the Calaveras River provide the primary water source
for New Hogan Reservoir. The Mokelumne River watershed provides water to Tiger
Creek, Pardee and Camanche Reservoirs and is the primary water source for the East Bay
Municipal Utility District. The Stanislaus River supplies water to New Melones
Reservoir and Tulloch Reservoir. Protection ofthese watersheds provides benefits that
reach far beyond the boundaries ofthe Tuolumne-Calaveras Unit. The commercial
timberlands in the Battalion support an active logging industry that plays a vital role in
the local and state economy. Most importantly, the scenic beauty of the area supports a
9-28-05                                     59
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 73 of 112




vibrant local tourism industry that caters to all types of outdoor enthusiasts. The
Battalion also protects Big Trees State Park, a highly visited park that supports
magnificent groves of Sierra Redwoods.

The majority ofthe Battalion has been designated by CDF as having a Very High Fire
Danger Rating. It has also been categorized as having a High Fire Hazard rating by the
United States Forest Service(USFS). Fuels in the Battalion range from dense stands of
mature brush mixed with oak woodlands at the lower elevations, mixed conifer forests
dominated by ponderosa pines in the mid-range elevations and fir and lodgepole pine
dominated stands at the upper elevations. Fuel Models 1 (grass), 2(oak woodland),4
(heavy brush),6(medium brush), and 10(heavy timber) are all present. This mixture of
fuels creates a highly volatile fuel situation and can support extreme fire behavior.
During the normal summer heat waves, the Battalion receives the beneficial effects from
the delta breeze about 24 hours after its effects are felt in the San Joaquin Valley and the
lower portions ofthe Unit. In the upper elevations ofthe Battalion, it is not uncommon
to experience relative humidities in the low teens from the middle of September until the
rainy season. Correspondingly, 10-hour fuel moistures can stay below 5% for much of
the fall. The Battalion frequently experiences East and North Wind events at the higher
elevations. During these events, high winds coupled with low humidities develop with
little or no warning. The Mokelumne and Stanislaus River drainages typically come
under the greatest influence from these events and in recent years there have been several
large fires that have occurred after the close offire season.

Other than lightning, there is no consistent and statistically significant fire cause in the
Battalion. County General Plan and Zoning Codes are the governing rules for
development, and small parcel sizes limit the ability to modify fuels with any degree of
success within populated areas ofthe Battalion. Large private land ownership(SPI)
intermingled with USFS lands provides greater opportunity for cooperative fire
prevention projects. As a result, the most effective fire prevention effort should be a two-
pronged approach,focusing on the following areas; maintaining defensible space around
homes and developing a network offuel breaks around the most densely populated areas.
This approach serves a twofold purpose in that it protects homes from encroaching
wildfires and protects wildland areas from fires starting in adjacent subdivisions.


Battalion 14 Fuels, Assets at risk, Ignition and Fire History Summary

The majority ofthe Battalion has been designated by CDF as having a Very High Fire
Danger Rating. It has also been categorized as having a High Fire Hazard rating by the
USFS. Fuels in the Battalion range from dense stands of mature brush mixed with oak
woodlands at the lower elevations, mixed conifer forests dominated by ponderosa pines
in the mid-range elevations and fir and lodgepole pine dominated stands at the upper
elevations. NFFL Fuel Models 1,2,4,6,and 10 are all present. This mixture offoels
creates a highly volatile fiiel situation and can support extreme fire behavior.


9-28-05                                      70
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 74 of 112




There are multiple assets at risk within the Battalion, with the most obvious being life
and property. The following list reflects those assets that should be considered when
considering pre-fire management activities in the Battalion:
    ■ Life safety
    ■ Residential structures, commercial development, and associated infrastructure,
       including roads,flumes, water tanks and storage facilities, power and
       telecommunication systems, and hydro-electric facilities structures
    ■ Big Trees State Park
      ■   Watershed Protection
      ■   Timber values
      ■   Recreation values
      ■   Cultural and other resource values
      ■   Grazing/Agricultural values

Structures in the Battalion's older subdivisions are at significant risk due to non-Fire Safe
construction practices. Poor location and design features such as shake roofs, wood
siding, wooden decks, and large single pane windows are common in these areas.

The Ignition Management Analysis shows that the Battalion averages approximately 28
ignitions per year. When lightning is factored out,the average drops to 25 fires per year.
The major causes, excepting lightning, are miscellaneous, vehicle, and debris burning.
Over the past seven years, there has been a steady decline in the number ofescaped
debris bums and this trend can be attributed to the early suspension of burning permits
due to fire conditions. Over the past seven years, an average of2,188 acres has burned in
the Battalion each year. This number is skewed due to the Darby fire of 2001 and the
Armstrong #1 (Mineral) and #2 fires of2004. Factoring out these large fires, an average
of 10 acres are burned in the Battalion each year.

Despite the relatively low number of ignitions and acres bumed that occur on an annual
basis, the Amold Battalion has a history of large and damaging wildfires, most recently
evidenced by the Armstrong #1 and #2(2004), Sourgrass(2002), Darby (2001), and
Gulch (1992). In many cases these fires originated in the low country Battalions and
have spread eastward through the drainages that dominate the topography of Calaveras
and Tuolumne Counties. These fires have been terrain and fuel driven and containment
has occurred primarily due to changes in fuels, topography or moderation in weather
conditions. In other instances, large and damaging fires have occurred in response to
wind events in the Mokelumne and Stanislaus River drainages. Several ofthese fires
have occurred after the close of fire season, so their acreages are not included in the
statistics provide in this analysis.

Battalion 14 Prescriptions

      ■   Fuel Breaks- A network offuel breaks has been completed in cooperation with
          the Stanislaus National Forest, Big Trees State Park, and Sierra Pacific Industries.
          Due to the fact that CDF does not control these lands, our role has been limited to
          providing technical advice regarding the location ofthese fuel breaks and
9-28-05                                        71
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 75 of 112




          assisting with the incorporation of private parcels into existing projects. To date,
          cooperative fuel breaks have been constructed around the western portions of.
          Lakemont Pines, Hathaway Pines, and the McKay's Road area. These efforts will
          provide protection to homes in these areas. Planned future projects are listed
          below:


             o Love Creek Ranch Fuel Reduction Demonstration Project-In 2003,TCU
               staff applied for and received a USES grant of$54,000 to partially fund a
               demonstration fiiel reduction project on the Love Creek Ranch near
               Avery. This is a cooperative project between CDF,the Stanislaus
               National Forest, the Ebbetts Pass Fire Protection District, and the
               landowner, Mr. David Alford. The goal ofthe project is to improve the
                   network offire defense improvements in the Arnold area. The project is
                   immediately adjacent to a fuel break constructed by the Stanislaus
                   National Forest and will further increase the buffer oftreated lands
                   between National Forest lands and concentrations of rural subdivisions.
                   The existing fuel break is part ofthe Calaveras-Tuolumne Fuel Break
                   System that was used to contain the Darby Fire in 2001.

                   Because of its proximity to numerous forest subdivisions, the project will
                   provide an opportunity for the public to view the effects ofthe mechanical
                   removal of biomass fuels for the reduction offire hazards. It will also
                   provide employment to logging contractors who have experienced a
                   significant reduction in employment opportunities as a result of declining
                   timber harvest levels in Calaveras County. All forest biomass removed
                   from the 120 acre project area will be utilized for the generation of electric
                   energy. Planning for this project has started and bid proposals will be
                   solicited in the spring of2005. It is anticipated that work will begin in
                   July 2005, and be completed in the spring of2006.

             o Big Trees Village Fuel Break- A fuel break around the southeast side of
               the Big Trees Village is in the planning stage. This would be a
               cooperative project with Sierra Pacific Industries, CDF,and the Big Trees
               Village Homeowners Association. The purpose ofthe project would be to
               reduce fuels along the subdivision boundaries in order to slow fire spread
                   into and out ofthe development.

             o Moran Road Fuel Break - A fuel break along the ridge that separates
               Moran Road and Love Creek would provide additional protection to the
                   more densely populated portions ofthe Battalion. CDF would like to
                   improve control lines constructed during the Darby fire and maintain them
                   as part ofthe overall fire protection network. A fuel break in this area is
                   in the discussion stages with CDF,SPI, and private landowners.

             o The CCWD 2002 WUI Grant Project- This project reduced the fuels on
               approximately 50 acres of Calaveras County Water District(CCWD)
9-28-05
                                                72
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 76 of 112




                 property, west of Arnold. The analysis process ofthe California Fire Plan
                 identified this area to have high wildland fire hazard/risk. This project
                 was designed to extend existing fuel break work completed on adjacent
                 USES land, and helped reduce the wildfire threat on the western side of
                 Arnold. Another fuel break, which is currently in the planning stages on
                 the opposite side of Highway 4, will tie this project to existing fuel breaks
                 on the south and eastern boundary of Arnold. The ultimate goal is to
                 modify the fuels around the entire Arnold community to help firefighters
                 protect this area from wildfires. This project also borders a mobile home
                 park and the community of Avery. Fuels were cleared to form a 100-200
                 foot buffer adjacent to these areas.

                 TCU received $25,900 from a USES WUI grant in 2002 to provide
                 funding for operational support for CDF fire crews to manually cut, pile
                 and bum the heavy fuels on approximately 50 acres adjacent to homes on
                 the CCWD property. These treatments were done to shaded fuel break
                 standards. This work ties in with planned and existing fuel breaks on
                 adjacent USES and private property. The original grant proposal planned
                 for mechanically treating 30 acres and using crews on 20 acres. In
                 comparing areas treated by crews to those treated mechanically, crews
                 leave very little residual fUel debris. With that in mind,TCU Pre-Fire
                 staff decided to use crews on the entire 50 acres.

                 Crews from Vallecito Conservation Camp began working on this project
                 in the fall of2002 and completed the cutting and piling portion ofthe
                 project by June 30,2003. The piles that crews were not able to bum prior
                 to the start ofthe 2003 fire season were bumed after fire season.

                 Problems that were encountered while implementing the project include:
                 snow, which kept crews out ofthe project area for two weeks around the
                 Christmas and New Years period; and the air pollution district having
                 declared many No Bum days, which slowed the disposal ofthe debris.

      o Calaveras State Park 2001 WUI Grant Project- The Calaveras State Park 2001
          WUI Grant Project is a joint project between CDF and Calaveras Big Trees State
          Park. This project reduced dense forest understory vegetation on approximately
          117 acres of state park land adjacent to homes on the eastem edge ofthe Amold
          community. Both CDF and Califomia Conservation Corps(CCC)crews
          manually cut, piled and bumed the dense vegetation in the project area. The grant
          funds paid for the work performed by the CCC crews. The CDF crew and state
          park staff time was used to match the grant funds.

          The CCC and CDF fire crews began working on the Calaveras State Park Project
          during the 2001-2002 winter. The original grant period was scheduled to end
          June 30,2002, but TCU Pre-Fire Management personnel filed to extend the grant
          period to June 30,2003 due to the problems mentioned below. The project was
9-28-05                                       7-3
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 77 of 112




          completed on schedule at the end ofthe extended grant period. The entire
          $77,400 grant award was spent on the project.

          Several problems were encountered during this project including:

             o Calaveras Big Trees State Park representatives were unsure ifthe funds
               that were to be used for their grant match were going to survive
               department budget cuts.
             o Due to the busy 2001 fire season, both the CCC project coordinator and
                 the CCC crews were committed to fires until the fall, and were unable to
                 prepare the contract and start work on the project. Because ofthis fact,
                 work did not begin on the project until March 2002 and there was not
                 enough time to finish the project by June 30,2002. State Park
                 representatives requested an extension of the grant period to June 30,
                 2003.
             o Winter snow affected the scheduling of CCC crews on the project.
                 Allowing the extra year for the project ensured its completion.

          Structure Protection Plans-Plans have been developed for all developed
          community areas within the Battalion, identifying hazards, topography,
          evacuation routes and tactical information.


          LE-38 Inspections- Removing fuels around structures provides the single most
          effective action for increasing structure survivability during a wildfire. An
          aggressive inspection program can provide firefighters with defensible space for
          structure protection operations. Utilize VIP assistance to continue a vigorous
          home inspection program. Work with the media in developing community
          awareness of LE-38 program and its benefits. Application has been made to
          obtain a grant to hire full-time inspectors during the spring of 2005.

          Evacuation Planning - Develop a Battalion evacuation plan outlining evacuation
          routes, facilities, agency contact numbers and fire prevention tips. Application
          has been made for a grant to fund this project.

          Fire Prevention Signs -Post fire prevention signs year-round,to better educate
          the public on fire hazards and methods of prevention. Messages will target causes
          identified in the ignition management analysis.

          Bum Permit Administration -Provide fire prevention education materials and
          positive agency contact with each permit, explaining fire safety tips.

          School Fire Prevention Programs- Support school fire prevention programs in
          Battalion in order to increase fire safety education and awareness.

          Ensure that County building and public works officials enforce the appropriate
          County ordinances that which have been adopted as functional equivalents to
9-28-05
                                              74
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 78 of 112




           PRC 4290, with regards to water supply,road standards, signage, and fuel
           modification.


       ■   Enforcement of laws relating to wildland fire, including prosecution of arson type
           fires.


       ■   Cite all power line clearance violations.

       ■   Encourage all campers to obtain campfire permits.

       ■   Encourage County public works agencies and others to clear vegetation within
           designated road right-of-ways.

       ■   Encourage Fire Safe Construction Methods- CDF needs to work with local
           elected officials and encourage them to adopt codes and ordinances that require
           Fire Safe construction practices. Codes that exceed the requirements ofPRC
           4290 should be encouraged; i.e. prohibition of shake roofs and requirements for
           fire resistive siding. Further, the county should encourage education on fire safe
           construction practices whenever a homeowner remodels or substantially improves
           their structures.


       ■ Increase inspections and enforcement offuel reduction regulations on improved
           and vacant parcels.

       ■ Encourage homeowners to voluntarily utilize Fire Safe recommendations with
           regards to ladder fuels and crown separation.

       ■ Restore funding oflookouts. The loss of Blue Mountain Lookout staffing
           reduced CDF's ability to quickly detect wildfires and dispatch appropriate
           resources. Restoration ofthese positions would improve CDF's early detection
           abilities.


Battalion 14 Cooperators Projects

 United States Forest Service, Stanislaus National Forest Projects

The Calaveras Districts' fuel treatment strategies are designed to reintroduce fire, reduce
fuel levels, and mitigate the consequences of large damaging wildfires. These strategies
allow managers to set priorities that protect fire fighters, the public, property, and natural
resources. In general, landscape level fuel treatment strategies are designed to limit
wildfire extent, modify fire behavior, and improve ecosystems. Fire and fuel
management relies on a combination of strategies for modifying wildland fire behavior,
achieving Fire Management Plan goals, and re-introducing fire across broad landscapes:

           ■   Strategically placed area treatments

9-28-05                                         75
 RJS
        Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 79 of 112




                   ■   Defensible fuel profile and fuels reduction zones adjacent to communities and
                       areas of high value
                   ■   Wildland Fire Use


        Fire managers will use these strategies for prioritizing projects over the entire Forest to
        eventually determine priority areas for fuel treatment. The fuel management goals
        include:


                   ■   Protect life and property in the wildland urban intermix(WUI)zone
                   ■   Provide for firefighter and public safety
                   ■   Improve Forest health and fire resiliency
                   ■   Reduce fire severity and level of resource damage
                   ■   Adhere to the directions, standards, and guidelines in the Land and Resource
                       Management Plan
                   ■   Protect sensitive habitat


        Since 1992,9056 acres have been treated in WUI areas and 7058 remain to be completed
        on existing projects. An additional 760 acres have been treated in non-WUI areas. The
        District has 5328 acres in the implementation stage, scheduled for FY 2005-07 and an
        additional 8650 acres in the planning stage.

        Table 7: Stanislaus National Forest Calaveras District completed projects in
        Battalion 14.
          Project                  Treatment        Year    Acres   Accomplished      Community @ Risk
Stanislaus Steamer             Rx Fire              1992     600          600         Hathaway
                                                                                      Pines/Avery
North Calaveras Fuel            Mechanical/Rx       1993     57           57          Arnold
break                           Fire
McKays I                       Rx Fire              1993     600          600         Love Creek/Arnold
Miscone Hill                   Rx Fire              1993     600          600         Hathaway
                                                                                      Pines/Avery
Summit Level Biomass            Thin/Mechanical/    1995      18           18         White Pines
                                Rx Fire
McKays Biomass                  Mechanical          1995      84          84          Love Creek
McKays II                       Rx Fire             1995     600          600         Love Creek/Arnold
Viper Mechanical                Mechanical/Rx       1997     850          850         Avery/Amold/Hatha-
                                Fire                                                  way Pines
Beaver Creek                    Rx Fire             1997     1400         1400        Love Creek/Arnold
Big Trees Coop                  Rx Fire             1997      85           85         Arnold/Love Creek
Cupid                           Mechanical          1998     189          189         Avery/Amold
O'Manuel                        Thin/Mechanical/    2002     1314         1314        Avery/Amold
                                Rx Fire
Domingo Fuel break              Mechanical          2002      52           52         Hathaway
                                                                                      Pines/Avery
Domingo Shred                   Mechanical          2002     623          623         Hathaway

         9-28-05
                                                       76
         RJS
        Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 80 of 112




          Project                  Treatment             Year     Acres    Accomplished       Community @ Risk
                                                                                              Pines/Avery
Lake Alpine                     Mechanical/Rx            2002      25            25           Lake Alpine
                               Fire
O'Manuel Mechanical             Mechanical/Rx            2003     660           660           Avery/Amold
                               Fire
O'Manuel Hand pile              Mechanical/Rx            2003     141            141          Avery/Amold
                               Fire
Comers                         Thin/Mechanical/          2003     101           101           Hathaway
                               Rx Fire                                                        Pines/Avery
Skeleton                        Mechanical/Rx            2003     126           126           Avery/Amold/Hatha-
                               Fire                                                           way Pines
Brown Darby                    Salvage/Mechani           2003     804           804           Avery/Amold/Hatha-
                              cal/Rx Fire                                                     way Pines
Wuu-eee                         Mechanical/Rx            2003      34            34           Avery/Hathaway
                               Fire                                                           Pines
Irish                          Thin/Mechanical/          2004     1306          1271*         White Pines/Amold
                               Rx Fire
Leftover Machine                Mechanical/Rx            2004     485           205*          Love Creek/Arnold
                               Fire
Leftover Hand pile              Mechanical/Rx            2004      24            5*           Avery/Amold/Hatha-
                               Fire                                                           way Pines
Big Love                        Thin/Rx Fire             2004     347           347*          Amold/Love Creek
Irish/O'Manuel Rx               RxFire                   2004     4896          152*          Avery/Amold/Hatha-
                                                                                              way Pines
Manzanita Point                 Mechanical/Rx            2004      93            93           Arnold
                                Fire
Edge/McCormick                  Mechanical               2004     203           203           NA
Blue Crane                      Rx Fire                  1999     430           240           NA
         * - Projects that are still active.

         Table 8: Stanislaus National Forest Calaveras District active and planned projects

        Proiect          Treatment              Year      Acres     Community          Risk   Status
  Irish/O'Manuel      Rx Fire                  2005-07     4896     Avery/Amold/Hatha-        Active
  Rx                                                                way Pines
  Quartz/Summi        Thin/Mechanical          2005-07     432      Amold/White Pines         Active
  t Knobs             /Rx Fire
                      Thin/Mechanical                                                         Planning
  Sourgrass           /Rx Fire                  2005       650      Cottage Springs
  Highway 4           Thin/Mechanical                               Bear                      Planning
  East                /RxFire                   2006       8000     Valley/Tamarack




         9-28-05                                           77
         RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 81 of 112




 Western Alpine County

While not part ofthe Tuolumne-Calaveras Unit's administrative boundaries, Western
Alpine County is also within the Arnold Battalion's sphere of influence. The community
of Bear Valley has recently become very active in attempting to address fuel
accumulations. The homeowners association has retained the services of an RPF and
begun treatment on common areas within the Bear Valley Subdivision with the intent of
reducing fuel loading. In addition, the public works department has been successful in
obtaining an RAG grant to treat fuel along roadways, improving vehicle access and
evacuation routes. It is expected that the community will become more active in the
future in attempting to obtain additional grants for fire safe projects.

 Calaveras Big Trees State Park Projects

The California Dept. of Parks and Recreation(DPR)State Park has an aggressive fiiel
treatment program aimed at restoring the role of fire in park ecosystems while preserving
aiid protecting the unique features ofthe park. State Park officials have conducted a
number of fiiel reduction projects at Calaveras Big Trees State Park. The largest single
project was a 115-acre fuel break constructed along the boundary shared with Blue Lake
Springs subdivision and on the ridge forming the upper watershed boundary of Moran
Creek. Most ofthe other related projects conducted in the park are aimed at restoring
forest stand conditions to reflect a natural fire regime, although the end results are
essentially the same as a specific fuel reduction/fuel break project. This allows DPR to
contribute to the effort to create a fire safe community, while also meeting its
responsibility to preserve natural systems within the park. Additional projects include 45
acres treated (as part of a black oak woodland restoration project) along the ridge
connecting Blue Lake Springs and Big Trees Village subdivisions, three separate projects
to thin understory trees and reduce ground fuels along the Highway 4 Corridor through
the park,(approximately 80 acres), and an ongoing effort to restore the forest community
ofthe South Grove Natural Preserve. In addition, approximately 45 acres of several
 smaller projects have been conducted to reduce fuel loadings that are particularly heavy,
 but that are not necessarily part of a strategic plan. The park has also been awarded a
 grant to treat 70 acres along its boundary between Big Trees Village subdivision. This
 project will provide valuable protection both the park and the subdivision from
encroaching wildfires.

Sierra Pacific Industries Projects

 As the largest single landowner in the Battalion, Sierra Pacific Industries(SPI)is an
 obvious partner for collaborative projects. Currently, CDF is encouraging SPI to conduct
 additional thinning operations along the boundary ofthe Big Trees Village subdivision
 and on additional parcels near Moran Road and Love Creek areas.




 9-28-05                                     78
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 82 of 112




Ebbetts Pass Fire Protection District Projects

The Ebbetts Pass Fire Protection District(EPFPD)has been a supporter of CDF's fuel
reduction plans. In addition, the District has an ordinance requiring fuel modification on
unimproved parcels on a year-round basis. This ordinance is especially important to
CDF,as it has no legislated authority to enforce fuel reduction on unimproved parcels.

Calaveras County Fuel Waste Program

Disposal offorest fuels has been made much easier for local residents, thanks to the
County's Fuel Waste Disposal program. Under this program, homeowners may take all
unwanted yard debris(brush, grass, pine needles, etc.) to local transfer stations and dump
these materials at no charge. The program has been very successful in encouraging
compliance with fuel reduction around structures while improving air quality.

Forest Meadows Homeowners Association Projects

The Association has successfully applied for a grant through the California State Fire
Safe Council to prepare a wildfire protection plan for their area Grant funds will support
the preparation ofthe plan and the subsequent fuels management. The plan will
examine vegetation conditions, terrain, and climatic influences within the development
and on appropriate adjacent lands. It will also address the impact of infrastructure (roads,
trails, utility corridors, etc.) on fire behavior and examine the response situation. The
plan will be prepared in close collaboration with appropriate agencies, special districts,
and other concerned parties. Matching support will be provided by the Association
through the provision of project management,conduct of public meetings, and
continuation ofan existing program of roadside and easement fuels treatments. Any
treatment activities will be done under a CEQA analysis in order to ensure compliance
with environmental regulations. For priority areas on adjacent lands, cooperative
management would be attempted utilizing other sources offunds such as CFIP for private
lands and normal budgeting or grants for federal lands.

The Association is also working with Firewise CommunitiesAJSA to develop a
community assessment for preserving wildland living aesthetics while providing
residents with protection from wildland fire. Under this program, community residents
implement the issues and solutions identified in the Firewise assessment. It is hoped that
this grass roots approach will result in greater participation from members ofthe
community.

Love Creek Homeowners Association Projects

Like Forest Meadows,the Love Creek Homeowners Association is also working with
Firewise Communities/USA to develop a community assessment for preserving wildland
living aesthetics while providing residents with protection from wildland fire. The
objectives oftheir plan are the same as those identified above.

9-28-05                                     79
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 83 of 112




Calaveras County Fire Safe Council

The local Fire Safe Council has been very active in the County and Battalion. A complete
discussion oftheir activities is included in a later section ofthis plan.

Battalion 15 Plan


Battalion 15 Overview


Battalion 15 covers the area from the Battalion 12 and 14 boundaries on the north and
west, O'Bymes Ferry Road, Highway 120 and the Tuolumne River on the south, and just
east ofthe communities of Tuolumne City, Twain Harte, Mi-Wuk Village and Long
Bam. The elevation ranges from about 550 feet at the O'Bymes Ferry bridge on the west
side to over 5,100 feet on the east. The population center for the Battalion is on the
Highway 108 corridor from Jamestown to Long Bam. The main communities in the
Battalion are Jamestown, Sonora, Columbia, Tuolumne City, Twain Harte, Mi-Wuk
Village and Long Bam. Ranching,tourism, recreation and small businesses are the main
source of revenue in this area. The Sonora area has many major retail stores in addition
to the small businesses. Many vacation homes exist in the upper Highway 108 corridor
and this leads to increased population in the Battalion during the summer and holiday
periods. The Jamestown, Sonora City, Columbia,Tuolumne,Twin Harte and Mi-Wuk
Fire Districts are within Battalion 15. Although the Strawberry Fire District is outside of
the Battalion 15 boundary,the CDF Battalion chief on duty will usually respond to
emergency calls within this district. All other local govemment fire protection in the
Battalion is provided by the Tuolumne County Fire Department, which is administered
by TCU. The Sonora(2 engines)and Twain Harte(1 engine) CDF FFS are within this
Battalion. The Sonora station serves as the Battalion headquarters.


Battalion 15 Fuels,Assets at risk,Ignition and Fire History Summary

 Much ofthis Battalion is classed as very high fire danger rating. Fuel models range from
 grassland and oak woodland with scattered bmsh fields in the westem portion ofthe
 Battalion to brush and timber in the east. Each ofthe thirteen Fire Behavior Prediction
 System(FBPS)fuel models are represented in the Battalion, with fuel models 1 (short
 grass), 3(tall grass), and 4(chaparral) dominating.

 Battalion 15 contains the greatest amount of populated areas in the unit and has a
 significant density of Wildland Urban Interface(WUI)classified area, thus the Battalion
 correspondingly experiences a high number of ignitions and unwanted fire annually. If
 history is any indication, as population and development continue to rise, the Battalion
 will see a parallel increase in fire activity.


 9-28-05                                          80
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 84 of 112




The Highway 108 Strategic Planning Group was formed to plan and coordinated pre-fire
management activities on the Highway 108 corridor and serve as the strategic arm for the
Highway 108 Fire Safe Council. Members ofthis group are from local, state, and federal
agencies (fire and non-fire protection), industry and local government. This group
operates using the same concept as the SWIFT Project in Battalion 16. The experience
and expertise of participating agencies and groups involved has resulted in better project
identification, coordination and implementation. This group is working hand-in-hand
with the Highway 108 Fire Safe Council by providing strategic planning and guidance
where appropriate.

Battalion 15 assets at risk include all communities along the Highway 108 corridor
including Jamestown, Sonora, Columbia State Historic Park, East Sonora,Phoenix Lake,
Crystal Falls, Mono Vista, Tuolumne City, Twain Harte, Cedar Ridge, Big Hill, Mi-Wuk
Village, Sugar Pine, Sierra Village, Confidence, Long Bam,Cold Springs, Pinecrest, and
Strawberry. Also included in and adjacent to these communities are numerous
subdivisions and housing developments. These communities represent a very large life
hazard from the threat of wildfire. Significant commercial and economic base for
Tuolumne County is located within this Battalion. Other assets at risk include the
timberland, watershed, recreational values, grazing/agricultural, and other scenic tourism
assets.


From 1998 to 2003, an average of 129 fires bumed each year for a total of65 acres
annually. Ignitions from debris burning have been in steady decline since a high of 19 in
 1998 to a low of6 in 2002. In 2003 there was an increase in debris burning escapes to 10
from the previous year. This documents the effectiveness of CDF placing a bum ban in
effect during the fire season. Other ignition trends indicate moderate success in
preventing fires from equipment use. Vehicle caused ignitions have remained high over
the years, which appears to be consistent with the high volume of vehicular traffic on the
 main roadways within the Battalion.

In 2004,there were 128 fires in the Battalion. In reviewing the specific causes for these
fires, there appeared to be an increase from last year in three areas(arson, electrical, and
undetermined). There was a significant reduction in debris buming from 2003 which is
most likely a result ofthe CDF bum ban being placed into effect on May 10,2004.
Vehicle fires represented the highest cause for fire starts in the Battalion. The largest fire
occurred July 14,2004 on the Rosasco Ranch and bumed 245 acres. The fire cause was
 equipment use.

 The Battalion has a long history of large damaging fires since accurate records were
 begun after World War II. Historical fires are included in the table below. Seventy five
 percent ofthese large damaging fires occurred between mid June and Mid August. The
 table below shows many ofthe large fires that have plagued the Battalion.




 9-28-05                                      81
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 85 of 112




Table 9: Battalion 15 Large Fire History

                               Start                                Acreag
                     Year                          Fire Name
                               Date                                    e

                     1951         8/13   Sierra Railroad                643
                     1951         7/22   Buzzard                        534
                     1952         7/24   Jacobs                         430

                     1954          9/7   Rosasco Escape                 435

                     1958         7/12   Hayward                        549

                     1959         7/16   Parrotts Ferry #2              313

                     1961         7/25   Browns Flat                   1336

                     1963         9/26   Rotelli                        363
                     1964         8/10   Emerson R.I.Escape            2881
                     1967         6/29   Montezuma                      781
                     1974         9/29   Kanaka                        1880

                     1979         6/16   Peoria                         491

                     1982         7/27   Keystone                      3500

                     1987          9/1   Paper                         4339

                     1988         6/26   Lightning #84                 1006

                     1989          9/6   Tuttletown                     632

                     1994         7/18   Parrotts                       767

                     1994          8/9   Creek                         1434

                     1995         7/16   Peoria                        3660

                     1996         8/12   Lightning #40                 3345

                     1999         7/14   Caylor                         110

                     2004         7/14   Rosasco                        245




Battalion 15 Prescriptions

 The following prescriptions have been identified to modify fliel concentrations and
 buildup in the Battalion.

     ■     Mi-Wuk Fuel Break- The USES has finished work on the Mi-Wuk Fuel Break on
           national forest land behind the community of Mi-Wuk. The fuel break has been
           constructed between the Mi-Wuk Village subdivision and the North Fork ofthe
           Tuolumne River. This fuel break extends to the southwest to tie in with the
           proposed Tuolumne City Fuel Break. A series of prescribed bums are in the
           planning phase in the Tuolumne River canyon below the fuel break to enhance the
           fire protection in the adjacent communities.

           The Mi-Wuk/Sugar Pine Fire District received a grant(over $70,000)from the
           Stanislaus National Forest in 2001 to enter into a contract with the CCC to have
           crews create a fuel break on portions of private property on the Mi-Wuk Fuel
           Break. This fuel break section links to USFS fuel breaks that have been
 9-28-05                                           82
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 86 of 112




           completed on both ends ofthe project. CDF entered into a VMP agreement with
           the private property owners to implement the project. This project was completed
           in 2004 with an additional grant award of $50,000.

       ■ Tuolumne Rancheria Project — The Bureau of Indian Affairs(BIA)and Baseline
         Conservation Camp crews began work on the Tuolumne Rancheria Project in
         2001. The primary objective of this project was to remove heavy fuel
           concentrations that had accumulated around homes adjacent to and within the
           perimeter ofthe Rancheria. It is estimated that over 20 acres have been treated to
           date. Prior to this project, the BIA had worked on mechanically treating fuels on
           the property boundary. This project lies within both the Highway 108 Strategic
           Plan Group and Ponderosa Hills Project area, and an official from the Tuolumne
           Rancheria is a member of both ofthese efforts. The Mi-Wok tribe also received
           funding in 2004 for a chipper unit and has formed a crew ofemployees to operate
           the unit within a 15 mile radius ofthe Rancheria.

       ■ Ponderosa Hills 2004"RAC" Grant- This grant project awarded $24,000 from
         the Tuolumne County Resource Advisory Council(RAC)to create a
           demonstration project fuel break between the Tuolumne Rancheria and the
           Ponderosa Hills subdivision on a portion of Skyline Drive near Turnback Creek.
           This project complimented previous mitigation efforts in this area. The Highway
           108 Fire Safe Council members coordinated and obtained all agreements with the
           affected landowners. A categorical CEQA exemption was available and granted
           by the Tuolumne County Community Development Department on all parcels
           three acres or less in size. This exemption reduced institutional barriers and aided
           project managers in attaining a project goal of completing this project in less than
           forty five days from inception. The goals ofthis project were to demonstrate a
           scenic and effective fuel break that is contiguous to the residential structures
           along Skyline Drive, and to serve as the first phase of a planned fuel break around
           the west and south-west areas ofthis subdivision. Due to terrain, mechanical
           treatment limitations, and an inability to bum on site, hand treatment and chipping
           was the only altemative available, and thus a high cost($3000/acre) was realized
           on this project.

       ■ Greater Twain Harte Fire Safe Program -This $90,000 project was awarded to
         the Twain Harte Community Services District and the Highway 108 Fire Safe
         Council in June of2004 with a goal of improving defensible space within a 21
           square mile project area. The project consisted of a cost share arrangement using
           grant funds to offset the costs oftransporting yard debris generated from
           homeowners complying with PRC-4291. A central collection facility and
           periodic tub grinding operation was established off Plainview Road (old Twain
           Harte dumpsite)at the west entrance to Twain Harte on Highway 108. A working
           group was established and developed an Access database for 5000 homeowners
           located inside the project area. A cost share agreement for curb-side pick-up was
           a major feature ofthis project and optional free drop off of accepted materials at
           the central collection site. Organic material was chipped in the tub grinder and
 9-28-05                                        33
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 87 of 112




           transported to co-generation plants for electricity generation with proceeds
           returning to the program. This group has once again developed a concept paper to
           continue and expand this program to the remainder ofthe county. Several
           problems were encountered in 2004 with the quality ofthe slash debris and
           several changes have been incorporated into the proposal for 2005.

       ■ Sugar Pine Fuel Break — SPI officials and Sierra Resource Management
           developed the Sugar Pine Fuel Break Project in 2002. This fuel break is located
           between the North Fork ofthe Tuolumne River and the communities of Sugar
           Pine and Long Bam. This fuel break connects to the Mi-Wuk Fuel Break to the
           west and is part ofthe fiiel break system proposed by the Highway 108 Strategic
           Planning Group. Timber harvests, thinning and mechanical fuel reduction
           measures will be used to treat the fuels. Both SPI and Sierra Resource
           Management are members ofthe Highway 108 Fire Safe Council and Highway
           108 Strategic Plan Group, which also support this project.

       ■ Tuolumne City Project — Tuolumne City is located near the canyon rim ofthe
           North Fork ofthe Tuolumne River. This area has been threatened numerous
           times by wildland fires that have originated in the river canyon. Protecting the
           city and surrounding areas from these fires has cost the State Emergency Fund
           several million dollars. Notable fires include the Graham Incident of August
           1996, which cost the state over $1.2 million and the Stanislaus Complex of
           September 1987, with a cost of$1.6 million. This project will substantially
           decrease the cost of providing protection for this area when future fires occur.

           This future proposed project will be a cooperative project between CDF,BLM,
           USFS and local landowners. It consists ofa 5 mile fuel break on the ridge north
           of the Tuolumne River canyon. The fuel break will provide a point of controlling
           any future wildland fires that originate in the canyon.

           The Tuolumne City Project is one of a series of projects that will focus on
           protecting the communities and other values that are at risk from wildfire in the
           area surrounding the North Fork ofthe Tuolumne River. This project will tie into
           the Ponderosa Hills Project to the east, which in turn joins with the federal fuel
           break system.

           Not only are structures at risk, but also the valuable watershed would sustain
           major damage should a wildfire occur in this area. Damage to this watershed
           would affect hydroelectric facilities, the timber industry, domestic water supplies,
           recreation facilities and many environmental resources in and downstream from
           the project site. Past fires in this watershed not only cost the state and federal
           governments millions of dollars to suppress, but also inflicted great monetary
           losses to public and private stakeholder assets.

       ■   Columbia State Historic Park/Cattle Drive Trail Fuel Break and Fire Defense
           Access Project — This project was submitted for consideration in 2003 through the
 9-28-05                                        34
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 88 of 112




           National Fire Plan WUI Grant process in cooperation with the Highway 108 Fire
           Safe Council, but was not funded. The proposed project is a planned fuel break
           on both private and public parcels north ofthe Columbia State Historic Park and
           south ofthe South Fork ofthe Stanislaus River. The fuel break would connect
           Yankee Hill Road with Parrotts Ferry Road terminating at the intersection of
           Marble Quarry Road and Parrotts Ferry Road. Also included in this proposal is a
           removal of overgrown fuels inside the right-of-way along several county access
           roads to the fuel break (Experimental Mine, Cattle Drive Trail, Ponce Road,
           Marble Quarry Road, and Yankee Hill Road). Before the project is resubmitted
           for grant consideration, affected landowners are being contacted for an update and
           approval on changes to the proposed project. In addition to national fire plan
           dollars, this project is an excellent candidate for Proposition 40 funding when it
           becomes available.


       ■ Cedar Ridge Project- The Cedar Ridge Project is in the conceptual stage and is
         in the Highway 108 corridor planning area between Sonora and Twain Harte,
         located in a heavily populated area between the South Fork ofthe Stanislaus
         River and Highway 108. This project will involve the creation offuel breaks and
         the use of prescribed fire to treat the fuels adjacent to the fuel breaks. The USFS,
         CDF,BLM and private landowners will be main cooperators in these projects.

           The Cedar Ridge Project will use the same treatments as the Mi-Wuk Fuel Break
           on the south canyon rim ofthe South Fork ofthe Stanislaus River. The
           communities ofPhoenix Lake, Cedar Ridge, Crystal Falls and Twain Harte will
           also be protected by these mitigation measures.

           The Cedar Ridge area borders the USFS Sampson Project, in which one
           component consists of performing manual fuel reduction measures on the
           northern boundary ofthe Cedar Ridge subdivision. This treatment area is near the
           Creek Fire of 1994, which burned over 1400 acres oftimber and threatened the
           subdivision. Crews have completed thinning ofthe vegetation adjacent to the
           subdivision in preparation for prescribed bums that are proposed for a later date.
           This is the first of a series of projects that are being planned in the general area
           and should be considered for Proposition 40 funding when available.

       ■ Peoria Flat-Rawhide Project-This is a conceptual fuel reduction project on
         Bureau of Reclamation property that extends from Baseline Conservation Camp
         to just south of the Rawhide Mobile Home Park. The vegetation in much ofthis
         area consists of heavy brush. New Melones Reservoir and Tulloch Lake are north
         ofthis project and it is not uncommon to get fire starts from boating enthusiasts
         recreating at these lakes. This project will give firefighters a safe place to both
           access and fight fires that occur in this area.

 Various projects have been proposed and implemented to mitigate the risk to those
 "Assets" that have been identified as being at risk in the Battalion. These prescriptive
 projects are as follows:
 9-28-05                                         85
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 89 of 112




           The Ponderosa Hills 2002 WUI Grant Project- This project was developed to
           seek grant funds to reproduce fire safe public information pamphlets to distribute
           to each homeowner in the Ponderosa Hills area. The public information
           pamphlets were produced and contained information to help educate the local
           citizens on the wildfire problem in the area and how they can prepare their homes
           and families the next time a wildfire occurs. The pamphlets included: evacuation
           routes;"what to do in case offire"; emergency radio stations; three types of
           evacuations; making your home fire safe; how to prepare your home for an
           oncoming fire; a map ofthe area displaying the evacuation centers; evacuation
           checklists; and other pertinent information for the homeowner that relates to
           wildfire safety. The pamphlets were distributed to the residents in Ponderosa
           Hills when fire safe inspections were performed in the spring of 2003.

           The $2,213 BLM WUI grant funds have been used to reproduce the public
           information pamphlets and evacuation plan maps. The brochures were adapted to
           the local area by CDF stafffrom fire safe pamphlets created by the Butte Unit.
           The evacuation plan maps were created by CIS staff ofthe Tuolumne County
           Community Development Department.

           The original grant proposal planned on duplicating 1000 copies ofthe maps and
           pamphlets, but due to higher printing setup costs, only 500 were printed. This is
           well over the amount necessary to provide a copy to every resident in the
           Ponderosa Hills subdivision. The intent of making 1000 copies was to provide
           the brochures to residents in communities adjacent to Ponderosa Hills that would
           use the same evacuation centers during major fires. Now that the brochures have
           been developed,they can be reproduced inexpensively for other communities in
           the local CDF Unit. Only maps would need to be updated for the intended
           communities. This was done through another grant in the Gibbs Ranch area near
           Sonora.


           Gibbs Ranch 2003 WUI Grant Project- Gibbs Ranch/Rancho Sonora Estates is a
           subdivision located northwest ofthe City of Sonora. This community situated on
           top of a steep hill above Highway 49 that is covered with heavy accumulations of
           vegetation. The Gibbs Ranch 2003 WUI Grant Project involved a similar process
           that was performed in the Ponderosa Hills 2002 WUI Grant Project. This project
           was completed in June of2004 with the distribution ofthe Tuolumne County
           Wildland Fire Evacuation Plan and travel map to every house in the planning
           area.



           The Greater Twain Harte Fire Safe Program - was a major success in 2004.
           Approximately 4000 tons of yard waste and slash debris was removed from the
           project area which encompassed twenty one square miles. Over 500 LE-38
           defensible space fire inspections were completed by CDF in the project area.


 9-28-05                                       86
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 90 of 112




       ■ Ponderosa Hills Skyline Drive Demonstration Project- was completed within
         budget and on time in July of 2004 and is the first phase of a proposed extension
         to neighboring projects being planned and implemented on federal lands to the
           south and east to protect this community.

       ■ Columbia Chipper Program -The Columbia Fire District received federal grant
         funding in 2004 for the purchase of a chipper unit and truck for towing to
         participating parcels for on site fuel reduction and broadcasting ofchipped
         material. As of January 2005, district personnel and volunteers will be available
         to chip clean woody material on a cost share basis with area landowners. Chips
           are to be left on site and not transported.

       ■ Tuolumne County Community Wildfire Protection Plan- was completed and
           approved by the Tuolumne County Board of Supervisors in December,2004. This
           comprehensive, yet broad based document brought together the decentralized
           efforts ofthe various stakeholders, interest groups, and agencies to mitigate the
           wildland fire problem in the county from a strategic perspective. Individuals from
           the various communities seeking to develop specific Wildfire Community
           Protection Plans should use this document as a framework and reference for more
           narrowly focused plans that would be tailored for specific communities.
       ■ Tuolumne County Wildland Fire Evacuation Plan — was produced initially for the
         Ponderosa Hills project and again in 2004 in the Gibbs Ranch subdivision with
           the intent to be used in other communities in the county. This document was also
           distributed in 2004 inside the Greater Twain Harte Fire Safe Project as part ofthe
           LE-38 defensible space inspection component. The document has been praised by
           all who have obtained a copy and only limited quantities exist. Grant funding for
           reprinting ofthis vital document and community maps will be submitted through
           the California Fire Alliance Grant Clearinghouse website in February 2005.

       ■ Tuolumne County Wildland Fire Education Plan — was submitted in 2004 but was
         not funded through the California Fire Alliance Grant Clearinghouse. This project
         proposes to educate the public on increased defensible space requirements as a
           result of new laws. Through the use of public presentations to homeowner
           associations, service clubs, and other interested focus groups, CDF staff will use
           multimedia tools to present changes to California State law that take effect
           January 1,2005.

           Additional education is planned through a revised fire road sign program. New
           signs will be developed and displayed along key highways in the county
           highlighting changes in the law regarding defensible space. This proposal will be
           resubmitted for consideration in February, 2005.

       ■ Ponderosa Hills Pine Needle Pick-up Program — $18,000 in funding has been
           provided to assist homeowners in the Ponderosa Hills subdivision near Tuolumne
           City to remove leaf litter and pine needle accumulations. Information and
 9-28-05                                         g7
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 91 of 112




           education is being provided through handout materials and personal contact from
           the Highway 108 Fire Safe Council on what action homeowners must take to
           comply with PRC4291 requirements for defensible space.

       ■   Cattle Drive Trail Fuel Break and Fuel Reduction Program - This project is being
           planned in three phases and extending from Yankee Hill Road to Parrott's Ferry
           Road. The fuel break is located along Cattle Drive Trail for the first phase and
           then follows the main ridgeline west to Blue Mountain Minerals. From Blue
           Mountain Minerals,the project follows Marble Quarry Road back to Parrott's
           Ferry Road near Gold Springs Subdivision. The first public meeting is scheduled
           for January 2005. Interest letters have been sent to affected landowners.

       ■ Ponderosa Hills/Skyline Drive Fuel Reduction Extension - This project is being
         submitted for grant consideration from the Highway 108 Fire Safe Council in
         February 2005. The project will extend the initial work that was completed in
           2004 on Skyline Drive in Ponderosa Hills around the Ponderosa Hills subdivision
           and connect with USFS fuel reduction projects near Buchanan Mine Road to the
           Southeast.


       ■ Tuolumne County Fire Safe and Evacuation Plan — This project has been
         submitted for grant consideration in 2005. Through an aggressive fire road sign
           program and re-printing ofthe Tuolumne County Wildland Fire Evacuation Plan
           with fire safe inspections, this project will reduce the number of homes damaged
           by wildland fire. Education about fire clearance requirements through public
           meetings and the fire road sign program will increase awareness ad compliance
           with new provisions ofPRC 4291.

       ■ Fire Prevention Signs — Post fire prevention signs, to better educate the public on
         fire hazards and methods of prevention. Messages will target causes from
           equipment use.

       ■ LE-38 Inspections — Utilize self inspection mailers throughout the greater Twain
         Harte area to bring 5000 properties into compliance with PRC 4291.

       ■ Bum Permit Administration — Provide fire prevention education materials and
           positive agency contact with each permit, explaining fire safety tips. Also provide
           general guideline pamphlet for evacuations and home owner preparation.

       ■ Enforcement of laws relating to wildland fire, including prosecution of arson type
           fires.


       ■ Cite all debris buming violations and referral to Tuolumne County Air Pollution
           Control for enforcement action.

       ■   Initiate bum ban effective fire season 2005 for all open buming. This will
           eliminate fires caused from debris buming.
 9-28-05                                        88
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 92 of 112




           Enforcement inside the Greater Twain Harte Fire Safe Program of PRC-4291
           inspections and citations if needed during a focused inspection period to be
           completed before June 2005.

           Aggressive fire cause and determination of all unwanted fire.

           Focused LE-38 program in the Columbia and greater Sonora area with evacuation
           flyer distribution and explanation.

           Focused LE-38 program in the Greater Twain Harte, Phoenix Lake, and Cedar
           Ridge areas with evacuation flyer distribution and explanation.

           Bum Permit administration and distribution in 2004 of evacuation flyer and
           distribution at the time of permit issuance.

           Continue fire prevention roadside sign program and update if grant funding
           becomes available.



Tuolumne County Fire Marshal WUIMitigations

In Tuolumne County,the inspection authority is the Tuolumne County Fire Prevention
Bureau(FPB). This department is under the direction ofthe Tuolumne County
Community Development Department.

In order to mitigate the wildland fire problem in Tuolumne County,the Califomia
Department of Forestry and Fire Protection's Tuolumne-Calaveras Unit Chief and The
Tuolumne County Board Of Supervisors directed the Tuolumne County Fire Marshal to
make the following amendments to the County's adopted Ordinance Codes for the
Califomia Building Code(CBC)and Califomia Fire Code(CFC)and the Fire Safe
 Regulations with Public Resources Code 4290 and 4291.

 A. Defensible Space
           "Defensible Space" is the area within the perimeter of a parcel where basic
           wildland fire prevention practices and measures are to be implemented and
           maintained, including but not limited to removing brush,flammable vegetation, or
           combustible growth that is located from 30 feet to 100 feet from a building or
           stmcture measured from the eaves, porches, decks and balconies to the property
           line, to provide the key point of defense from an approaching wildfire or an
           escaping stmcture fire.

           Many of the parcels in the County that lend themselves to easier development
           have now been developed or "built out" leaving many challenging odd shaped or
           steep parcels for homes to be built on. A combination of exceptions listed below
           focus on Fuel Reduction for the wildland and Fire Safe Constmction standards
 9-28-05                                         89
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 93 of 112




           built into a home to protect it from wildfire. Together,these measures protect the
           wildland and make the home safer to defend or even able to defend itself should a
           fire occur.

               1. A request for an exception to Defensible Space and Fuel Modification
                  shall be made in writing to the inspection authority by the applicant or the
                  applicant's authorized representative. The request shall state the specific
                  section(s)for which an exception is requested, material facts supporting
                  the contention ofthe applicant, the details ofthe exception or alternative
                  measures proposed, and shall include a map showing the proposed
                  location ofthe exception or alternative measures and a written summary of
                  the exception or alternatives. Exceptions or alternative measures shall be
                   limited to the following:

               2. Defensible Space may be reduced when the applicant or his/her authorized
                  representative submits a comprehensive fuel reduction plan to the
                  inspection authority(FPB). Once the fuel reduction plan is approved by
                  the inspection authority(FPB),the plan shall be implemented and
                  completed prior to approval ofthe Final Parcel or Subdivision Map,or
                  prior to conducting a final inspection under a building permit, or issuing a
                  building permit. Implementation and completion shall be documented and
                   approved by the inspection authority(FPB).
               3. The following alternative measures or others may be granted by the
                  inspection authority(FPB)when Defensible Space requirements are
                  physically impossible to meet and the alternative measures substantially
                   reduce the fire hazard to a level equivalent to that ofthe Defensible Space,
                   are agreed upon by the applicant prior to the issuance ofa Building Permit
                   and are completed prior to the final inspection or the issuance of a
                   certificate of occupancy for the Building Permit:

                   a.      A residential fire sprinkler system meeting the requirements of
                           NFPA 13 D,with the addition of pilot fire sprinkler heads in the
                           attic, and a minimum ofone hour-fire resistive construction on the
                           structure's exterior, including accessory attachments with
                           habitable spaces and projections, such as eaves, decks and porches
                           shall be a minimum of one-hour fire resistive construction, heavy
                           timber construction or constructed of approved non-combustible
                           materials and shall have the under floor enclosed within six inches
                           ofthe ground. Final inspection and approval is required by the
                           inspection authority(FPB).
                    b.     Fuel breaks or maintained green belts with other alternative built-
                           in fire protection measures which may be granted by the inspection
                           authority(FPB)based upon certain modifications ofthe California
                           Building Code standards for one-hour fire resistive construction
                           installed on the exterior of a structure including the eaves, decks

 9-28-05                                        90
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 94 of 112




                         and porches.

          4. Defensible Space shall not be reduced to less than six(6)feet from the
             overhang of the eaves on the affected side requiring the Defensible Space.

B. Fire flow

               To assure the needed amount of water is on site to keep a fire from
               spreading from a commercial structure under construction to the wildland or
               forest, fire flow must be on the parcel and available through a fire hydrant at
               the time of issuance ofa building permit as outlined in Section 15.20.010(A)
               ofthe Tuolumne County Ordinance Code.(CFC Amended).
C. Fireworks

               To continue to keep the number offire starts down from fireworks, Section
               15.20.080 of the Tuolumne County Ordinance Code is adopted to prohibit
               the use of certain fireworks throughout the County including all Fire
               Districts and further regulate public fireworks displays to reduce the fire
               hazard and augment the provisions of the California Fire Code, Article 78
               and Article 11, Section 1101, Division II, Appendix II-A, Section 10.


               Fireworks Public Education


               Each year, CalTrans readable message signs are activated in Oakdale,
               Calaveras County, and Tuolumne County. Cable TV presentations are made
               during Tuolumne County Board of Supervisors meetings by Tuolumne
               County Fire Prevention Bureau staff and meetings are also with our high
               risk communities and stakeholders. CDF Fire Prevention staff also
               distributes and displays paper signs throughout Tuolumne County. Meeting
               internally with law enforcement staff, citations are reviewed on an annually
               basis. All law enforcement agencies in Tuolumne County work
               cooperatively during the 4^ of July holiday period to eliminate illegal
               fireworks use.


D. Wood Shakes

          The County's hot dry summers and continuing building boom with the smaller
          than ever volunteer fire department makes getting enough equipment and
          firefighters to a single fire a challenge for the Assistant Fire Warden. Section
          15.20.025 ofthe Tuolumne County Ordinance Code is adopted to prohibit wood
          shakes, wood shingles and other wood roof covering materials in all roof covering
          classes and walls for all structures, except for minimal repair ofexisting roofs or
          walls to prevent the spread offire caused by flying embers and further stress on
          the fire department during a fire.



9-28-05                                        91
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 95 of 112




F. Roads

          The Tuolumne County major road system is narrow, steep, and winding system
          wide and could be characterized in many locations as constantly congested with
          heavy traffic. Thick vegetation growing along many ofthe right-of-ways also
          negatively impacts roadways. Collectively, these factors combine to act as a
          barrier for timely responses offirefighters.
          The construction of 20 foot wide travel ways, with safe access length limits on
          roads and proper identification ofsuch roads, is needed to allow a speedy
          response time for firefighters throughout the year as outlined in Section 15.20.045
          ofthe County Ordinance Code amending the California Fire Code Section 901.4.5
          and Section 15.20.050 ofthe County Ordinance Code supplementing California
          Fire Code Section 902 and PRC 4290.

G. Private Driveways
          Section 902, Fire Department Access, of Article 9 is supplemented by the
          provisions of sections 15.20.050 T.C.O.C. and PRC 4290. Creating a Residential
          Driveway width that is 12 feet or two parcels may share a common driveway if
          it's 18 feet and the required slope, turnouts and turn around are installed to safely
          allow firefighters to move from one home to the next to protect them during a
          wildland fire.


H. Street Addressing

          Section 901.4.4, Premises identification, of Article 9 is supplemented by the
          provisions of sections 15.20.040 and 4290. Creating identification of buildings,
          reflective, ifthe home is more then 50 feet it must be posted at the road and it
          must be maintained. This is to assist firefighters on the County's narrow, steep,
          winding roads, rolling hills with thick vegetation that acts as barriers for viewing
          address and identification on buildings and homes as firefighters try to achieve
          timely responses during wildland fires or incidents that threaten the wildland.



POLICY CHANGES


A. Propane Tanks

          As the building boom continues each home is built with a single LPG tank for fire
          fighters to protect during a wildland fire or structure fire. Under the guidelines
          outlined in the CFC and NFPA the Fire Marshal is now giving homeowners the
          option to have the tank installed underground which has been proven safer during
          a wildland fire.



9-28-05                                        92
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 96 of 112




B. Recommended Changes to Land Use and Development in the Future

             1. Focus more on the maintenance ofthe fuel treatments or roads.
             2. Approve a variety offire resistive siding material to be used on the
                 exterior of all new homes under construction.
             3. Develop a residential fire sprinkler ordinance, which includes some
                exterior protection for homes on steep slopes.
             4. Require subdivision over 12 parcels to have a community propane system.

Each CWPP project shall comply with all Federal, State, and County Laws, Regulations
and Locally Adopted Ordinances.

Highway 108 Strategic Fire Planning Group Efforts

In concert with the Highway 108 Fire Safe Council efforts, in March 2004,the Highway
108 Strategic Fire Planning Group formed. Made up of County, State, and Federal Fire
Protection Agencies and large private landowners(cooperators), the purpose ofthis
group was to cooperatively plan and implement a strategic fire defense system designed
to reduce the threat of loss of life, property, and natural resources within the Highway
108 corridor wildland urban interface zone.

The Highway 108 Strategic Fire Planning Group consists ofthe following agencies and
cooperators:

          USDA Forest Service, Stanislaus National Forest
          Tuolumne County Fire Department
          California Dept. of Forestry and Fire Protection — Tuolunme-Calaveras Unit
          Bureau of Land Management
          United States Bureau of Reclamation
          Sierra Pacific Industries
          Highway 108 Fire Safe Council
          Tuolumne Band of the Me-Wuk Indian Tribe

Several agency representatives to the Highway 108 Strategic Fire Planning Group are
also members ofthe Highway 108 Fire Safe Council. The Fire Safe Council has been
active for the past three years and these efforts will continue. With the publication and
subsequent implementation of the Highway 108 Strategic Plan,three critical roles have
been identified for the Highway 108 Fire Safe Council:

      1. Continue to educate and assist individual property owners in making their
         privately owned property more fire resistant/fire safe.

      2. Serve as a formal, non-profit entity that can apply for various funding types and
         grants for projects that Agencies can not apply for.


9-28-05                                       93
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 97 of 112




      3. Assist in working with private landowners where strategic fire treatments on
         private lands are key to the success ofthe overall strategic defense system. The
         Fire Safe Council can assist in securing resources for both planning and treatment
          implementation within identified areas.

Members ofthe Highway 108 Strategic Fire Planning Group have developed and signed
a Memorandum of Understanding outlining the purpose, benefits and interests, and
responsibilities ofthe participating agencies and cooperators in developing and
implementing the Highway 108 Strategic Fire Plan. A Communication Plan was also
developed by the Highway 108 Strategic Fire Planning Group. The purpose of the
Communication Plan is to ensure that communication goals and objectives are met,and
that the involved fire protection agencies and cooperators speak with a single voice as
they cooperatively plan and implement strategic fire defense system projects within the
planning area.

Within this Strategic Fire Plan,the total fire environment was analyzed. Based on the
analysis, treatments needed to create a strategic fire defense system across jurisdictional
boundaries and a variety ofland ownership were identified. Priorities for treatments have
also been addressed.


The local Fire Safe Council, homeowner associations, local business owners and private
landowners must continue to be involved and do their part within the each local
community and/or subdivision. By working together, a more fire safe environment will
result in minimizing losses of life, property and natural resources when a wildfire does
take place.

The table below lists the projects that are planned within the Highway 108 Strategic Fire
Planning Area in 2005/2006.

Table 10: Highway 108 Strategic Fire Planning Group 2005/2006 Projects

                                                                         PLANNED
VEGETATION TREATMENT/FUEL                           AGENCY
                                                                   IMPLEMENTATION
          REDUCTION PROJECTS                  JURISDICTION
                                                                            YEAR

French Camp Fuel Break                                FS                  2005/2006
Cattle Drive Trail Fuel Break                        CDF                2005-Phase I
Old Oak Ranch/Clovis USD Fuel Break                  CDF                  2005/2006
Yankee Hill/Big Hill Fuel Break                      CDF                  2005/2006
Five Mile Fuel Break                                  FS                  2005/2006
Cedar Ridge Fuel Break                               CDF                  2005/2006
Mi-Wuk/HWY 108 Fuel Break                           CDF/FS                  2005
Greater Tuolumne City Fuel Break             FS/CDF/BLM/PVT               2005/2006
PRC 4291 Defensible Space                            PVT
                                                                       2005 & Ongoing
Compliance
RLC Fuels Reduction                                  PVT                     2005

9-28-05
                                             94
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 98 of 112




                                                                       PLANNED
VEGETATION TREATMENT/FUEL                         AGENCY
                                                                 IMPLEMENTATION
          REDUCTION PROJECTS                    JURISDICTION
                                                                          YEAR
Skyline Drive/Turnback Creek                        PVT                    2005
Fuels Reduction Proiect
Greater Tuolumne City                       FS/CDF/BLM/PVT              2005/2006
 Sampson Fuels Reduction                             FS                    2005
Beardsley Line DFPZ                                  FS                    2005
Pinecrest Fuel Reduction                             FS                    2005
Highway 108 Community                                FS                    2005
Protection
D53 Roadside Hazard Fuels                            FS                    2005
Reduction
D53 Thin                                             FS                    2005
South 108 Fuel Reduction                             FS                    2005
SPI Planned Projects                                 FS                    2005



Battalion 16 Plan



Battalion 16 Overview


Battalion 16 extends from the foothills in Eastern Stanislaus County on the west,to the
Battalion 15 boundary to the north, the Tuolumne County line on the south and several
miles east of Groveland. The elevation ranges form 250 feet on the west to 3,500 feet on
the east side ofthe Battalion. The main communities in the Battalion are Lake Don
Pedro, Chinese Camp, Moccasin and Groveland. Ranching,tourism, recreation and
small businesses are the main source of revenue in this area. Highway 120 serves as one
ofthe four major access points into Yosemite National Park. This leads to increased
traffic on this highway, especially during the summer months. The Groveland
Community Services District provides structural fire protection to the greater Groveland
area. All other local government fire protection in the Battalion is provided by the
Tuolumne County Fire Department. The Groveland(2 engines). Green Springs(1
engine) and Blanchard (1 engine)CDF FFS are within this Battalion. The Groveland
station serves as the Battalion headquarters.



Battalion 16 Fuels, Assets at risk,Ignition and Fire History Summary

The areas around the Lake Don Pedro,the community of Moccasin, and the Tuolumne
River Canyon below the community of Groveland present the greatest threats in the
Groveland Battalion.



9-28-05
                                            95
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 99 of 112




Assets in Battalion 16 include:
      ■   Concentrations of residential and commercial structures in the communities of
          Groveland and Lake Don Pedro.
      ■ The Priest Watershed provides water and power to the City of San Francisco.
        Soil erosion and ash from wildfires damage and degrade the water storage and
          power generating facilities.
      ■ Don Pedro Reservoir provides irrigation water and power to the Turlock and the
          Modesto Irrigation Districts.
      ■ The Tip Top Mountain Peak northwest of Groveland has communications vaults
        and various types of antennas. The antennas are used for radio, microwave, and
          cellular phone services.

The Groveland and Moccasin area has experienced numerous major fires including the
Creek, Moccasin,Priest, Ackerson, and Roggie Fires. The Fourth of July week at Lake
Don Pedro Reservoir usually has an increase in fireworks caused fires. The majority of
the Lake Don Pedro area fires are caused by vehicle and equipment use. Through public
education in 2004 there were no equipment use caused fires in the Lake Don Pedro area.
The Groveland and Moccasin areas have a history of arson fires, but due to law
enforcement efforts by BLM,USFS,and CDF there were no arson fires in 2004.

The Groveland and Moccasin area has a history of large damaging fires. Fire history data
indicates that a large fire occurs every other year in this area whether it is on federal or
private land. Frequent large fires in this area have caused increasingly serious losses of
property and high-value resources.


Battalion 16 Prescriptions

      ■   The Lake Don Pedro area has large concentrations of brush. These brush areas
          pose a threat to the Lake Don Pedro community. The following measures will
          take place to mitigate this hazard:
              o A focused hazard reduction program (LE-38 inspections) will be done in
                the areas adjacent to the brush concentrations annually.
              o The Yosemite Foothills Fire Safe Council will work with local landowners
                 to reduce fuels on their property. The Don Pedro Homeowners
                 Association provides a centralized location for property owners to dispose
                 of vegetation. This project is ongoing.

      ■ The Moccasin area has large concentrations of brush. The area south of Moccasin
        is in its third year of growth since the Creek Fire. The area around Priest Grade
          where the Moccasin Fire occurred in 1992 is in its 13*^ year of growth. The
          Moccasin area is in the Southwest interface Team Project area. The following
          projects will help mitigate this hazard:
              o Tip Top Fuel Break — This fuel break is a cooperative effort between CDF
                 and BLM to construct a fuel break that extends along ridges from
                 Highway 120 west of Big Oak Flat northward to the shores of Lake Don
9-28-05                                         95
RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 100 of 112




                  Pedro. This is where the Moccasin Fire of 1992 burned,threatening the
                  Big Oak Fiat and Groveland communities. Since the fire, the heavy brush
                  that existed prior to the fire has grown back presenting the same scenario
                  as before. Planning for this project began in the fail of2001. Status:
                  BLM mastication work has been completed. A small section of line is left
                  to be completed by hand and should be completed in winter 2005
              o   Jackass Fuel Break - The Jackass Fuel Break begins on the ridgeline Just
                  south of Big Oak Flat and continues in a mainly southern direction to the
                  Tuolumne/Mariposa county line. This project lies within the Southwest
                  Interface Team Project area. This fuel break consists of privately owned
                  land and BLM land. This fuel break played a role in helping to contain
                  the Creek Fire. This fuel break also acts as a buffer for the communities
                  of Big Oak Flat and Groveland. Status: Some ofthe fuel break is in
                  maintenance mode, while some is still being completed,
              o Hetch Hetchy/Anker # 2 VMP- This project is a prescribed bum on
                HHWP,BLM,and private land in the Moccasin area. The northem end of
                this project is the Hetch Hetchy/Anker #1 VMP,and the southern end is
                the Creek Fire. Reducing these fuels will give fire fighters a chance to
                contain the fire before it gets into the Priest Reservoir basin. Priest
                Reservoir provides drinking water to millions of people in the Bay Area.
                Status: Project is being reviewed in Region Office; plan to begin prep
                work in winter/spring 2005.
              o Old Priest Grade Fuel Break- This fuel break begins at Priest Station and
                  mns along the ridgeline down to the community of Moccasin. This area is
                  where the Moccasin Fire occurred in 1992. This fuel break will give
                  firefighters a chance to stop the spread of a fire into the Priest Reservoir
                  Basin and into the community of Big Oak Flat. This project consists of
                  private property, BLM and HHWP. Status: Planning stages.

       ■ The Tuolumne River Canyon has steep, bmsh covered slopes that have resulted in
         many serious threats to the communities directly south ofthe canyon.

           o Rim Tmck Trail Fuel Break - This fuel break mns from the west side of
              Indian Creek westerly to the north ofPine Mountain Lake,to Wards Ferry.
              This fuel break was used during the Stanislaus Complex in 1987 to keep fire
              out ofthe Pine Mountain Lake Subdivision and the community of Groveland.
              Currently the larger property owners are working together to reopen sections
              ofthe fuel break with their own equipment and manpower. Since the spring
              of2004,the property owners have completed one mile offuel break. Status:
              Fall of2005 begin CEQA process for remaining line that needs to be
              constmcted.
           o Pine Mountain Lake Project- The Pine Mountain Lake Project is an ongoing
             cooperative fuel reduction project between CDF and the Pine Mountain Lake
             Association, in the community of Groveland, within the Pine Mountain Lake
             subdivision. A private consultant developed a pre-fire management plan for
              the Association, which included removal of dense vegetation on 382 acres,
 9-28-05                                        97
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 101 of 112




              and a focused fire safe inspection on the homes and vacant lots within the
              subdivision. Work began in 1997. The Pine Mountain Lake Project, through
              its fuel reduction measures, will help firefighters get a quick upper hand on
              fires that occur in the area, thus reducing the economic impacts on the
              community. Status: CEQA will need to be renewed 2006, project will be
              ongoing.
           o Senior Assistance Project- The Yosemite Foothills Fire Safe Council was
             awarded a grant to make the Yosemite Vista Estates subdivision a fire safe
             community. In May of2004 the Big Creek fire threatened this community.
             Large areas of standing brush have been masticated around the perimeter of
             the community. Other areas have been cleared by heavy equipment. The
             interior ofthe community will be cleared by contract labor. Status: Project
             will be completed in the fall of2005.
           o Southwest Interface Team(SWIFT)Project-This project is a cooperative
              project between the USFS,CDF,(TCU &MMU),BLM,Mariposa County
              Fire Department, Tuolumne County Fire Department and the Natural
              Resources Conservation Service(NRCS). This project will be ongoing and
              will focus on the area ofsoutheastern TCU,northeastern MMU,and
              southwestern Stanislaus National Forest(STF). This area has seen the most
              significant wildland fire history of all areas of both Units and the Stanislaus
              National Forest. The team will perform an assessment of the area similar to
              that ofthe CDF Fire Plan process. Projects will then be developed to mitigate
              the hazard. The team concept will ensure that all projects are coordinated
              between all agencies so that the maximum benefit will be achieved.
              Another project evolving from the SWIFT effort will be a wildland fire pre-
              attack plan for the project area. This plan will include the collection of
              specific GIS spatial data that will identify water sources, helispots, staging
               areas, structures, fuel breaks, and many other pertinent details that will assist
               in the fire control effort.


       ■   Creek Fire Fuel Maintenance Demonstration Project-This is a cooperative
           project with BLM to utilize prescribed burning on the Creek Fire area of2001 as
           a hazard reduction/maintenance treatment. A component of this project will
           involve identification ofthree specific bum areas within the fire area to treat with
           prescribed fire based to determine an appropriate fire rotation period that would
           result in less volatile fuel beds. This project will also result in community and
           watershed protection. The treatment will occur on 2,400 acres, where 800 acres
           will be burned each year. BLM did not secure funding for this project in 2005,so
           the earliest the project could start is 2006.

       ■ Tuolumne County Fire Safe and Evacuation Plan - This project has been
         submitted for grant consideration in 2005. Through an aggressive fire road sign
         program and re-printing ofthe Tuolumne County Wildland Fire Evacuation Plan
         with fire safe inspections, this project will reduce the number of homes damaged
         by wildland fire. Education about fire clearance requirements through public
 9-28-05                                         98
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 102 of 112




           meetings and the fire road sign program will increase awareness ad compliance
           with new provisions ofPRC 4291.

           High visibility and patrol at Lake Don Pedro Reservoir during the Fourth of July
           week.


           Explain fire safety tips, provide fire prevention education materials during bum
           permit issuance.

           Monthly fire prevention message in South County newspaper by Fire Safe
           Council.
           Fire Prevention signs
           Engine in 49'er parade in Groveland.
           Participate in fire prevention education programs at local schools.
           Fuel Breaks- See Mitigation Prescriptions for High Hazard Fuels
           VMP- See Mitigation Prescriptions for High Hazard Fuels
           LE-38 inspections
           Fire Prevention Signs
           Bum Permits


 Battalion 16 Cooperators Projects

       ■ Highway 120 West Fuel Break(USFS STF Groveland District)-The objective of
         this project is to reduce fuel loading and ladder fuels on both sides of Highway
         120 for a distance of approximately 200' feet from the highway centerline. Work
           will be performed on 332 acres along Highway 120 from Old Highway 120
           (Second Garrotte) east to Colfax Springs. The NEPA analysis has been
           completed and it is anticipated that the project will be completed in 2006.

       ■   Creek Fire Research Project- This is a cooperative project between the
           Tuolunme County Farm Advisor -University of Califomia-Agriculture & Natural
           Resources-Cooperative Extension, Bureau of Land Management and CDF. This
           project will analyze the affects that repeated fires over an area have on the
           vegetation, soils and other site features. It was funded by RAC Grant funds and
           will continue through 2006. Sample plots have been set up on the Railroad Grade
           southeast of Priest Reservoir.

       ■ Fuel Reduction Under High Voltage Transmission Lines Project(Hetch Hetchy
         Water and Power)— This project is utilizing Hetch Hetchy Water & Power staff
           and contractors, and fire crews from Baseline Conservation Camp to reduce
           hazardous fuel loading under numerous transmission lines. The use of hand
           crews and mechanical mastication will reduce the fuel loads, which will lesson
           wildfire damage to the lines, and provide breaks in heavy fuel beds that lie
           adjacent to many communities. The work will occur on various locations
           throughout Southem Tuolumne County. An estimated 90 acres will be treated
           each year in 2005 and 2006.
 9-28-05                                       99
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 103 of 112




           Priest Reservoir Hazard Reduction Project(Hetch Hetchy Water and Power)-
           The objective ofthis project is to maintain a fuel profile around Priest Reservoir
           that reduces the potential for wildfire damage to the high value domestic water
           supply. Mechanical, hand, and animal treatments will be utilized to reduce the
           fuel loading in specific areas around the reservoir. Approximately 150 acres will
           be treated per year in 2005 and 2006




                         FIRE SAFE COUNCIL ACTIVITIES



 Calaveras Foothills Fire Safe Council



 2001 Fire Safe Council Formation Grant Project

 In March 2001,TCU staffapplied to the Stanislaus National Forest for the USES Dependent
 Rural Communities Grant to seek funding for the Fire Safe Council Formation Project. This
 project was proposed to expand the original Tuolumne-Calaveras Fire Safe Council into four
 new Fire Safe Councils centered on each ofthe Four east-west State Highway Corridors
 (Highways 26,4,108 and 120)in the Unit. The Fire Safe Councils are a coalition of
 government,public and private sector individuals and organizations that share a common,
 vested interest in wildland fire prevention and loss mitigation for the area. The four councils
 have provided a needed link for input and cooperation between the public and private sectors
 to the fire agencies in the development of projects for the National and California Fire Plans.
 In September 2001,the Stanislaus National Forest awarded TCU with $101,300 to contract
 with a consultant who would coordinate the formation ofthe new fire safe councils.

 In September 2002,TCU awarded the coordinator contract to Mark Valle ofCorporate
 Visions j5x)m Carlsbad,California. Mark met with Unit staffin October to formulate a list of
 potential council members and develop a plan for starting the councils. The councils are now
 non-profit corporations certified by both the State of Califomia and the Internal Revenue
 Service(IRS). The councils have been developing and presenting their strategies to spread the
 fire safe message and reduce the wildfire hazards that exist in their communities. They are
 working with the fire protection agencies within each council's geographic area.



 2001 Fire Safe Council Operating Costs Grant

 After the Stanislaus National Forest awarded TCU the grant to contract with a coordinator to
 expand the current Tuolumne-Calaveras Fire Safe Council to four new Fire Safe Councils,
 9-28-05                                       100
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 104 of 112




 TCU pre-fire management staffapplied for the 2001 Community-Based Wildfire Prevention
 Grant through the Sacramento Regional Foundation.TCU was awarded $20,000 to provide
 operational funds for information and education materials, and general expenses to each ofthe
 four new Fire Safe Councils to assist in their establishment and planning for the next 18
 months. The four councils used this money to file for corporate and non-profit status, provide
 travel expenses for Mark Valle to attend the statewide Fire Safe Council meetings, and
 purchase supplies, brochures and marketing materials. This grant ended on June 30,2003.
 Fire Safe Council Operations 2003 Through 2004

 Upon completion ofthe Grant contract, the Calaveras Foothills and Sierra Highway 4
 Fire Safe Councils continued under volunteer members and contributions. The Secretary
 for the Calaveras Foothills Fire Safe Council contributed to shared information between
 the two Councils with the absence of a Council Coordinator. In December of 2003, a
 decision was made to merge the 2 Fire Safe Councils into one due to declining volunteer
 membership and difficulty in obtaining funding for two separate Councils. The joint
 Boards voted to merge under the Calaveras Foothills Fire Safe Council articles of
 incorporation and place the Sierra Highway 4 Fire Safe Council on an inactive status.
 There is now only one FSC serving all of Calaveras County and western Alpine County.

 The Calaveras County Board of Supervisors on January 5,2004 approved a minute order
 authorizing the allocation of Federal Forest Reserve Title III funds of$40,000 for the
 hiring ofa part-time Coordinator for the Fire Safe Council. Also included in the minute
 order was $379.87 for fire prevention brochures for the Fire Safe Councils. A part-time
 coordinator was hired effective June 15,2004 with a 24-month contract. Office space
 was being provided in Angels Camp by the County Board of Education.

 The Fire Safe Council completed the preparation offive Concept papers for submission
 to the State Fire Safe Council Clearinghouse in February, 2004. One paper was selected
 for funding by the Bureau ofLand Management entitled Defensible Space for Seniors
 and the Disabled. The grant award for $54,000 is pending and should be funded in 2005.

 During the latter part of 2003,the Fire Safe Council was awarded $15,000 from the
 Calaveras County Air Pollution Control District to operate a chipper program that would
 reduce airborne emissions from outdoor burning. The Council hired a Chipper
 Contractor starting in May,2004. The final chipping was completed on September 30,
 2004. Onsite inspections and chipping of70 properties totaling 5,463 cubic yards of
 material were conduced over 132 hours ofcontractor time. Total contract cost for our
 chipper contractor was $13,200. Work included 53 lots in Bear Valley and Sky High
 Ranch Subdivisions.


 Community outreach activities ofthe Calaveras Foothills Fire Safe Council included
 attending the Home and Garden Show; displaying the Fire Safe Brochures at the CDF
 booth during the County Fair; operating the informational booth at the Mokelumne Hill
 4th of July event; attending the West Point and White Pines Lumberjack Days; and
 presentations to homeowners associations.
 9-28-05                                       101
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 105 of 112




 The Fire Safe Council also initiated work on the preparation of a Calaveras County
 Community Wildfire Protection Plan in coordination with the State Department of
 Forestry(CDF),U.S. Forest Service(USFS), all fire prevention agencies and
 stakeholders in the County. Work is now spearheaded by the San Andreas office of CDF
 with stakeholder meetings to occur in 2005.


 Fire Safe Council Operations 2005

 A total of seven concept papers were submitted to the State FSC Grant Clearinghouse for
 funding consideration. They included resubmitting the four unfunded projects that were
 submitted in 2004 and separating the Roadway Clearance Project into two parts. The
 new projects were Seniors and Disabled Defensible Space and Chipping. The Seniors
 and Disabled Defensible Space was selected by the US Forest Service for funding of
 $66,000 and an application has been submitted. The two phases ofthe Roadway
 Clearance grant were selected by the CDF for funding under Proposition 40 for a total of
 $109,400 and applications are being prepared.

 An additional $14,000 was received from the Calaveras County APCD to continue the
 Chipping Program in 2005 and field work is underway. A grant application was
 submitted to the Calaveras Community Foundation for a "Living with Fire" insert in the
 two weekly local newspapers published by the Enterprise. A request for $20,000 from
 the Federal Forest Reserve Title III funds from Calaveras County was rejected by the
 Board of Supervisors because funds remained to continue the part-time FSC Coordinator
 for another year. The Supervisors indicated that they would consider another request
 from the FSC in next years' funding cycle. A fire assessment of Love Creek and Forest
 Meadows was requested and conducted by Fire Wise with the goal of obtaining national
 recognition for these two communities.

 Preparation of a Calaveras County Community Wildfire Protection Plan is underway.
 Stakeholder meetings have been held and dra^ reviewed by the CFFSC. The Plan is
 scheduled for completion in July 2005. Community outreach activities continued in 2005
 including attending local events and distributing educational material.

 Western Alpine County

 While not part ofthe Tuolumne-Calaveras Unit's administrative boundaries. Western
 Alpine County is within the Arnold Battalion's sphere ofinfluence. The TCU 2005 Pre-
 Fire Management Plan will be considered the CWPP covering this area until Alpine
 County incorporates this area into their CWPP. The wildland fuel hazard and assets at
 risk maps for this area can be found in the Amador El Dorado Unit Pre-Fire Management
 Plan.




 9-28-05                                    102
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 106 of 112




 The community of Bear Valley has recently become very active in attempting to address
 fuel accumulations. The homeowners association has retained the services ofa
 Registered Professional Forester(RPF)to assess the wildland fuel hazard in the
 community. Based on the assessment,treatments were initiated on common areas within
 the Bear Valley Subdivision with the intent of reducing fuel loading. In addition, the
 public works department has been successful in obtaining an Alpine County Resource
 Advisory Committee(RAC)grant to treat fuel along roadways to improve vehicle access
 and evacuation routes. It is expected that the community will become more active in the
 future in attempting to obtain additional grants for fire safe projects.

 Western Alpine County 2004 Activities

 In 2004,the Bear Valley community took an important first step towards promoting and
 improving community fire awareness through the preparation and adoption ofthe Bear
 Valley Community Plan to Reduce Wildfire Risk and Improve Forest Health. This
 comprehensive report was prepared by RPF Don Stikkers at the request ofthe Bear
 Valley Residents Inc.(BVRI). The report was funded by the Alpine County Fire Safe
 Council in the sum of$1,600.00 and provides the framework for future fire planning and
 resource management activities in the Bear Valley community. An assessment ofthis
 nature to determine local forest health conditions had not been conducted in more than 10
 years.


 In 2004,40 property owners agreed to the recommendations provided in the Bear Valley
 Community Plan to Reduce Wildfire Risk and Improve Forest Health for defensible space
 and fuels reduction. These property owners participated in property reviews prepared by
 Don Stikkers. Many ofthose property owners filed fire safe exemptions with CDF to
 have over dense trees thinned on their lots in the summer and fall of2004. Some work
 was completed by the fall of2004 and more work is expected to be done in 2005.

 In 2004, approximately 30 Bear Valley property owners participated in the Calaveras
 Foothills Fire Safe Council Chipper Program during July of2004.

 In 2004, BVRI initiated and funded a common area fuels reduction project on
 approximately 17 acres of land near Bear Lake. This project will be completed during
 the summer of2005. Upon completion of this current project, additional future
 community fuels reduction projects will be identified and proposed by BVRI.

 The Bear Valley Fire Department and Alpine County Road Department conducted a fuels
 reduction project on 2-6 foot tall Tamaracks on County right-of-way and common areas
 during the fall of2004. This project will be continued during the summer of2005.
 Presently they have thinned out approximately 1000 small trees.

 Western Alpine County 2005 Projected Activities

 Through a $25,000 grant received from the Alpine County Resource Advisory
 Committee(PL 106-393), the Bear Valley community will implement a County road
 9-28-05                                      103
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 107 of 112




 right-of-way and residential fuels reduction project. Using CDF inmate crews and a
 contract chipper, property owners in Bear Valley will be able to reduce wildfire risk in
 residential areas located in Bear Valley, as well as providing improved forest health and
 safe evacuation routes along County roads. Additionally, Bear Valley representatives
 will work cooperatively with the Calaveras Foothills Fire Safe Council to provide
 education and technical assistance to property owners in improving defensible space.

 In May of2005,Bear Valley also applied for a $25,000 grant under the Stanislaus
 National Forest Economic Recovery Program for fuels reduction on County owned land.
 This was not funded during this grant cycle.

 The Stanislaus National Forest, Calaveras Ranger District has agreed to allow the County
 to implement a bum pile for residential waste and yard debris, pending approval ofa
 Memorandum of Understanding between the two agencies. This is a cooperative effort
 ofthe Calaveras Ranger District and the Bear Valley Volunteer Fire Department.

 In 2005/2006,the County will apply for Prop 40 funds to complete fuels reduction on
 county road right-of-ways.

 BVRI will continue work to implement the recommendations provided in the Bear Valley
 Community Plan to Reduce Wildfire Risk and Improve Forest Health for development of
 a timber harvest plan for merchantable material in Bear Valley common areas.


 Highway 108 Fire Safe Council


 2004Activities:


       ■ Applied for six grants totaling more than $400,000 to clear defensible space
           around residences and vacation cabins in Tuolumne County.
           Received and successfully completed five grant projects totaling $252,000.
           Prepared a fire presentation that was presented to numerous service clubs.
           Assisted CDF and the Forest Service in staffing a fire safety booth at the Mother
           Lode Fairgrounds.
           Cleared a one-mile fuel break in Ponderosa Hills.
           Provided curbside collection of pine needles, bmsh and forest slash for more than
           5,000 private property owners along the Highway 108 corridor.
           Chipped and sold more than 4,000 tons offorest debris to generate electricity.
           Created a website to assist property owners in clearing defensible space around
           their residences and vacation cabins.
           Held a public meeting the first Thursday of every month to help coordinate fire
           prevention activities throughout Tuolumne County.




 9-28-05                                       104
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 108 of 112




 2005 Activities:


       ■   Write more grant applications.
       ■ Continue the defensible space activities initiated in 2002,2003 and 2004.
       ■ Prepare Community Wildfire Protection Plans(CWPP's)to connect fire
         prevention activities across private/public boundaries.
       ■ Search for new ways to economically utilize woody biomass products.
       ■   Extend self-help education to more private property owners.
       ■ Improve collaboration between public agencies(BLM,BIA,CDF,the Forest
           Service and AQMD).
       ■   Help create and promote healthy forest initiatives.

 Yosemite Foothills Fire Safe Council


 2004 Activities:


       ■   The Yosemite Foothills Fire Safe Council(YF FSC)established an office in
           Tuolumne County Fire Department Station 63, about five miles east of
           Groveland, near the intersection of Highway 120, Smith Station Road and Hells
           Hollow Road.


       ■   The YF FSC received mapping software from ESRI.

       ■ The YF FSC participated in Tuolumne County's Disaster Mitigation and
         Community Wildfire Protection Plan development meetings.

       ■   The Tuolumne County Resource Advisory Committee approved YF FSC's
           $24,000 funding request to help seniors and the disabled create defensible space
           around their homes. The initial focus of this project will be in Yosemite Vista
           Estates(YVE),a retirement community on Ferretti Road east of Groveland. This
           proposal prompted the YVE Board of Directors to hire a contractor to shred an
           additional 14 acres of brush adjacent to the subdivision, providing additional
           clearance and protection for the community. The Creek Fire in May 2004 directly
           threatened this community, and served as a wake-up call to the residents about
           their vulnerability to wildfire.

       ■   The YF FSC met with SouthWest InterFace Team members from the U.S. Forest
           Service and the California Department of Forestry and Fire Protection to identify
           a strategic project area for fire safe council efforts. This resulted in several
           planning sessions of YF FSC and a core group from the target community of
           Hells Hollow.




 9-28-05                                       105
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 109 of 112




 2005 Activities:


           A Hells Hollow neighborhood meeting drew many residents and property owners.
           Issues addressed at this meeting included hazardous fuels reduction in and around
           the community, and emergency access and evacuation problems such as narrow,
           overgrown roads and poor road and address signage. Follow-up meetings initiated
           by community members resulted in nearly 100% community interest and pledged
           participation with community fire safe projects. Another outcome ofthe meeting
           was the identification of community resources that could assist with the
           community's fire safe efforts. The skills identified ranged from grant writing and
           administration to professional expertise in logging, shredding, chipping, and
           bulldozing equipment. A number ofresidents have already cleared a significant
           amount of acreage either through personal efforts, private contract work,or
           various programs such as the Environmental Quality Incentives Program (EQIP).
           Community interest and participation encouraged the Stanislaus National Forest-
           Groveland Ranger District to approve a project providing 200' ofthinning and
           fuels reduction on either side of roads crossing National Forest land in Hells
           Hollow.


           The YF FSC Coordinator attended the annual Yosemite Vista Estates Board
           Meeting and Homeowners Association meeting to explain the proposed project.
           Community members welcomed these efforts on their behalf and are eager for
           work to begin.

           The YF FSC participated in the Tuolumne County Resource Advisory Committee
           field trip to funded project sites in southern Tuolumne County.

           Two YF FSC grant proposals approved by the California Fire Safe Council
           Clearinghouse will provide $40,000 for fuels reduction work and road
           improvements in the Hells Hollow area, and $35,000 for chipping in the
           Groveland area. The Tuolumne County Solid Waste Division will provide space
           for a yard waste collection site at the former Groveland Landfill, where the public
           can drop off vegetative waste to be chipped and used as mulch and weed and
           erosion control. Besides reducing hazardous fuels, this will also reduce the
           amount of material disposed of by burning, and associated smoke and air
           pollution.


                        TNSTTTUTIONAL AND OTHER ISSUES



 Although Pre-Fire Management projects provided great benefit to the citizens living in
 the Unit, they did impose an additional work load on TCU staff. Grant, contract and
 project administration took up an enormous amount of staff time. Almost all ofthe fuel
 reduction projects require a VMP agreement between CDF and the project partners. This
 entails the expertise of a CDF Forester to perform the CEQA analysis for the project.
 9-28-05                                       106
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 110 of 112




 TCU lost its VMP Forester position in 2002 and that work now must be done by existing
 Unit foresters whose workloads are already overwhelming. The list below contains these
 institutional and other issues that have made implementation ofthe TCU Fire Plan,
 projects, grants and contracts more difficult.

       ■ The delay in announcing grants that were awarded through the National Fire Plan
         reduced the time frame to actually implement the grant projects.
              o This has frustrated both the Battalion Chief and cooperator sponsors of
                these projects.
              o A more timely process must be developed to streamline grant award
                  notification.
       ■ CDF fire crews have been very involved in the implementation of fire plan
         projects. There are just not enough crews to support the work load generated by
         the fire plan. CDF managers in Sacramento must continue to support the Camp
         Program and fight any efforts to close camps or cut crews. If anything, they
         should fight for expanding the Camp Program to add camps and crews to the CDF
           arsenal.
       ■ The National Fire Plan grants do not allow funding of maintenance projects that
         will treat fuels that have grown back in existing fuel breaks and treated areas.
             o The only way that most ofthese maintenance measures will take place is
                through the use of grant dollars,
              o CDF needs to communicate this fact to the federal agencies that sponsor
                  the grants, otherwise maintenance of past treatment efforts will never
                  occur.

       ■   Prescribed bums have become more difficult to execute for the following reasons:
              o Implementation of more stringent air pollution rules —"Bum Days" occur
                  less frequently than before,
              o More difficult to schedule equipment and personnel resources during fire
                season. Many bums were postponed or cancelled altogether because
                  resources were committed to incidents or cover assignments,
              o Rain in early October has caused bums to be cancelled,
              o Due to lawsuits being filed against government officials following recent
                  prescribed bum escapes that have caused property damage, many CDF
                  officers are not willing to assume that liability.
       ■ Loss of VMP Forester I position in 2002 fiscal year has delayed processing VMP
           agreements for pre-fire projects.
       ■ VMP Programmatic Environmental Impact Report for performing VMP's in
         coniferous forests needs to be approved to avoid the current requirement offiling
           "Negative Declarations" for these VMP projects.
       ■ Need to integrate both NEPA and CEQA into a single checklist to prevent the
         necessity of duplicating these efforts on projects with federal partners.
       ■ Delay in processing the new Five Party Agreement has delayed projects that
           involved federal partners.
       ■ There is usually not enough Unit staff available to identify, plan and implement
         Pre-Fire projects during the non-fire season due to Amador Plan and equipment
           maintenance commitments. There is a need to develop a fully staffed fuels
 9-28-05                                         107
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 111 of 112




           management program in CDF. It is unrealistic to expect suppression staff to
           design, plan, and implement fuels treatment projects utilizing the current grant
           funding cycles and requirements.
           Weather has affected project implementation in the following ways:
              o Snow at higher elevation projects has kept crews from working during the
                winter months. This has been an issue on 2 grant projects,
              o As mentioned above in #2, rain has caused delays or cancellation of
                prescribed bums.
           The time frames for completing the annual pre-fire management plan are not
           realistic, especially when considering that the date the fire plan analysis data is
           made available to CDF pre-fire staff is usually late April or May. Due to errors in
           the original 2005 data that was available May 11^,the final corrected data was
           not available until after May 3 If our fire plans are going to continue to be due
           June I^^ of each year, realistically the data would need to be available in late
           March in order to hold public meetings and get all the required signatures by June

           CDF staffing, in general, is insufficient to provide adequate personnel to plan and
           implement pre-fire projects. This is especially tme when county contracts and
           Amador Plan programs use Schedule B personnel to augment their programs.
           The retirement ofthe Fire Prevention Assistant II (also the Unit VIP Coordinator)
           in TCU in December 2004 has affected the Unit's VIP program. The position has
           not been filled.



                              TINTT-WTDE BLM PROJECTS


 2005 and Bevond Activities


 This section ofthe plan was received too late to be incorporated into the body ofthe plan.
 In the next printing, the BLM projects may be incorporated into the CDF Battalion Plans
 where the projects will occur. These projects are listed in approxirnate order of planned
 accomplishment. None ofthese projects are funded for 2006 through the BLM but will
 be requested for funding beginning in 2007.

       ■ Hetch Hetchy/Anker # 2 VMP- This project is a prescribed burn on HHWP,
         BLM,and private land in the Moccasin area. The northern end of this project is
         the Hetch Hetchy/Anker #I VMP,and the southern end is the Creek Fire.
         Reducing these fuels will give fire fighters a chance to contain the fire before it
         gets into the Priest Reservoir basin. Priest Reservoir provides drinking water to
         millions of people in the Bay Area. Status: Project is being reviewed in Region
           Office; plan to begin prep work in winter/spring 2005.
       ■   Cattle Drive Trail Fuel Break and Fuel Reduction Program — This project is being
           planned in three phases and will extend from Yankee Hill Road to Parrott's Ferry
           Road. The fuel break is located along Cattle Drive Trail for the first phase and
           then follows the main ridgeline west to Blue Mountain Minerals. From Blue
 9-28-05                                        108
 RJS
Case 3:14-cr-00175-WHA Document 1023-14 Filed 03/01/19 Page 112 of 112




           Mountain Minerals, the project follows Marble Quarry Road back to Parrott's
           Ferry Road near the Gold Springs Subdivision. The first public meeting was held
           in January 2005. Interest letters have been sent to affected landowners. If all of
           the landowners wish to be involved in the project, it will encompass over 130
           acres. It is anticipated that work will begin in 2005 and continue into the future
           until the project is completed. Funding($29,900)for the first phase ofthis
           project was secured through the CDF Proposition 40 Program.
           Pine Peak Fuel Break — This project is in Calaveras County off of Lombardi
           Ranch Road and Highway 49. The BLM parcel is on a hill top, has limited access
           and is surrounded by homes. The fuel break would run along the ridge line from
           a cul-de-sac on the east side to the private land on the west side. The treatment
           would entail some hand cutting of brush, particularly on the east end that could be
           chipped in place. The slopes are too steep to treat with a machine in most areas.
           A good portion ofthe hill top is already light grassy fuels and will not need
           further treatment. Total treatment area will be approximately 10 acres. The BLM
           has already had contact with the local homeowners association in this area and
           had made tentative plans for a limited access trail along the fuel break.
           Happy Valley WUI- This project will treat the fuels on a BLM parcel by homes
           along Highway 26 and Buckeye Road near Mokelumne Hill in Calaveras County.
           Treatment would consist of mastication with machinery and will cover
           approximately 25 acres. The BLM has had contact with some ofthe homeowners
           in this area and they are supportive.
           Fairway Acres — This BLM parcel is designated as an Area of Critical
           Environmental Concern due to rare plants and is surrounded by homes in
           Jamestown and Sonora. The parcel lies Just west of Highway 49 where it
           Junctions with Highway 108. Due to the sensitive species in this area, the BLM
           proposes to treat Just the perimeter ofthe parcel for a total of approximately 25
           acres oftreatment by masticator. This project needs further coordination with the
           local homeowners to gain support and access to the property.
           Rail Road Flat WUI-This project is designed to protect the homes in and around
           Rail Road Flat and the Independence Road area in Calaveras County by treating
           the perimeter ofthe public lands. Treatment would cover approximately 50 acres
           and be accomplished with mastication mowers.
           Buchanan Road — This project is in Tuolunme County near Tuolumne City and is
           approximately 25 acres of mastication designed to protect the surrounding homes
           near the BLM land. The local fire safe council is very supportive ofthis project.
           Darby Knob Fuel Break — There is an existing fuel break in this area that is in
           need of maintenance and can be treated with a masticator. The treatment area is
           approximately 20 acres in Calaveras County near Forest Meadows.
           Jackass Hill-This project, in Tuolumne County, is to masticate approximately 60
           acres near Tuttletown to protect homes in the area.
           Priest Grade- This project is to treat approximately 20 acres near Groveland and
           Moccasin in Tuolumne County to protect those communities.



 9-28-05                                           109
 RJS
